As filed with the Securities and Exchange Commission on April 26, 2012. 1933 Act Registration No. 333-68105 1940 Act Registration No. 811-09121 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] [] Post-Effective Amendment No. 29 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 31 [X] JNL VARIABLE FUND LLC (Exact Name of Registrant as Specified in Charter) 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (312) 338-5801 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Mailing Address) with a copy to: Susan S. Rhee, Esq. K&L Gates LLP JNL Variable Fund LLC 1treet, NW Vice President, Counsel & Secretary Washington, DC 20006-1600 1 Corporate Way Attn: Diane E. Ambler Lansing, Michigan 48951 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on April 30, 2012 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Part C. Information required to be included in Part C is set forth under the appropriate item, so numbered, in Part C of this Amendment to the Registration Statement. PROSPECTUS April 30, 2012 JNL® VARIABLE FUND LLC Business Address: 1 Corporate Way • Lansing, Michigan 48951 Mailing Address: 225 W. Wacker Drive, Suite 1200 • Chicago, Illinois 60606 This Prospectus provides you with the basic information you should know before investing in the JNL Variable Fund LLC (“JNL Variable Fund”). JNL Variable Fund offers interests in separate Funds, which are comprised of two groups – Disregarded Entity Funds and Regulated Investment Company Funds. The interests of JNL Variable Fund are sold to life insurance company separate accounts to fund the benefits of variable insurance contracts and to regulated investment companies. JNL Variable Fund currently offers interests in the following separate Funds, each with its own investment objective. Disregarded Entity Funds JNL/Mellon Capital Management DowSM 10 Fund JNL/Mellon Capital Management S&P® 10 Fund JNL/Mellon Capital Management Global 15 Fund Regulated Investment Company Funds JNL/Mellon Capital Management Nasdaq® 25 Fund JNL/Mellon Capital Management Value Line® 30 Fund JNL/Mellon Capital Management DowSM Dividend Fund JNL/Mellon Capital Management S&P® 24 Fund JNL/Mellon Capital Management S&P® SMid 60 Fund JNL/Mellon Capital Management NYSE® International 25 Fund JNL/Mellon Capital Management 25 Fund JNL/Mellon Capital Management Select Small-Cap Fund JNL/Mellon Capital Management JNL 5 Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital Management Communications Sector Fund JNL/Mellon Capital Management Consumer Brands Sector Fund JNL/Mellon Capital Management Financial Sector Fund JNL/Mellon Capital Management Healthcare Sector Fund JNL/Mellon Capital Management Oil & Gas Sector Fund JNL/Mellon Capital Management Technology Sector Fund The JNL/Mellon Capital Management Communications Sector Fund, the JNL/Mellon Capital Management Consumer Brands Sector Fund, the JNL/Mellon Capital Management Financial Sector Fund, the JNL/Mellon Capital Management Healthcare Sector Fund, the JNL/Mellon Capital Management Oil & Gas Sector Fund, and the JNL/Mellon Capital Management Technology Sector Fund are also referred to in this Prospectus collectively as the JNL/MCM Sector Funds. For a description of certain differences between the Disregarded Entity Funds and the Regulated Investment Company Funds, refer to the section entitled “Tax Status.” Some of the Funds offer two classes of shares, Class A and Class B. Class A and B shares are described in this Prospectus. The Securities and Exchange Commission has not approved or disapproved JNL Variable Fund’s securities, or determined whether this Prospectus is accurate or complete. It is a criminal offense to state otherwise. For more detailed information about JNL Variable Fund and the separate Funds, see JNL Variable Fund’s Statement of Additional Information (“SAI”), which is incorporated by reference into (which means it legally is a part of) this Prospectus. “JNL®,” “Jackson National®,” “Jackson National Life®,” “JacksonSM,” and “Jackson NYSM” are trademarks or service marks of Jackson National Life Insurance Company. (This page intentionally left blank.) TABLE OF CONTENTS I. Summary Overview Of Each Fund 1 Investment Objectives/Goals, Fee Table, Portfolio Turnover, Principal Investment Strategies & Risks and Performance, Management, Purchase and Sale of Shares, Tax Information, and Payments to Financial Intermediaries JNL/Mellon Capital Management DowSM 10 Fund 1 JNL/Mellon Capital Management S&P® 10 Fund 4 JNL/Mellon Capital Management Global 15 Fund 7 JNL/Mellon Capital Management Nasdaq® 25 Fund 10 JNL/Mellon Capital Management Value Line® 30 Fund 14 JNL/Mellon Capital Management DowSM Dividend Fund 18 JNL/Mellon Capital Management S&P® 24 Fund 22 JNL/Mellon Capital Management S&P® SMid 60 Fund 26 JNL/Mellon Capital Management NYSE® International 25 Fund 30 JNL/Mellon Capital Management 25 Fund 34 JNL/Mellon Capital Management Select Small-Cap Fund 38 JNL/Mellon Capital Management JNL 5 Fund 42 JNL/Mellon Capital Management JNL Optimized 5 Fund 46 JNL/Mellon Capital Management VIP Fund 50 JNL/Mellon Capital Management Communications Sector Fund 54 JNL/Mellon Capital Management Consumer Brands Sector Fund 58 JNL/Mellon Capital Management Financial Sector Fund 61 JNL/Mellon Capital Management Healthcare Sector Fund 65 JNL/Mellon Capital Management Oil & Gas Sector Fund 68 JNL/Mellon Capital Management Technology Sector Fund 71 II. Additional Information About Each Fund 74 Investment Objectives, Principal Investment Strategies, and Related Risks JNL/Mellon Capital Management DowSM 10 Fund 74 JNL/Mellon Capital Management S&P® 10 Fund 76 JNL/Mellon Capital Management Global 15 Fund 78 JNL/Mellon Capital Management Nasdaq® 25 Fund 80 JNL/Mellon Capital Management Value Line® 30 Fund 82 JNL/Mellon Capital Management DowSM Dividend Fund 84 JNL/Mellon Capital Management S&P® 24 Fund 86 JNL/Mellon Capital Management S&P® SMid 60 Fund 88 JNL/Mellon Capital Management NYSE® International 25 Fund 90 JNL/Mellon Capital Management 25 Fund 92 JNL/Mellon Capital Management Select Small-Cap Fund 94 JNL/Mellon Capital Management JNL 5 Fund 96 JNL/Mellon Capital Management JNL Optimized 5 Fund 98 JNL/Mellon Capital Management VIP Fund 100 JNL/Mellon Capital Management Communications Sector Fund 102 JNL/Mellon Capital Management Consumer Brands Sector Fund 104 JNL/Mellon Capital Management Financial Sector Fund 106 JNL/Mellon Capital Management Healthcare Sector Fund 108 JNL/Mellon Capital Management Oil & Gas Sector Fund 110 JNL/Mellon Capital Management Technology Sector Fund 112 III. More About the Funds 114 IV. Glossary of Risks 118 V. Management of the JNL Variable Fund 121 Management Of The JNL Variable Fund; Investment Adviser; Investment Sub-Adviser; Administrative Fee, Classes Of Shares; Rule 12b-1 Plan; Investment In Fund Interests; “Market Timing” Policy; Disclosure Of Portfolio Securities; Redemption of Fund Interests; And Tax Status. VI. Financial Highlights 126 The Financial Highlights Tables Will Help You Understand A Fund’s Financial Performance For The Past Five Years, Or For The Shorter Life Of The Fund. VII. Appendix A A-1 Summary Overview of Each Fund JNL/Mellon Capital Management DowSM 10 Fund Class A Investment Objective. The investment objective of the Fund is total return through a combination of capital appreciation and dividend income. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.67 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 68 $ 214 $ 373 $ 835 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 40 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing approximately equal amounts in the common stock of the ten companies included in the Dow Jones Industrial Average which have the highest indicated annual dividend yields. The ten companies are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk –With a smaller numberof different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2003): 20.20%; Worst Quarter (ended 12/31/08): -28.70% Average Annual Total Returns as of December 31, 2011 1 year 5 year 10 year JNL/Mellon Capital Management DowSM 10 Fund (Class A) 17.98 % -1.46 % 2.85 % Dow Jones Industrial Average 8.38 % 2.37 % 4.57 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management S&P® 10 Fund Class A Investment Objective. The investment objective of the Fund is total return through a combination of capital appreciation and dividend income. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.67 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 68 $ 214 $ 373 $ 835 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 109 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing approximately equal amounts in the common stocks of ten companies selected from a pre-screened subset of the stocks listed in the S&P 500 Index. The stocks in the S&P 500 are first ranked by market capitalization and then half of largest market capitalization companies are selected. From these selected companies half of the companies with the lowest price to sale ratio are selected and then from this group ten stocks with the greatest one-year price appreciation are selected. The ten companies are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 12/31/2010): 18.53%; Worst Quarter (ended 12/31/08): -32.29% Average Annual Total Returns as of December 31, 2011 1 year 5 year 10 year JNL/Mellon Capital Management S&P® 10 Fund (Class A) -15.45 % -9.81 % -0.17 % S&P 500 Index 2.11 % -0.25 % 2.92 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Global 15 Fund Class A Investment Objective. The investment objective of the Fund is total return through a combination of capital appreciation and dividend income. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.49 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.01 % Total Annual Fund Operating Expenses 0.70 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 72 $ 224 $ 390 $ 871 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 45 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in the common stocks of certain companies which are components of the Dow Jones Industrial Average (“DJIA”), the Financial Times Ordinary Index (“FT30 Index”) and the Hang Seng Index. The Fund consists of common stocks of the five companies with the lowest per share stock price of the ten companies in each of the DJIA, the FT30 Index and the Hang Seng Index, respectively, that have the highest dividend yields in their respective index. The fifteen companies are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Emerging markets risk – Investments in emerging markets involve greater risk resulting from economic and political systems that typically are less developed, and likely to be less stable, than those of more advanced countries. Loss may also result from the imposition of exchange controls, confiscations and other government restrictions or from problems in security registration or settlement and custody. The Fund will also be subject to the risk of negative foreign currency rate fluctuations. · Foreign regulatory risk – The Adviser is an indirect wholly-owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. Through its ownership structure, the Adviser has a number of global financial industry affiliated entities. As a result of this structure, and the asset management and financial industry business activities of the Adviser and its affiliates, the Adviser and the Funds may be prohibited or limited in effecting transactions in certain securities. The Adviser and the Funds may encounter trading limitations or restrictions because of aggregation issues or other foreign regulatory requirements. Foreign regulators or foreign laws may impose position limits on securities held by the Funds, and the Funds may be limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales. These foreign regulatory limits may increase the Funds ’ expenses and may limit the Funds ’ performance. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments. These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments and possible imposition of foreign withholding taxes on income payable on the securities. In addition, there may be less publicly available information and more volatile or less liquid markets and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements as domestic issuers. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2009): 29.32%; Worst Quarter (ended 12/31/08): -26.34% Average Annual Total Returns as of December 31, 2011 1 year 5 year 10 year JNL/Mellon Capital Management Global 15 Fund (Class A) -8.26 % -4.63 % 6.00 % MSCI World IndexSM -5.54 % -2.37 % 3.62 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Nasdaq® 25 Fund Class A and B Investment Objective. The investment objective of the Fund is total return. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.04 % Total Annual Fund Operating Expenses 0.69 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.04 % Total Annual Fund Operating Expenses 0.49 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 70 $ 221 $ 384 $ 859 Class B 1 year 3 years 5 years 10 years $ 50 $ 157 $ 274 $ 616 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 71 % Period Class B 1/1/ 2011 – 12/31/ 2011 71 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in the common stocks of companies that are expected to have a potential for capital appreciation. The Nasdaq 25 Strategy selects a portfolio of common stocks of 25 companies selected from stocks included in the Nasdaq-100 Index®. The process begins by determining the 75 stocks with the highest ratio of cash flow per share and from these companies the one-year change in cash flow per share is divided by stock price. These 75 stocks are ranked from highest to lowest , and 50 stocks are then selected. Based on prior six month appreciation the top 25 stocks are then selected. The 25 companies are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs, and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2010 ): 14.29%; Worst Quarter (ended 12/31/08): -26.02% Class B Best Quarter (ended 9/30/2010 ): 14.29%; Worst Quarter (ended 12/31/08): -26.01% Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Fund (October 4, 2004) JNL/Mellon Capital Management Nasdaq® 25 Fund (Class A) 1.98 % 2.24 % 3.22 % Nasdaq 100 Index 3.66 % 6.05 % 6.99 % Average Annual Total Returns as of December 31, 2011 1 year Life of Class (December 3, 2007) JNL/Mellon Capital Management Nasdaq® 25 Fund (Class B) 2.27 % -0.13 % Nasdaq 100 Index 3.66 % 3.16 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Value Line® 30 Fund Class A and B Investment Objective. The investment objective of the Fund is to provide capital appreciation. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.43 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.11 % Total Annual Fund Operating Expenses 0.74 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.43 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.11 % Total Annual Fund Operating Expenses 0.54 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 76 $ 237 $ 411 $ 918 Class B 1 year 3 years 5 years 10 years $ 55 $ 173 $ 302 $ 677 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 107 % Period Class B 1/1/ 2011 – 12/31/ 2011 107 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in 30 of the 100 common stocks that Value Line® gives a #1 ranking for “TimelinessTM”. Value Line® ranks 1,700 stocks, representing approximately 94% of the trading volume on all U.S. stock exchanges. Of these 1,700 stocks, only 100 are given Value Line’s #1 ranking for TimelinessTM, which reflects Value Line’s view of their probable price performance during the next six months relative to the other stocks ranked by Value Line®. Value Line® bases its rankings on a long-term trend of earnings, prices, recent earnings, price momentum, and earnings surprise. The 30 stocks are chosen only once annually from the 100 stocks with the #1 ranking on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs, and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · License termination risk – The licenses from a third party that permit the use by the Fund of intellectual property may be terminated by the licensor, and as a result Fund may lose its ability to use the licensed name or strategy, or receive important data from the licensor. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2010): 21.70%; Worst Quarter (ended 9/30/ 2011 ): -33.74 % Class B Best Quarter (ended 9/30/2010): 21.86%; Worst Quarter (ended 9/30/ 2011 ): -33.71 % Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Fund (October 4, 2004) JNL/Mellon Capital Management Value Line® 30 Fund (Class A) -22.98 % -7.44 % 0.89 % S&P 500 Index 2.11 % -0.25 % 3.54 % Average Annual Total Returns as of December 31, 2011 1 year Life of Class (December 3, 2007) JNL/Mellon Capital Management Value Line® 30 Fund (Class B) -22.89 % -12.71 % S&P 500 Index 2.11 % -1.63 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management DowSM Dividend Fund Class A and B Investment Objective. The investment objective of the Fund is to provide the potential for an above-average total return. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.67 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.47 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 68 $ 214 $ 373 $ 835 Class B 1 year 3 years 5 years 10 years $ 48 $ 151 $ 263 $ 591 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 64 % Period Class B 1/1/ 2011 – 12/31/ 2011 64 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing approximately equal amounts in the common stock of the 25 companies included in the Dow Jones Select Dividend IndexSM which have the best overall ranking on both the change in return on assets of the last year compared to the prior year and price-to-book. The 25 companies are selected on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund, and for dividend reinvestment. The Sub-Adviser may also trade for mergers or acquisitions if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · License termination risk – The licenses from a third party that permit the use by the Fund of intellectual property may be terminated by the licensor, and as a result Fund may lose its ability to use the licensed name or strategy, or receive important data from the licensor. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2009): 29.70%; Worst Quarter (ended 12/31/08): -28.82% Class B Best Quarter (ended 9/30/2009): 29.58%; Worst Quarter (ended 12/31/08): -28.96% Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Fund (January 17, 2006) JNL/Mellon Capital Management DowSM Dividend Fund (Class A) 5.77 % -8.27% -4.12 % Dow Jones U.S. Select Dividend Index 12.42 % -0.66% 2.10 % Average Annual Total Returns as of December 31, 2011 1 year Life of Class (December 3, 2007) JNL/Mellon Capital Management DowSM Dividend Fund (Class B) 6.05 % -8.79 % Dow Jones U.S. Select Dividend Index 12.42 % -0.23 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management S&P® 24 Fund Class A and B Investment Objective. The investment objective of the Fund is total return through capital appreciation. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.01 % Total Annual Fund Operating Expenses 0.65 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.01 % Total Annual Fund Operating Expenses 0.45 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 66 $ 208 $ 362 $ 810 Class B 1 year 3 years 5 years 10 years $ 46 $ 144 $ 252 $ 567 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 85 % Period Class B 1/1/ 2011 – 12/31/ 2011 85 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing approximately equal amounts in the common stocks of 24 companies that have the potential for capital appreciation. To select the stocks for the Fund, the Sub-Adviser selects the eight largest S&P economic sectors in the Standard & Poor’s 500 Composite Stock Price Index and then ranks the stocks in each of the eight sectors based on highest return on assets, highest buy back yield, and highest bullish indicator. The Sub-Adviser then selects three stocks from each of the right sectors. The 24 companies are selected on each “Stock Selection Date.” The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs, and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2010): 14.47%; Worst Quarter (ended 12/31/08): -21.87% Class B Best Quarter (ended 9/30/2010): 14.61%; Worst Quarter (ended 12/31/08): -21.88% Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Fund (May 1, 2006) JNL/Mellon Capital Management S&P® 24 Fund (Class A) 4.91 % 1.01% 1.42 % S&P 500 Index 2.11 % -0.25% 1.49 % Average Annual Total Returns as of December 31, 2011 1 year Life of Class (December 3, 2007) JNL/Mellon Capital Management S&P® 24 Fund (Class B) 5.14 % -0.62 % S&P 500 Index 2.11 % -1.63 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management S&P® SMid 60 Fund Class A and B Investment Objective. The investment objective of the Fund is to provide capital appreciation. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.01 % Total Annual Fund Operating Expenses 0.65 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.01 % Total Annual Fund Operating Expenses 0.45 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 66 $ 208 $ 362 $ 810 Class B 1 year 3 years 5 years 10 years $ 46 $ 144 $ 252 $ 567 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 71 % Period Class B 1/1/ 2011 – 12/31/ 2011 71 % Principal Investment Strategies. The Fund seeks to achieve its objective by identifying small and mid-capitalization companies with improving fundamental performance and sentiment. The Sub-Adviser follows a process that attempts to select small and mid-cap companies that are likely to be in an earlier stage of their economic life cycle than mature large cap companies. The Fund invests in the common stock of 30 companies included in the Standard & Poor’s MidCap 400 Index (“S&P MidCap 400”) and 30 companies in the Standard & Poor’s SmallCap 600 Index (“S&P SmallCap 600”) (each an “Index”, collectively the “Indexes”). The 60 companies are selected on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser selects the 60 companies from stocks that comprise the S&P MidCap 400 and the S&P SmallCap 600 according to a screening process that considers average daily dollar trading volume, price to book ratio, 3-month price appreciation, and ratio of cash flow per share to stock price. The 30 stocks selected from the S&P MidCap 400 are given twice the weight of the 30 stocks selected from the S&P SmallCap 600. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers or acquisitions if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Mid-capitalization investing risk – The prices of securities of mid-capitalization companies tend to fluctuate more widely and erratically than those of larger, more established companies. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. · Small cap investing risk – Investing in smaller, newer companies generally involves greater risks than investing in larger, more established ones. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2009): 43.87%; Worst Quarter (ended 9/30/2011 ): -26.40 % Class B Best Quarter (ended 6/30/2009): 43.91%; Worst Quarter (ended 9/30/2011 ): -26.28 % Average Annual Total Returns as of December 31, 2011 1 year Life of Fund (April 30, 2007) JNL/Mellon Capital Management S&P® SMid 60 Fund (Class A) -7.72 % 2.50 % S&P® Midcap 400 Index -1.73 % 1.66 % S&P® Smallcap 600 Index 1.02 % 0.92 % Average Annual Total Returns as of December 31, 2011 1 year Life of Class (April 30, 2007) JNL/Mellon Capital Management S&P® SMid 60 Fund (Class B) -7.42 % 2.67 % S&P® Midcap 400 Index -1.73 % 1.66 % S&P® Smallcap 600 Index 1.02 % 0.92 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management NYSE® International 25 Fund Class A and B Investment Objective. The investment objective of the Fund is to provide capital appreciation. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.52 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.05 % Total Annual Fund Operating Expenses 0.77 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.52 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.05 % Total Annual Fund Operating Expenses 0.57 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 79 $ 246 $ 428 $ 954 Class B 1 year 3 years 5 years 10 years $ 58 $ 183 $ 318 $ 714 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 84 % Period Class B 1/1/ 2011 – 12/31/ 2011 84 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in foreign companies that trade on the New York Stock Exchange (“NYSE”). The 25 companies are selected on each Stock Selection Date by ranking the stocks of the NYSE International IndexSM based on two factors: price to book and price to cash flow. The Sub-Adviser then selects an equally-weighted portfolio of the 25 stocks with the highest overall ranking on the two factors. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers or acquisitions if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Foreign regulatory risk – The Adviser is an indirect wholly-owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. Through its ownership structure, the Adviser has a number of global financial industry affiliated entities. As a result of this structure, and the asset management and financial industry business activities of the Adviser and its affiliates, the Adviser and the Funds may be prohibited or limited in effecting transactions in certain securities. The Adviser and the Funds may encounter trading limitations or restrictions because of aggregation issues or other foreign regulatory requirements. Foreign regulators or foreign laws may impose position limits on securities held by the Funds, and the Funds may be limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales. These foreign regulatory limits may increase the Funds ’ expenses and may limit the Funds ’ performance. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investment. These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments and possible imposition of foreign withholding taxes on income payable on the securities. In addition, there may be less publicly available information and more volatile or less liquid markets and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements as domestic issuers. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2009): 47.00%; Worst Quarter (ended 9/30/2011 ): -26.27 % Class B Best Quarter (ended 6/30/2009): 46.96%; Worst Quarter (ended 9/30/2011 ): -26.16 % Average Annual Total Returns as of December 31, 2011 1 year Life of Fund (April 30, 2007) JNL/Mellon Capital Management NYSE® International 25 Fund (Class A) -23.86 % -8.25 % NYSE® International 100 Index -11.81 % -5.80 % Average Annual Total Returns as of December 31, 2011 1 year Life of Class (April 30, 2007) JNL/Mellon Capital Management NYSE® International 25 Fund (Class B) -23.64 % -8.07 % NYSE® International 100 Index -11.81 % 5.80 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management 25 Fund Class A and B Investment Objective. The investment objective of the Fund is total return through a combination of capital appreciation and dividend income. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.00 % Total Annual Fund Operating Expenses 0.64 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.00 % Total Annual Fund Operating Expenses 0.44 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 65 $ 205 $ 357 $ 798 Class B 1 year 3 years 5 years 10 years $ 45 $ 141 $ 246 $ 555 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 100 % Period Class B 1/1/ 2011 – 12/31/ 2011 100 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in the common stocks of 25 companies selected from a pre-screened subset of the stocks listed on the New York Stock Exchange (“NYSE”). The stocks in the portfolio are determined by selecting all of the dividend-paying stocks listed on the NYSE. Next, the 400 highest market capitalization stocks are selected which are then ranked by dividend yield and 75 of the highest dividend yielding stocks are selected. From the remaining 75 stocks, the 50 highest dividend yielding stocks are eliminated and the remaining 25 companies are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund, and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returnscompare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2009): 27.80%; Worst Quarter (ended 12/31/08): -26.84% Class B Best Quarter (ended 9/30/2009): 28.01%; Worst Quarter (ended 12/31/08): -26.85% Average Annual Total Returns as of December 31, 2011 1 year 5 year 10 year JNL/Mellon Capital Management 25 Fund (Class A) 8.87 % 5.18 % 7.21 % S&P MidCap 400/Citigroup Value Index -2.43 % 1.38 % 7.45 % S&P 500 Index 2.11 % -0.25 % 2.92 % Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Class (May 1, 2006) JNL/Mellon Capital Management 25 Fund (Class B) 9.15 % 5.41% 5.83 % S&P MidCap 400/Citigroup Value Index -2.43 % 1.38% 1.76 % S&P 500 Index 2.11 % -0.25% 1.49 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Select Small-Cap Fund Class A and B Investment Objective. The investment objective of the Fund is total return through capital appreciation. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.00 % Total Annual Fund Operating Expenses 0.65 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.00 % Total Annual Fund Operating Expenses 0.45 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 66 $ 208 $ 362 $ 810 Class B 1 year 3 years 5 years 10 years $ 46 $ 144 $ 252 $ 567 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 92 % Period Class B 1/1/ 2011 – 12/31/ 2011 92 % Principal Investment Strategies. Under normal circumstances, the Fund seeks to achieve its objective by investing at least 80% of its assets in a portfolio of common stocks of 100 small capitalization companies selected from a pre-screened subset of the common stocks listed on the New York Stock Exchange, or The Nasdaq Stock Market on each Stock Selection Date. The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund, and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The population of securities from which the Fund’s stocks are selected is limited to stocks within a specific market capitalization range and minimum average daily trading volume requirements. The Sub-Adviser will adjust these requirements on each Stock Selection Date based on the total return of the Russell 2000 benchmark for the applicable period. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. · Small cap investing risk – Investing in smaller, newer companies generally involves greater risks than investing in larger, more established ones. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2003 ): 19.54 %; Worst Quarter (ended 12/31/08): -29.76% Class B Best Quarter (ended 12/31/ 2011 ): 14.87 %; Worst Quarter (ended 12/31/08): -29.70% Average Annual Total Returns as of December 31, 2011 1 year 5 year 10 year JNL/Mellon Capital Management Select Small-Cap Fund (Class A) 1.36 % -8.04 % 0.74 % Russell 2000 Index -4.18 % 0.15 % 5.62 % Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Class (May 1, 2006) JNL/Mellon Capital Management Select Small-Cap Fund (Class B) 1.59 % -7.87% -7.00 % Russell 2000 Index -4.18 % 0.15% 0.89 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management JNL 5 Fund Class A and B Investment Objective. The investment objective of the Fund is total return through capital appreciation and dividend income. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.42 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.64 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.42 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.44 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 65 $ 205 $ 357 $ 798 Class B 1 year 3 years 5 years 10 years $ 45 $ 141 $ 246 $ 555 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 64 % Period Class B 1/1/ 2011 – 12/31/ 2011 64 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in the common stocks of companies that are identified by a model based on 5 different specialized strategies: · 20% in the DowSM 10 Strategy, a dividend yielding strategy; · 20% in the S&P® 10 Strategy, a blended valuation-momentum strategy; · 20% in the Global 15 Strategy, a dividend yielding strategy; · 20% in the 25 Strategy, a dividend yielding strategy; and · 20% in the Select Small-Cap Strategy, a small capitalization strategy. Each of these strategies above is the same as the principal investment strategy of the similarly named Fund. Securities held by the foregoing strategies may not correspond exactly to the similarly named Fund. The securities for each strategy are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs, and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Foreign regulatory risk – The Adviser is an indirect wholly-owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. Through its ownership structure, the Adviser has a number of global financial industry affiliated entities. As a result of this structure, and the asset management and financial industry business activities of the Adviser and its affiliates, the Adviser and the Funds may be prohibited or limited in effecting transactions in certain securities. The Adviser and the Funds may encounter trading limitations or restrictions because of aggregation issues or other foreign regulatory requirements. Foreign regulators or foreign laws may impose position limits on securities held by the Funds, and the Funds may be limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales. These foreign regulatory limits may increase the Funds ’ expenses and may limit the Funds ’ performance. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments. These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments and possible imposition of foreign withholding taxes on income payable on the securities. In addition, there may be less publicly available information and more volatile or less liquid markets and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements as domestic issuers. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. · Small cap investing risk – Investing in smaller, newer companies generally involves greater risks than investing in larger, more established ones. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2009): 20.27%; Worst Quarter (ended 12/31/08): -26.89% Class B Best Quarter (ended 6/30/2009): 20.61%; Worst Quarter (ended 12/31/08): -26.97% Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Fund (October 4, 2004) JNL/Mellon Capital Management JNL 5 Fund (Class A) -2.07 % -3.66 % 2.48 % S&P 500 Index 2.11 % -0.25 % 3.54 % Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Class (October 4, 2004) JNL/Mellon Capital Management JNL 5 Fund (Class B) -1.85 % -3.46 % 2.68 % S&P 500 Index 2.11 % -0.25 % 3.54 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management JNL Optimized 5 Fund Class A and B Investment Objective. The investment objective of the Fund is capital appreciation. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.04 % Total Annual Fund Operating Expenses 0.68 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.04 % Total Annual Fund Operating Expenses 0.48 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 69 $ 218 $ 379 $ 847 Class B 1 year 3 years 5 years 10 years $ 49 $ 154 $ 269 $ 604 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 77 % Period Class B 1/1/ 2011 – 12/31/ 2011 77 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in the common stocks of companies that are identified by a model based on five separate specialized strategies: · 25% in the Nasdaq® 25 Strategy; · 25% in the Value Line® 30 Strategy; · 24% in the European 20 Strategy; · 14% in the Global 15 Strategy; and · 12% in the 25 Strategy. Each of these strategies above is the same as the principal investment strategy of the similarly named Fund or strategy described in the statutory prospectus. Securities held by the foregoing strategies may not correspond exactly to the similarly named Fund. While each of these specialized strategies seeks to provide an above average total return or capital appreciation, each specialized strategy follows a different principal investment strategy. The allocation is intended to optimize each strategy. The securities for each strategy are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs, and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Foreign regulatory risk – The Adviser is an indirect wholly-owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. Through its ownership structure, the Adviser has a number of global financial industry affiliated entities. As a result of this structure, and the asset management and financial industry business activities of the Adviser and its affiliates, the Adviser and the Funds may be prohibited or limited in effecting transactions in certain securities. The Adviser and the Funds may encounter trading limitations or restrictions because of aggregation issues or other foreign regulatory requirements. Foreign regulators or foreign laws may impose position limits on securities held by the Funds, and the Funds may be limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales. These foreign regulatory limits may increase the Funds ’ expenses and may limit the Funds ’ performance. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments. These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments and possible imposition of foreign withholding taxes on income payable on the securities. In addition, there may be less publicly available information and more volatile or less liquid markets and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements as domestic issuers. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2009): 22.31%; Worst Quarter (ended 12/31/08): -26.87% Class B Best Quarter (ended 6/30/2009): 22.20%; Worst Quarter (ended 12/31/08): -26.87% Average Annual Total Returns as of December 31, 2011 1 year 5year Life of Fund (May 1, 2006) JNL/Mellon Capital Management JNL Optimized 5 Fund (Class A) -9.84 % -2.87% -1.15 % S&P 500 Index 2.11 % -0.25% 1.49 % Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Class (May 1, 2006) JNL/Mellon Capital Management JNL Optimized 5 Fund (Class B) -9.77 % -2.68% -0.96 % S&P 500 Index 2.11 % -0.25% 1.49 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management VIP Fund Class A and B Investment Objective. The investment objective of the Fund is total return. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.68 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.48 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 69 $ 218 $ 379 $ 847 Class B 1 year 3 years 5 years 10 years $ 49 $ 154 $ 269 $ 604 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 79 % Period Class B 1/1/ 2011 – 12/31/ 2011 79 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in the common stocks of companies that are identified by a model based on six separate specialized strategies. The Fund invests approximately 1/6 (approximately 17%) of its net assets in each of the following strategies: · The DowSM Dividend Strategy; · The European 20 Strategy; · The Nasdaq® 25 Strategy; · The S&P 24 Strategy; · The Select Small-Cap Strategy; and · The Value Line® 30 Strategy. Each of these strategies above is the same as the principal investment strategy of the similarly named Fund or strategy described in the statutory prospectus. Securities held by the foregoing strategies may not correspond exactly to the similarly named Fund. While each of these specialized strategies seeks to provide an above average total return or capital appreciation, each specialized strategy follows a different principal investment strategy. The securities for each strategy are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs, and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Foreign regulatory risk – The Adviser is an indirect wholly-owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. Through its ownership structure, the Adviser has a number of global financial industry affiliated entities. As a result of this structure, and the asset management and financial industry business activities of the Adviser and its affiliates, the Adviser and the Funds may be prohibited or limited in effecting transactions in certain securities. The Adviser and the Funds may encounter trading limitations or restrictions because of aggregation issues or other foreign regulatory requirements. Foreign regulators or foreign laws may impose position limits on securities held by the Funds, and the Funds may be limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales. These foreign regulatory limits may increase the Funds ’ expenses and may limit the Funds ’ performance. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments. These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments and possible imposition of foreign withholding taxes on income payable on the securities. In addition, there may be less publicly available information and more volatile or less liquid markets and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements as domestic issuers. · Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year . · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. · Small cap investing risk – Investing in smaller, newer companies generally involves greater risks than investing in larger, more established ones. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2009): 16.44%; Worst Quarter (ended 12/31/08): -25.66% Class B Best Quarter (ended 9/30/2009): 16.37%; Worst Quarter (ended 12/31/08): -25.62% Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Fund (October 4, 2004) JNL/Mellon Capital Management VIP Fund (Class A) -3.66 % -2.68 % 2.48 % S&P 500 Index 2.11 % -0.25 % 3.54 % Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Class (October 4, 2004) JNL/Mellon Capital Management VIP Fund (Class B) -3.45 % -2.50 % 2.68 % S&P 500 Index 2.11 % -0.25 % 3.54 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Communications Sector Fund Class A and B Investment Objective. The objective of the Fund is total return through capital appreciation and dividend income. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.48 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.71 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.48 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.51 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 73 $ 227 $ 395 $ 883 Class B 1 year 3 years 5 years 10 years $ 52 $ 164 $ 285 $ 640 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 42 % Period Class B 1/1/ 2011 – 12/31/ 2011 42 % Principal Investment Strategies. The Fund invests under normal circumstances at least 80% of its assets in the stocks in the Dow Jones U.S. Telecommunications Index in proportion to their market capitalization weighting in the Dow Jones U.S. Telecommunications Index. The Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Telecommunications Index. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Telecommunications Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Telecommunications Index. Because of the small number of securities in the Dow Jones U.S. Telecommunications Index and because a small number of companies currently comprise a relatively large portion of the index, it currently is anticipated that the Fund will need to reallocate the excess weight of the largest securities in the Fund. As a result, the performance of the smaller market capitalization companies in the Index will have a larger impact on Fund performance than they will have on the Index, and the Fund has a correspondingly greater risk of not attaining the desired correlation between Fund performance (before expenses) and the Index. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Index investing risk – The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance. · Industry concentration risk – Greater emphasis or programmed concentration on investments in a particular industry may result in significant share value fluctuation in response to events affecting that industry. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 12/31/2002): 23.53%; Worst Quarter (ended 6/30/2002): -31.93% Class B Best Quarter (ended 9/30/2010): 20.38%; Worst Quarter (ended 3/31/2008): -18.55% Average Annual Total Returns as of December 31, 2011 1 year 5 year 10 year JNL/Mellon Capital Management Communications Sector Fund (Class A) -3.19 % -1.27 % 0.94 % Dow Jones U.S. Telecommunications Index 3.97 % -0.15 % 0.84 % Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Class (March 5, 2004) JNL/Mellon Capital Management Communications Sector Fund (Class B) -3.18 % -1.16 % 4.27 % Dow Jones U.S. Telecommunications Index 3.97 % -0.15 % 4.63 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Consumer Brands Sector Fund Class A and B Investment Objective. The objective of the Fund is total return through capital appreciation and dividend income. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.48 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.70 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.48 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.50 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 72 $ 224 $ 390 $ 871 Class B 1 year 3 years 5 years 10 years $ 51 $ 160 $ 280 $ 628 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 36 % Period Class B 1/1/ 2011 – 12/31/ 2011 36 % Principal Investment Strategies. The Fund invests under normal circumstances at least 80% of its assets in the stocks in the Dow Jones U.S. Consumer Services Index in proportion to their market capitalization weighting in the Dow Jones U.S. Consumer Services Index. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Consumer Services Index. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Consumer Services Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Consumer Services Index. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Index investing risk – The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance. · Industry concentration risk – Greater emphasis or programmed concentration on investments in a particular industry may result in significant share value fluctuation in response to events affecting that industry. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2009): 17.87%; Worst Quarter (ended 12/31/08): -20.50% Class B Best Quarter (ended 9/30/2009): 17.89%; Worst Quarter (ended 12/31/08): -20.39% Average Annual Total Returns as of December 31, 2011 1 year 5 year 10 year JNL/Mellon Capital Management Consumer Brands Sector Fund (Class A) 6.53 % 1.97 % 4.33 % Dow Jones U.S. Consumer Services Index 7.14 % 2.62 % 3.41 % Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Class (March 5, 2004) JNL/Mellon Capital Management Consumer Brands Sector Fund (Class B) 6.79 % 2.15 % 3.53 % Dow Jones U.S. Consumer Services Index 7.14 % 2.62 % 3.92 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Financial Sector Fund Class A and B Investment Objective. The objective of the Fund is total return through capital appreciation and dividend income. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.46 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.68 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.46 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.48 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 69 $ 218 $ 379 $ 847 Class B 1 year 3 years 5 years 10 years $ 49 $ 154 $ 269 $ 604 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 31 % Period Class B 1/1/ 2011 – 12/31/ 2011 31 % Principal Investment Strategies. The Fund invests under normal circumstances at least 80% of its assets in the stocks in the Dow Jones U.S. Financial Index in proportion to their market capitalization weighting in the Dow Jones U.S. Financials Index. The Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Financials Index. Indexing offers a cost-effective investment approach. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Financials Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Financials Index. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Index investing risk – The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance. · Industry concentration risk – Greater emphasis or programmed concentration on investments in a particular industry may result in significant share value fluctuation in response to events affecting that industry. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2009): 29.17%; Worst Quarter (ended 12/31/08): -33.22% Class B Best Quarter (ended 6/30/2009): 29.24%; Worst Quarter (ended 12/31/08): -33.15% Average Annual Total Returns as of December 31, 2011 1 year 5 year 10 year JNL/Mellon Capital Management Financial Sector Fund (Class A) -12.89 % -13.72 % -2.42 % Dow Jones U.S. Financials Index -12.84 % -14.02 % -2.39 % Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Class (March 5, 2004) JNL/Mellon Capital Management Financial Sector Fund (Class B) -12.76 % -13.55 % -5.50 % Dow Jones U.S. Financials Index -12.84 % -14.02 % -5.79 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Healthcare Sector Fund Class A and B Investment Objective. The objective of the Fund is total return through capital appreciation and dividend income. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.68 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.48 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 69 $ 218 $ 379 $ 847 Class B 1 year 3 years 5 years 10 years $ 49 $ 154 $ 269 $ 604 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 27 % Period Class B 1/1/ 2011 – 12/31/ 2011 27 % Principal Investment Strategies. The Fund invests under normal circumstances at least 80% of its assets in the stocks in the Dow Jones U.S. Health Care Index in proportion to their market capitalization weighting in the Dow Jones U.S. Health Care Index. The Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Health Care Index. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Health Care Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Health Care Index. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Index investing risk – The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance. · Industry concentration risk – Greater emphasis or programmed concentration on investments in a particular industry may result in significant share value fluctuation in response to events affecting that industry. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2003): 17.07%; Worst Quarter (ended 6/30/2002): -18.72% Class B Best Quarter (ended 12/31/2011 ): 9.96 %; Worst Quarter (ended 12/31/08): -13.49% Average Annual Total Returns as of December 31, 2011 1 year 5 year 10 year JNL/Mellon Capital Management Healthcare Sector Fund (Class A) 10.88 % 2.87 % 1.94 % Dow Jones U.S. Health Care Index 11.75 % 3.52 % 3.13 % Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Class (March 5, 2004) JNL/Mellon Capital Management Healthcare Sector Fund (Class B) 11.13 % 3.07 % 3.53 % Dow Jones U.S. Health Care Index 11.75 % 3.52 % 4.00 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Oil & Gas Sector Fund Class A and B Investment Objective. The objective of the Fund is total return through capital appreciation and dividend income. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.43 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.66 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.43 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.46 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 67 $ 211 $ 368 $ 822 Class B 1 year 3 years 5 years 10 years $ 47 $ 148 $ 258 $ 579 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 14 % Period Class B 1/1/ 2011 – 12/31/ 2011 14 % Principal Investment Strategies. The Fund invests under normal circumstances at least 80% of its assets in the stocks in the Dow Jones U.S. Oil & Gas Index in proportion to their market capitalization weighting in the Dow Jones U.S. Oil & Gas Index. The Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Oil & Gas Index. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Oil & Gas Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Oil & Gas Index. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Index investing risk – The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance. · Industry concentration risk – Greater emphasis or programmed concentration on investments in a particular industry may result in significant share value fluctuation in response to events affecting that industry. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 12/31/2010): 20.87%; Worst Quarter (ended 9/30/2008): -25.64% Class B Best Quarter (ended 12/31/2010): 20.91%; Worst Quarter (ended 9/30/2008): -25.60% Average Annual Total Returns as of December 31, 2011 1 year 5 year 10 year JNL/Mellon Capital Management Oil & Gas Sector Fund (Class A) 3.27 % 4.42 % 13.28 % Dow Jones U.S. Oil & Gas Index 4.11 % 4.82 % 11.61 % Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Class (March 5, 2004) JNL/Mellon Capital Management Oil & Gas Sector Fund (Class B) 3.50 % 4.64 % 12.71 % Dow Jones U.S. Oil & Gas Index 4.11 % 4.82 % 12.74 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Technology Sector Fund Class A and B Investment Objective. The objective of the Fund is total return through capital appreciation and dividend income. Expenses. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.67 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.47 % Expense Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period. The example also assumes that the Fund operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 68 $ 214 $ 373 $ 835 Class B 1 year 3 years 5 years 10 years $ 48 $ 151 $ 263 $ 591 Portfolio Turnover (% of average value of portfolio). The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2011 – 12/31/ 2011 26 % Period Class B 1/1/ 2011 – 12/31/ 2011 26 % Principal Investment Strategies. The Fund invests under normal circumstances at least 80% of its assets in the stocks in the Dow Jones U.S. Technology Index in proportion to their market capitalization weighting in the Dow Jones U.S. Technology Index. The Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Technology Index. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Technology Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Technology Index. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Index investing risk – The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance. · Industry concentration risk – Greater emphasis or programmed concentration on investments in a particular industry may result in significant share value fluctuation in response to events affecting that industry. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic , political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare d with those of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products. If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2003 ): 21.39 %; Worst Quarter (ended 6/30/2002 ): -31.38 % Class B Best Quarter (ended 6/30/2009): 20.62%; Worst Quarter (ended 12/31/08): -25.63% Average Annual Total Returns as of December 31, 2011 1 year 5 year 10 year JNL/Mellon Capital Management Technology Sector Fund (Class A) -0.33 % 3.48 % 2.06 % Dow Jones U.S. Technology Index 0.16 % 4.16 % 2.77 % Average Annual Total Returns as of December 31, 2011 1 year 5 year Life of Class (March 5, 2004) JNL/Mellon Capital Management Technology Sector Fund (Class B) -0.18 % 3.66 % 3.96 % Dow Jones U.S. Technology Index 0.16 % 4.16 % 4.50 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund of funds that invests in this Fund and directly through a qualified or non-qualified plan. Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans. Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. Additional Information About Each Fund JNL/Mellon Capital Management DowSM 10 Fund Class A Investment Objective. The investment objective of the JNL/Mellon Capital Management DowSM 10 Fund (“Dow 10 Fund”) is total return through a combination of capital appreciation and dividend income. Principal Investment Strategies. The Dow 10 Fund seeks to achieve its objective by investing approximately equal amounts in the common stock of the ten companies included in the Dow Jones Industrial Average (“DJIA”) which have the highest indicated annual dividend yields. The ten companies are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Dow 10 Fund invests in the common stock of ten companies included in the DJIA. The ten common stocks are chosen on each Stock Selection Date as follows: · The Sub-Adviser determines the dividend yield on each common stock in the DJIA on the Stock Selection Date; and · The Sub-Adviser allocates approximately equal amounts of the Dow 10 Fund to the ten companies in the DJIA that have the highest dividend yield. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 10 selected companies in approximately the same proportion that such stocks are then held in the Dow 10 Fund (determined based on market value). Companies, which as of the Stock Selection Date, Dow Jones has announced will be removed from the DJIA,will be removed from the universe of securities from which the Dow 10 Fund stocks are selected. Certain provisions of the Investment Company Act of 1940, as amended (“1940 Act”), limit the ability of the Dow 10 Fund to invest more than 5% of the Dow 10 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”). The JNL Variable Fund has been granted an exemption by the U.S. Securities and Exchange Commission (“SEC”) from this limitation so that the Dow 10 Fund may invest up to 10.5% of the Dow 10 Fund’s total assets in the stock of Securities Related Companies. The 10.5% standard is applied to the value of each security held by the Dow 10 Fund as of the first business day after the Stock Selection Date. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the Dow 10 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The Dow 10 Fund may also invest to some degree in money market instruments. The performance of the Dow 10 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Dow 10 Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management S&P® 10 Fund Class A Investment Objective. The investment objective of the JNL/Mellon Capital Management S&P® 10 Fund (“S&P 10 Fund”) is total return through a combination of capital appreciation and dividend income. Principal Investment Strategies. The S&P 10 Fund seeks to achieve its objective by investing approximately equal amounts in the common stocks of ten companies selected from a pre-screened subset of the stocks listed in the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index®”). The ten companies are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The S&P 10 Fund consists of a portfolio of 10 common stocks selected on each Stock Selection Date through the following process: · The Sub-Adviser ranks the companies in the S&P® 500 Index by market capitalization; · The Sub-Adviser selects half of the companies in the S&P 500 Index with the largest market capitalization; · From the selected companies, the Sub-Adviser selects the half with the lowest price to sales ratio; · From the selected companies, the Sub-Adviser selects the ten common stocks with the greatest one-year price appreciation; and · The Sub-Adviser allocates approximately equal amounts of the S&P 10 Fund to the selected ten common stocks. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 10 selected companies in approximately the same proportion that such stocks are then held in the S&P 10 Fund (determined based on market value). Companies, which as of the Stock Selection Date, S&P has announced will be removed from the S&P 500 Index, will be removed from the universe of securities from which the S&P 10 Fund stocks are selected. Certain provisions of the 1940 Act, limit the ability of the S&P 10 Fund to invest more than 5% of the S&P 10 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”). The JNL Variable Fund has been granted an exemption by the SEC from this limitation so that the S&P 10 Fund may invest up to 10.5% of the S&P 10 Fund’s total assets in the stock of Securities Related Companies. The 10.5% standard is applied to the value of each security held by the S&P 10 Fund as of the first business day after the Stock Selection Date. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). The stocks in the S&P 10 Fund are not expected to reflect the entire S&P 500 Index and will not track the movements of the S&P 500 Index. To effectively manage cash inflows and outflows, the S&P 10 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The S&P 10 Fund may also invest to some degree in money market instruments. The performance of the S&P 10 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Global 15 Fund Class A Investment Objective. The investment objective of the JNL/Mellon Capital Management Global 15 Fund (“Global 15 Fund”) is total return through a combination of capital appreciation and dividend income. Principal Investment Strategies. The Global 15 Fund seeks to achieve its objective by investing in the common stocks of certain companies which are components of the Dow Jones Industrial Average (“DJIA”), the Financial Times Ordinary Index (“FT30 Index”) and the Hang Seng Index. The Global 15 Fund consists of common stocks of the five companies with the lowest per share stock price of the ten companies in each of the DJIA, the FT30 Index and the Hang Seng Index, respectively, that have the highest dividend yields in their respective index. The fifteen companies are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The fifteen common stocks are chosen on each Stock Selection Date as follows: · The Sub-Adviser determines the dividend yield on each common stock in the DJIA, the FT30 Index and the Hang Seng Index; · The Sub-Adviser determines the ten companies in each of the DJIA, the FT30 Index and the Hang Seng Index that have the highest dividend yield in the respective index; and · Out of those companies, the Sub-Adviser allocates approximately equal amounts of the Global 15 Fund to the common stocks of the 5 companies in each index with the lowest price per share. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 15 selected companies in approximately the same proportion that such stocks are then held in the Global 15 Fund (determined based on market value). Companies, which as of the Stock Selection Date, will be removed from the DJIA, the FT 30 Index and the Hang Seng Indexwill be removed from the universe of securities from which the Global 15 Fund stocks are selected. Certain provisions of the 1940 Act, limit the ability of the Global 15 Fund to invest more than 5% of the Global 15 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”). The JNL Variable Fund has been granted an exemption by the SEC from this limitation so that the Global 15 Fund may invest up to 7.17% of the Global 15 Fund’s total assets in the stock of Securities Related Companies. The 7.17% standard is applied to the value of each security held by the Global 15 Fund as of the first business day after the Stock Selection Date. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Emerging markets risk · Foreign regulatory risk · Foreign securities risk · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). The performance of the Global 15 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. To effectively manage cash inflows and outflows, the Global 15 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The Global 15 Fund may also invest to some degree in money market instruments. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Currency risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Nasdaq® 25 Fund Class A and B Investment Objective. The investment objective of the JNL/Mellon Capital Management Nasdaq® 25 Fund (“Nasdaq 25 Fund”) is total return. Principal Investment Strategies. The Nasdaq 25 Fund seeks to achieve its objective by investing in the common stocks of companies that are expected to have a potential for capital appreciation. The Nasdaq 25 Strategy selects a portfolio of common stocks of 25 companies selected from stocks included in the Nasdaq-100 Index®. The 25 companies are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Companies, which as of the selection date, Nasdaq has announced will be removed from the Nasdaq-100 Index®will be removed from the universe of securities from which the Nasdaq 25 Fund stocks are selected. The 25 common stocks held by the Fund are selected on each Stock Selection Date through the following multi-step process from the stocks listed on the Nasdaq-100 Index. · First, the Sub-Adviser calculates the ratio of cash flow per share to stock price. The 75 stocks with the highest ratio of cash flow per share to stock price are selected; · From the selected companies, the Sub-Adviser calculates the one-year change in cash flow per share divided by the stock price. Stocks are ranked by this ratio from highest to lowest. The top 50 stocks are selected; and · Next, the Sub-Adviser ranks the stocks based on prior six-month price appreciation. The top 25 stocks are selected. These securities will be weighted by market capitalization subject to the restriction that no stock will comprise less than 1% or more than 10% of the portfolio on each “Stock Selection Date.” These securities will be adjusted on a proportional basis to accommodate this constraint. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 25 selected companies in approximately the same proportion that such stocks are then held in the Nasdaq 25 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the Nasdaq 25 Fund to invest more than 5% of the Nasdaq 25 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”). If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the Nasdaq 25 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the Nasdaq 25 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The Nasdaq 25 Fund may also invest to some degree in money market instruments. The performance of the Nasdaq 25 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of the Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Foreign regulatory risk · Foreign securities risk · Industry concentration risk · Investment strategy risk · Investment value style risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Value Line® 30 Fund Class A and B Investment Objective. The investment objective of the JNL/Mellon Capital Management Value Line® 30 Fund (“Value Line 30 Fund”) is to provide capital appreciation. Principal Investment Strategies. The Value Line 30 Fund seeks to achieve its objective by investing in 30 of the 100 common stocks that Value Line® gives a #1 ranking for “TimelinessTM”. The 30 stocks are selected each year by the Sub-Adviser, Mellon Capital Management Corporation, based on certain positive financial attributes. Value Line® ranks 1,700 stocks, representing approximately 94% of the trading volume on all U.S. stock exchanges. Of these 1,700 stocks, only 100 are given Value Line’s #1 ranking for TimelinessTM, which reflects Value Line’s view of their probable price performance during the next six months relative to the other stocks ranked by Value Line®. Value Line® bases its rankings on a long-term trend of earnings, prices, recent earnings, price momentum, and earnings surprise. The 30 stocks are chosen only once annually from the 100 stocks with the #1 ranking on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Companies which as of the Stock Selection Date, Value Line has announced will be removed from Value Line’s #1 ranking for TimelinessTM will be removed from the universe of securities from which the Value Line 30 Fund stocks are selected. The 30 stocks are chosen on each Stock Selection Date as follows: · Starting with the 100 stocks that Value Line® gives its #1 ranking for Timeliness™, the stocks of companies considered to be securities related issuers, the stocks of companies whose shares are not listed on a U.S. securities exchange and the stocks having market capitalizations less than $1 billion on or about December 31, 2006 are removed from consideration (the minimum market capitalization is adjusted each Stock Selection Date by the annual return of the S&P® 500); · Next, the Sub-Adviser calculates the ratio of cash flow per share to stock price. The 70 stocks with the highest ratio of cash flow per share to stock price are selected; and · From the selected companies, the Sub-Adviser selects the 30 common stocks with the highest six-month price appreciation. These securities will be weighted by market capitalization subject to the restriction that no stock will comprise less than 1% or more than 10% of the portfolio on each “Stock Selection Date.” These securities will be adjusted on a proportional basis to accommodate this constraint. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 30 selected companies in approximately the same proportion that such stocks are then held in the Value Line 30 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the Value Line 30 Fund to invest more than 5% of the Value Line 30 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”). If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the Value Line 30 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · License termination risk · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the Value Line 30 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The Value Line 30 Fund may also invest to some degree in money market instruments. The performance of the Value Line 30 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of the Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Emerging markets risk · Foreign regulatory risk · Foreign securities risk · Industry concentration risk · Investment strategy risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management DowSM Dividend Fund Class A and B Investment Objective. The investment objective of the JNL/Mellon Capital Management DowSM Dividend Fund (“Dow Dividend Fund”) is to provide the potential for an above-average total return. Principal Investment Strategies. The Dow Dividend Fund seeks to achieve its objective by investing approximately equal amounts in the common stock of the 25 companies included in the Dow Jones Select Dividend IndexSM which have the best overall ranking on both the change in return on assets of the last year compared to the prior year and price-to-book. The 25 companies are selected on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date and when cash flow activity occurs in the Fund. The Sub-Adviser may also trade for mergers or acquisitions if the original stock is not the surviving company and for dividend reinvestment. The 25 common stocks are chosen on each Stock Selection Date as follows: · Starting with the 100 stocks contained in the Dow Jones Select Dividend IndexSM, the Sub-Adviser selects only those stocks having at least $11 million of average daily dollar trading volume as of December 31, 2006. This dollar trading volume requirement will be increased by 10% annually. · Next, the Sub-Adviser ranks the remaining stocks by the following two factors: · Greatest one year change in return on assets. An increase in return on assets generally indicates improving business fundamentals; · Lowest price-to-book. A lower, but positive, price-to-book ratio is generally used as an indication of value; and · The Sub-Adviser then selects an approximately equal-weighted portfolio of the 25 stocks with the best overall ranking on the above two factors for the Dow Dividend Fund. Companies which, as of the Stock Selection Date, Dow Jones has announced will be removed from the Dow Jones Select Dividend Indexwill be removed from the universe of securities from which the Dow Dividend Fund stocks are selected. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 25 selected companies in approximately the same proportion that such stocks are then held in the Dow Dividend Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the Dow Dividend Fund to invest more than 5% of the Dow Dividend Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”). If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the Dow Dividend Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the Dow Dividend Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The Dow Dividend Fund may also invest to some degree in money market instruments. The performance of the Dow Dividend Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk · Utility industry concentration risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management S&P® 24 Fund Class A and B Investment Objective. The investment objective of the JNL/Mellon Capital Management S&P® 24 Fund (“S&P 24 Fund”) is total return through capital appreciation. Principal Investment Strategies. The S&P 24 Fund seeks to achieve its objective by investing in the common stocks of companies that have the potential for capital appreciation. To select the stocks for the S&P 24 Fund, the Sub-Adviser selects a portfolio of common stocks of the 24 companies selected from a subset of stocks included in the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index®”). The 24 companies are selected on each “Stock Selection Date.” The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Companies which, as of the selection date, Standard & Poor’s has announced will be removed from the S&P 500 Index® will be removed from the universe of securities from which the S&P 24 Fund stocks are selected. The 24 companies are selected only once annually on each Stock Selection Date using the following steps: · The Sub-Adviser ranks all of the S&P economic sectors in the S&P 500 Index® by market capitalization. The eight largest sectors are selected; · The Sub-Adviser ranks the stocks in each of those eight sectors among their peers based on three distinct factors: o Factor 1: Highest return on assets. Stocks with high return on assets achieve better rankings. o Factor 2: Highest buyback yield. Buyback yield measures the percentage decrease in shares of common stock outstanding versus one year earlier. Those stocks with greater percentage decreases receive better rankings. o Factor 3: Highest bullish interest indicator. The bullish interest indicator, compares the number of shares traded in months in which the stock price rose to the number of shares traded in months which the stock price declined as a percentage of total shares traded over the past twelve months. Those stocks with a high bullish interest indicator achieve better rankings; · The Sub-Adviser selects the three stocks from each of the eight sectors with the highest combined ranking on these three factors for S&P 24 Fund. In the event of a tie within a sector, the stock with the higher market capitalization is selected; and · The Sub-Adviser then selects an approximately equal-weighted portfolio of the 24 stocks. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 24 selected companies in approximately the same proportion that such stocks are then held in the S&P 24 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the S&P 24 Fund to invest more than 5% of the S&P 24 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”). If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the S&P 24 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the S&P 24 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The S&P 24 Fund may also invest to some degree in money market instruments. The performance of the S&P 24 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management S&P® SMid 60 Fund Class A and B Investment Objective. The investment objective of the JNL/Mellon Capital Management S&P® SMid 60 Fund (“SMid 60 Fund”) is to provide capital appreciation. Principal Investment Strategies. The SMid 60 Fund seeks to achieve its objective by identifying small and mid-capitalization companies with improving fundamental performance and sentiment. The Sub-Adviser follows a process that attempts to select small and mid-cap companies that are likely to be in an earlier stage of their economic life cycle than mature large-cap companies. In addition, the ability to take advantage of share price discrepancies is likely to be greater with smaller stocks than with more widely followed large-cap stocks. The SMid 60 Fund invests in the common stock of 30 companies included in the Standard & Poor’s MidCap 400 Index (“S&P MidCap 400”) and 30 companies in the Standard & Poor’s SmallCap 600 Index (“S&P SmallCap 600”) (each an “Index”, collectively the “Indexes”). The 60 companies are selected on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers or acquisitions if the original stock is not the surviving company. Companies which, as of the Stock Selection Date, Standard & Poor’s has announced will be removed from the S&P MidCap 400 and the S&P SmallCap 600, will be removed from the universe of securities from which SMid 60 Fund stocks are selected. The 60 common stocks are chosen on each Stock Selection Date as follows: · The Sub-Adviser begins with the stocks that comprise the S&P MidCap 400 and the S&P SmallCap 600 as of the Stock Selection Date; · Stocks are ranked by average daily dollar trading volume. The bottom 5% of the S&P MidCap 400 and the bottom 15% of the S&P SmallCap 600 are eliminated; · The Sub-Adviser ranks the remaining stocks in each Index by the price to book ratio. The lowest quartile from each Index is selected – 100 stocks from the S&P MidCap 400 and 150 stocks from the S&P SmallCap 600. Stocks with the lowest, but positive, price to book ratios are ranked highest; · The Sub-Adviser then ranks the 100 stocks from the S&P MidCap 400 Index by 3-month price appreciation. The 65 stocks with highest 3-month price appreciation are selected; · Next, the Sub-Adviser calculates the ratio of cash flow per share to the stock price for the 65 stocks. The 30 stocks with the highest ratio of cash flow per share to stock price are selected; · The Sub-Adviser then ranks the 150 stocks from the S&P SmallCap 600 Index by 3-month price appreciation. The 90 stocks with highest 3-month price appreciation are selected; · Next, the Sub-Adviser calculates the ratio of cash flow per share to stock price for the 90 stocks. The 30 stocks with the highest ratio of cash flow per share to stock price are selected; and · The stocks selected from the S&P MidCap 400 are given twice the weight of the stocks selected from the S&P SmallCap 600. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 60 selected companies in approximately the same proportion that such stocks are then held in the SMid 60 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the SMid 60 Fund to invest more than 5% of the SMid 60 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Company”). If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the SMid 60 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Mid-capitalization investing risk · Non-diversification risk · Small cap investing risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the SMid 60 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The SMid 60 Fund may also invest to some degree in money market instruments. The performance of the SMid 60 Fund depends on the sub-adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management NYSE® International 25 Fund Class A and B Investment Objective. The investment objective of the JNL/Mellon Capital Management NYSE® International 25 Fund (“International 25 Fund”) is to provide capital appreciation. Principal Investment Strategies. The International 25 Fund seeks to achieve its objective by investing in foreign companies that trade on the New York Stock Exchange (“NYSE”). The 25 companies are selected on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers or acquisitions if the original stock is not the surviving company. Companies, which as of the Stock Selection Date, the New York Stock Exchange (“NYSE”) has announced will be removed from the NYSE International 100 IndexSM, will be removed from the universe of securities from which the International 25 Fund stocks are selected. The International 25 Fund stocks are determined on each Stock Selection Date as follows: · The Sub-Adviser begins with stocks that comprise the NYSE International 100 IndexSM as of the Stock Selection Date. The NYSE International 100 Index is comprised of the 100 largest non-U.S. stocks trading on the New York Stock Exchange. · The Sub-Adviser then ranks the remaining stocks on two (2) factors: · Price to book. Lower, but positive, price to book ratios are ranked highest. · Price to cash flow. Lower, but positive, price to cash flow ratios are ranked highest; and · The Sub-Adviser then purchases an equally-weighted portfolio of the 25 stocks with the highest overall ranking on the two (2) factors. The Sub-Adviser may also purchase American Depository Receipts or the foreign stock. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 25 selected companies in approximately the same proportion that such stocks are then held in the International 25 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the International 25 Fund to invest more than 5% of the International 25 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Company”). If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the International 25 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Foreign regulatory risk · Foreign securities risk · Limited management, trading cost and rebalance risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). The stocks in the International 25 Fund are not expected to reflect the entire NYSE International 100 Index nor track the movements of the Index. To effectively manage cash inflows and outflows, the International 25 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The International 25 Fund may also invest to some degree in money market instruments. The performance of the International 25 Fund depends on the sub-adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Currency risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk · Market risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management 25 Fund Class A and B Investment Objective. The investment objective of the JNL/Mellon Capital Management 25 Fund (“25 Fund”) is total return through a combination of capital appreciation and dividend income. Principal Investment Strategies. The 25 Fund seeks to achieve its objective by investing in the common stocks of 25 companies selected from a pre-screened subset of the stocks listed on the New York Stock Exchange (“NYSE”). The 25 companies are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Companies, which as of the Stock Selection Date, will be removed from the NYSEwill be removed from the universe of securities from which the 25 Fund stocks are selected. The 25 Fund consists of a portfolio of 25 common stocks selected through the following five-step process on each Stock Selection Date: · The Sub-Adviser selects all the dividend-paying common stocks listed on the NYSE (excluding financial, transportation and utility stocks, American Depositary Receipts, limited partnerships, limited liability companies, other companies that share similar tax structures and treatments, or any stock included in the Dow Jones Industrial Average); · Those common stocks are then ranked from highest to lowest market capitalization, and the Sub-Adviser selects the 400 highest market capitalization stocks; · Those 400 common stocks are then ranked, in terms of dividend yield, from highest to lowest, and the Sub-Adviser selects the 75 highest dividend-yielding stocks; · From the remaining 75 stocks, the Sub-Adviser eliminates the 50 highest dividend-yielding stocks and selects the remaining 25 stocks; and · The Sub-Adviser allocates approximately equal amounts of the 25 Fund to the 25 common stocks selected for the portfolio. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 25 selected companies in approximately the same proportion that such stocks are then held in the 25 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the 25 Fund to invest more than 5% of the 25 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Company”). If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the 25 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the 25 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The 25 Fund may also invest to some degree in money market instruments. The performance of the 25 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Foreign regulatory risk · Foreign securities risk · Industry concentration risk · Investment strategy risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. . The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Select Small-Cap Fund Class A and B Investment Objective. The investment objective of the JNL/Mellon Capital Management Select Small-Cap Fund (“Select Small-Cap Fund”) is total return through capital appreciation. Principal Investment Strategies. Under normal circumstances, the Select Small-Cap Fund seeks to achieve its objective by investing at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in a portfolio of common stocks of 100 small capitalization (“small cap”) companies selected from a pre-screened subset of the common stocks listed on the New York Stock Exchange (“NYSE”), or The Nasdaq Stock Market (“Nasdaq”) on each Stock Selection Date. The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The population of securities from which the Fund’s stocks are selected is limited to stocks within a specific market capitalization range and minimum average daily trading volume requirements. The Sub-Adviser will adjust these requirements on each Stock Selection Date based on the total return of the Russell 2000 benchmark for the applicable period. Companies, which as of the Stock Selection Date, will be removed from the NYSE and the Nasdaq Stock Marketwill also be removed from the universe of securities from which the Select-Small-Cap Fund stocks are selected. The Select Small-Cap Fund consists of a portfolio of 100 common stocks selected through the following process on each Stock Selection Date: · The Sub-Adviser selects all U.S. traded common stocks which trade on the NYSE or Nasdaq (excluding American Depository Receipts, mineral and oil royalty trusts, limited partnerships, limited liability companies, or other companies that share similar tax structures and treatments); · From those companies, the Sub-Adviser then selects only those companies which have a market capitalization within the applicable range and also meet the average daily dollar trading volume requirement; · From the remaining companies, the Sub-Adviser selects only the stocks of companies with positive three-year sales growth; · Next, from the remaining companies, the Sub-Adviser selects only the stocks of companies whose most recent annual earnings are positive; · The Sub-Adviser then eliminates any stock the price of which has appreciated by more than 75% in the last 12 months; · From the remaining list, the Sub-Adviser selects the 100 stocks with the greatest price appreciation in the last 12 months (highest to lowest); and · The Select Small-Cap Fund purchases the selected 100 common stocks, allocating its assets among them in proportion to the relative market capitalization of each stock. In each of the above steps, monthly and rolling quarterly data are used in place of annual figures where possible. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 100 selected companies in approximately the same proportion that such stocks are then held in the Select Small-Cap Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the Select Small-Cap Fund to invest more than 5% of the Select Small-Cap Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”). If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the Select Small-Cap Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk · Small cap investing risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the Select Small-Cap Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The Select Small-Cap Fund may also invest to some degree in money market instruments. The performance of the Select Small-Cap Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Industry concentration risk · Investment strategy risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management JNL 5 Fund Class A and B Investment Objective. The investment objective of the JNL/Mellon Capital Management JNL 5 Fund (“JNL 5 Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies. The JNL 5 Fund seeks to achieve its objective by investing in the common stocks of companies that are identified by a model based on 5 different specialized strategies: · 20% in the DowSM 10 Strategy, a dividend yielding strategy; · 20% in the S&P® 10 Strategy, a blended valuation-momentum strategy; · 20% in the Global 15 Strategy, a dividend yielding strategy; · 20% in the 25 Strategy, a dividend yielding strategy; and · 20% in the Select Small-Cap Strategy, a small capitalization strategy. Each of these strategies above is the same as the principal investment strategy of the similarly named Fund, which is described elsewhere in this Prospectus. Securities held by the foregoing strategies may not correspond exactly to the similarly named Fund. The securities for each strategy are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The JNL 5 Fund expects to invest in the securities determined by each of the strategies following the above specified percentage allocation. Between the January 1st Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the five specialized strategies in approximately the same proportion that such stocks are then held in the JNL 5 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the JNL 5 Fund to invest more than 5% of the JNL 5 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”). If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the JNL 5 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s and investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Foreign regulatory risk · Foreign securities risk · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk · Small cap investing risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the JNL 5 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The JNL 5 Fund may also invest to some degree in money market instruments. The performance of the JNL 5 Fund depends on the sub-adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Currency risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management JNL Optimized 5 Fund Class A and B Investment Objective. The investment objective of the JNL/Mellon Capital Management JNL Optimized 5 Fund (“JNL Optimized 5 Fund”) is capital appreciation. Principal Investment Strategies. The JNL Optimized 5 Fund seeks to achieve its objective by investing in the common stocks of companies that are identified by a model based on five separate specialized strategies: · 25% in the Nasdaq® 25 Strategy*; · 25% in the Value Line® 30 Strategy*; · 24% in the European 20 Strategy**; · 14% in the Global 15 Strategy*; and · 12% in the 25 Strategy*. * Each of these strategies above is the same as the principal investment strategy of the similarly named Fund, which is described elsewhere in this Prospectus. Securities held by the foregoing strategies may not correspond exactly to the similarly named Fund. ** The principal investment strategy of the European 20 Strategy is described below. While each of these specialized strategies seeks to provide an above average total return or capital appreciation, each specialized strategy follows a different principal investment strategy. The allocation is intended to optimize each strategy. The securities for each strategy are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The JNL Optimized 5 Fund expects to invest in the securities determined by each of the strategies following the above specified percentage allocation. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the five specialized strategies in approximately the same proportion that such stocks are then held in the JNL Optimized 5 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the JNL Optimized 5 Fund to invest more than 5% of the JNL Optimized 5 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”). If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the JNL Optimized 5 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The European 20 Strategy: Principal Investment Strategies. The European 20 Strategy seeks to achieve its objective by investing in stocks with high dividend yields. By selecting stocks with the highest dividend yields, the European 20 Strategy seeks to uncover stocks that may be out of favor or undervalued. The European 20 Strategy is determined as follows: · The Sub-Adviser ranks the 120 largest companies based on market capitalization which are headquartered in Europe, including, but not limited to, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and the United Kingdom by dividend yield on each Stock Selection Date; and · The Sub-Adviser then selects the 20 highest dividend-yielding stocks for the European 20 Strategy. Equal amounts are allocated to the 20 stocks selected for the European Strategy. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Foreign regulatory risk · Foreign securities risk · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the JNL Optimized 5 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The JNL Optimized 5 Fund may also invest to some degree in money market instruments. The performance of the JNL Optimized 5 Fund depends on the sub-adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Currency risk · Growth investing risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management VIP Fund Class A and B Investment Objective. The investment objective of the JNL/Mellon Capital Management VIP Fund (“VIP Fund”) is total return. Principal Investment Strategies. The VIP Fund seeks to achieve its objective by investing in the common stocks of companies that are identified by a model based on six separate specialized strategies. The Fund invests approximately 1/6 (approximately 17%) in the following strategies: · The DowSM Dividend Strategy*; · The European 20 Strategy**; · The Nasdaq® 25 Strategy*; · The S&P 24 Strategy*; · The Select Small-Cap Strategy*; and · The Value Line® 30 Strategy*. * Each of these strategies above is the same as the principal investment strategy of the similarly named Fund, which is described elsewhere in this Prospectus. Securities held by the foregoing strategies may not correspond exactly to the similarly named Fund. ** The principal investment strategy of the European 20 Strategy is described below. While each of these specialized strategies seeks to provide an above average total return or capital appreciation, each specialized strategy follows a different principal investment strategy. The securities for each strategy are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The VIP Fund expects to invest in the securities determined by each strategy with an approximately equal amount invested in each strategy. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the six specialized strategies in approximately the same proportion that such stocks are then held in the VIP Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the VIP Fund to invest more than 5% of the VIP Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”). If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the VIP Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The European 20 Strategy: Principal Investment Strategies. The European 20 Strategy seeks to achieve its objective by investing in stocks with high dividend yields. By selecting stocks with the highest dividend yields, the European 20 Strategy seeks to uncover stocks that may be out of favor or undervalued. The European 20 Strategy stocks are chosen each Stock Selection Date as follows: · The Sub-Adviser ranks the 120 largest companies based on market capitalization which are headquartered in Europe, including, but not limited to, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and the United Kingdom by dividend yield on each Stock Selection Date; and · The Sub-Adviser then selects the 20 highest dividend-yielding stocks for the European 20 Strategy. Equal amounts are allocated to the 20 stocks selected for the Strategy. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Foreign regulatory risk · Foreign securities risk · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk · Small cap investing risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the VIP Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The VIP Fund may also invest to some degree in money market instruments. The performance of the VIP Fund depends on the sub-adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Accounting risk · Company risk · Currency risk · Growth investing risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Communications Sector Fund Class A and B Investment Objective. The objective of the JNL/Mellon Capital Management Communications Sector Fund (“Communications Sector Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies. The Communications Sector Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Telecommunications Index. The Communications Sector Fund does not employ traditional methods of active investment management, which involves the buying and selling of securities based upon security analysis. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Communications Sector Fund invests under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in the stocks in the Dow Jones U.S. Telecommunications Index in proportion to their market capitalization weighting in the Dow Jones U.S. Telecommunications Index. When replicating a capitalization-weighted index such as the Dow Jones U.S. Telecommunications Index, portfolio turnover is reduced to what the index adds and deletes, rebalancing, contract owner contributions and withdrawals, and reinvestment of income. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Telecommunications Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Telecommunications Index. The Fund will utilize the replication investment approach set forth above at all times except for circumstances in which the market capitalization weightings of the Index will violate the diversification requirements of the Internal Revenue Code of 1986, as amended (“Internal Revenue Code”). In such cases, the excess weight of any security that will cause the Fund to be in violation of the diversification requirements will be allocated to the other securities in the Fund. Because of the small number of securities in the Dow Jones U.S. Telecommunications Index and because a small number of companies currently comprise a relatively large portion of the index, it currently is anticipated that the Fund will need to reallocate the excess weight of the largest securities in the Fund as described above. As a result, the performance of the smaller market capitalization companies in the Index will have a larger impact on Fund performance than they will have on the Index, and the Fund has a correspondingly greater risk of not attaining the desired correlation between Fund performance (before expenses) and the Index. In addition, while reallocation is necessary, the Fund may incur additional trading costs in connection with rebalancing the portfolio from time to time to effect the reallocations necessary to comply with the diversification requirements of the Internal Revenue Code. The Dow Jones U.S. Telecommunications Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Telecommunications sector by the Dow Jones Industry Classification Benchmark. The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s and investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Index investing risk · Industry concentration risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). The market for communications products and services is characterized by rapidly changing technology, rapid product obsolescence or loss of patent protection, cyclical market patterns, evolving industry standards and frequent new product introductions. Certain communications/bandwidth companies are subject to substantial governmental regulation that, among other things, regulates permitted rates of return and the kinds of services that a company may offer. The communications industry has experienced substantial deregulation in recent years. Deregulation may lead to fierce competition for market share and can have a negative impact on certain companies. Competitive pressures are intense and communications company stocks can experience rapid volatility. To effectively manage cash inflows and outflows, the Communication Sector Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The Communication Sector Fund may also invest to some degree in money market instruments. The SAI has more information about the Communications Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Company risk · License termination risk · Limited management, trading cost and rebalance risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI has more information about the Communications Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Consumer Brands Sector Fund Class A and B Investment Objective. The objective of the JNL/Mellon Capital Management Consumer Brands Sector Fund (“Consumer Brands Sector Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies. The Consumer Brands Sector Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Consumer Services Index. The Consumer Brands Sector Fund does not employ traditional methods of active investment management, which involves the buying and selling of securities based upon security analysis. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Consumer Brands Sector Fund invests under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in the stocks in the Dow Jones U.S. Consumer Services Index in proportion to their market capitalization weighting in the Dow Jones U.S. Consumer Services Index. When replicating a capitalization-weighted index such as the Dow Jones U.S. Consumer Services Index, portfolio turnover is reduced to what the index adds and deletes, rebalancing, contract owner contributions and withdrawals, and reinvestment of income. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Consumer Services Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Consumer Services Index. The Fund will utilize the replication investment approach set forth above at all times except for circumstances in which the market capitalization weightings of the Index will violate the diversification requirements of the Internal Revenue Code. In such cases, the excess weight of any security that will cause the Fund to be in violation of the diversification requirements will be allocated to the other securities in the Fund. The Dow Jones U.S. Consumer Services Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Consumer Services sector by the Dow Jones U.S. Industry Classification Benchmark. The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones U.S. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Index investing risk · Industry concentration risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). General risks of consumer goods companies include cyclicality of revenues and earnings, economic recession, currency fluctuations, changing consumer tastes, extensive competition, product liability litigation and increased governmental regulation. Generally, spending on consumer goods is affected by the economic health of consumers. A weak economy and its effect on consumer spending would adversely affect consumer goods companies. To effectively manage cash inflows and outflows, the Consumer Brands Sector Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The Consumer Brands Sector Fund may also invest to some degree in money market instruments. The performance of the Consumer Brands Sector Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Company risk · License termination risk · Limited management, trading cost and rebalance risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI has more information about the Consumer Brands Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Financial Sector Fund Class A and B Investment Objective. The objective of the JNL/Mellon Capital Management Financial Sector Fund (“Financial Sector Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies. The Financial Sector Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Financials Index. The Financial Sector Fund does not employ traditional methods of active investment management, which involves the buying and selling of securities based upon security analysis. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Financial Sector Fund invests under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in the stocks in the Dow Jones U.S. Financials Index in proportion to their market capitalization weighting in the Dow Jones U.S. Financials Index. When replicating a capitalization-weighted index such as the Dow Jones U.S. Financials Index, portfolio turnover is reduced to what the index adds and deletes, rebalancing, contract owner contributions and withdrawals, and reinvestment of income. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Financials Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Financials Index. The Fund will utilize the replication investment approach set forth above at all times except for circumstances in which the market capitalization weightings of the Index will violate the diversification requirements of the Internal Revenue Code. In such cases, the excess weight of any security that will cause the Fund to be in violation of the diversification requirements will be allocated to the other securities in the Fund. The Dow Jones U.S. Financials Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the financial sector by the Dow Jones Industry Classification Benchmark. The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. Certain provisions of the 1940 Act, limit the ability of the Fund to invest more than 5% of the Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Company”). If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Index investing risk · Industry concentration risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). The financial services industry continues to evolve as banks and insurers expand their businesses through innovative products and services. Banks, thrifts and their holding companies are especially subject to the adverse effects of economic recession; volatile interest rates; portfolio concentrations in geographic markets and in commercial and residential real estate loans; and competition from new entrants in their fields of business. Although recently enacted legislation repealed most of the barriers which separated the banking, insurance and securities industries, these industries are still extensively regulated at both the federal and state level and may be adversely affected by increased regulations. Bank and thrift risks. Banks and thrifts face increased competition from nontraditional lending sources as regulatory changes, such as the recently enacted financial services overhaul legislation, permit new entrants to offer various financial products. Technological advances such as the Internet allow these nontraditional lending sources to cut overhead and permit the more efficient use of customer data. Financial service provider risks. Broker-dealers, investment banks, finance companies and mutual fund companies also are financial services providers. These companies can compete with banks and thrifts to provide financial service products in addition to their traditional services, such as brokerage and investment advice. In addition, all financial service companies face shrinking profit margins due to new competitors, the cost of new technology and the pressure to compete globally. Insurance company risks. Insurance company profits are affected by many factors, including interest rate movements, the imposition of premium rate caps, competition and pressure to compete globally. Property and casualty insurance profits may also be affected by weather catastrophes and other disasters. Life and health insurance companies’ profits may also be adversely affected by increased government regulations or tax law changes. To effectively manage cash inflows and outflows, the Financial Sector Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The Financial Sector Fund may also invest to some degree in money market instruments. The performance of the Financial Sector Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of the Financial Sector Fund. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Company risk · License termination risk · Limited management, trading cost and rebalance risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI has more information about the Financial Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Healthcare Sector Fund Class A and B Investment Objective. The objective of the JNL/Mellon Capital Management Healthcare Sector Fund (“Healthcare Sector Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies. The Healthcare Sector Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Health Care Index. The Healthcare Sector Fund does not employ traditional methods of active investment management, which involves the buying and selling of securities based upon security analysis. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Healthcare Sector Fund invests under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in the stocks in the Dow Jones U.S. Health Care Index in proportion to their market capitalization weighting in the Dow Jones U.S. Health Care Index. When replicating a capitalization-weighted index such as the Dow Jones U.S. Health Care Index, portfolio turnover is reduced to what the index adds and deletes, rebalancing, contract owner contributions and withdrawals, and reinvestment of income. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Health Care Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Health Care Index. The Fund will utilize the replication investment approach set forth above at all times except for circumstances in which the market capitalization weightings of the Index will violate the diversification requirements of the Internal Revenue Code. In such cases, the excess weight of any security that will cause the Fund to be in violation of the diversification requirements will be allocated to the other securities in the Fund. The Dow Jones U.S. Health Care Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Health Care sector by the Dow Jones Industry Classification Benchmark. The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Index investing risk · Industry concentration risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). The pharmaceutical and healthcare industries continue to evolve, and as a result, pharmaceutical and healthcare companies need to keep pace with this constant change, in order to be successful. Pharmaceutical and healthcare companies are subject to changing government regulation, including price controls, national health insurance, managed care regulation and tax incentives or penalties related to medical insurance premiums, which could have a negative effect on the price and availability of their products and services. Healthcare facility operators may be affected by the demand for services, efforts by government or insurers to limit rates, restriction of government financial assistance and competition from other providers. In addition, such companies face increasing competition from generic drug sales, the termination of their patent protection for certain drugs and technological advances which render their products or services obsolete. The research and development costs required to bring a drug to market are substantial and may include a lengthy review by the government, with no guarantee that the product will ever go to market or show a profit. In addition, the potential for an increased amount of required disclosure of proprietary scientific information could negatively impact the competitive position of these companies. Many of these companies may not offer certain drugs or products for several years and, as a result, may have significant losses of revenue and earnings. To effectively manage cash inflows and outflows, the Healthcare Sector Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The Healthcare Sector Fund may also invest to some degree in money market instruments. The performance of the Healthcare Sector Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Company risk · License termination risk · Limited management, trading cost and rebalance risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI has more information about the Healthcare Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Oil & Gas Sector Fund Class A and B Investment Objective. The objective of the JNL/Mellon Capital Management Oil & Gas Sector Fund (“Oil & Gas Sector Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies. The Oil & Gas Sector Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Oil & Gas Index. The Oil & Gas Sector Fund does not employ traditional methods of active investment management, which involves the buying and selling of securities based upon security analysis. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Oil & Gas Sector Fund invests under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in the stocks in the Dow Jones U.S. Oil & Gas Index in proportion to their market capitalization weighting in the Dow Jones U.S. Oil & Gas Index. When replicating a capitalization-weighted index such as the Dow Jones U.S. Oil & Gas Index, portfolio turnover is reduced to what the index adds and deletes, rebalancing, contract owner contributions and withdrawals, and reinvestment of income. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Oil & Gas Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Oil & Gas Index. The Fund will utilize the replication investment approach set forth above at all times except for circumstances in which the market capitalization weightings of the Index will violate the diversification requirements of the Internal Revenue Code. In such cases, the excess weight of any security that will cause the Fund to be in violation of the diversification requirements will be allocated to the other securities in the Fund. Because a small number of companies currently comprise a relatively large portion of the index, it currently is anticipated that the Fund will need to reallocate the excess weight of the largest securities in the Fund as described above. As a result, the performance of the smaller market capitalization companies in the Index will have a larger impact on Fund performance than they will have on the Index, and the Fund has a correspondingly greater risk of not attaining the desired correlation between Fund performance (before expenses) and the Index. In addition, while reallocation is necessary, the Fund may incur additional trading costs in connection with rebalancing the portfolio from time to time to effect the reallocations necessary to comply with the diversification requirements of the Internal Revenue Code. The Dow Jones U.S. Oil & Gas Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Oil & Gas sector by the Dow Jones Industry Classification Benchmark. The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Index investing risk · Industry concentration risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). General problems of the energy industry include volatile fluctuations in price and supply of energy fuels, international politics, reduced demand as a result of increases in energy efficiency and energy conservation, the success of exploration projects, clean-up and litigation costs relating to oil spills and environmental damage, and tax and other regulatory policies of various governments. Oil production and refining companies are subject to extensive federal, state and local environmental laws and regulations regarding air emissions and the disposal of hazardous materials. In addition, declines in U.S. crude oil production likely will lead to a greater world dependence on oil from OPEC nations, which may result in more volatile oil prices. To effectively manage cash inflows and outflows, the Oil & Gas Sector Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The Oil & Gas Sector Fund may also invest to some degree in money market instruments. The performance of the Oil & Gas Sector Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Company risk · License termination risk · Limited management, trading cost and rebalance risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI has more information about the Oil & Gas Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Technology Sector Fund Class A and B Investment Objective. The objective of the JNL/Mellon Capital Management Technology Sector Fund (“Technology Sector Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies. The Technology Sector Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Technology Index. The Technology Sector Fund does not employ traditional methods of active investment management, which involve the buying and selling of securities based upon security analysis. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Technology Sector Fund invests under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in the stocks in the Dow Jones U.S. Technology Index in proportion to their market capitalization weighting in the Dow Jones U.S. Technology Index. When replicating a capitalization-weighted index such as the Dow Jones U.S. Technology Index, portfolio turnover is reduced to what the index adds and deletes, rebalancing, contract owner contributions and withdrawals, and reinvestment of income. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Technology Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Technology Index. The Fund will utilize the replication investment approach set forth above at all times except for circumstances in which the market capitalization weightings of the Index will violate the diversification requirements of the Internal Revenue Code. In such cases, the excess weight of any security that will cause the fund to be in violation of the diversification requirements will be allocated to the other securities in the Fund. The Dow Jones U.S. Technology Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Technology sector by the Dow Jones Industry Classification Benchmark. The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments. As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Index investing risk · Industry concentration risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective. This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use. For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). The technology industry is among the fastest growing and fastest changing industries in the world. However, it is important to note that technology companies are generally subject to risks of rapidly changing technologies; short product life cycles; fierce competition; aggressive pricing and reduced profit margins; the loss of patent, copyright and trademark protections; cyclical market patterns; evolving industry standards and frequent new product introductions. Technology companies may be smaller and less experienced companies, with limited product lines, markets or financial resources and fewer experienced management or marketing personnel. Technology company stocks, especially those which are Internet-related, have experienced extreme price and volume fluctuations that are often unrelated to their operating performance. Also, the stocks of many Internet companies sometimes have had exceptionally high price-to-earnings ratios with little or no earnings history. To effectively manage cash inflows and outflows, the Technology Sector Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act. The Technology Sector Fund may also invest to some degree in money market instruments. The performance of the Technology Sector Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective. Those additional risks are: · Company risk · License termination risk · Limited management, trading cost and rebalance risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI has more information about the Technology Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. More About the Funds Investment Objectives.The investment objectives and policies of each of the Funds are not fundamental and may be changed by the Board of Managers of the JNL Variable Fund, without interest holder approval. Performance. The performance information presented above for each of the Funds does not reflect the fees and charges imposed under the insurance contract for which the Funds serve as an investment option for the separate accounts of the issuing insurance company. For more information about the charges and performance see the Prospectus for the insurance contract. Certain of the Funds have adopted non-fundamental operating policies that require at least 80% of the Fund’s assets (net assets plus the amount of any borrowings for investment purposes) be invested, under normal circumstances, in securities of the type connoted by the name of the Fund. Although these 80% or greater requirements are non-fundamental operating policies that may be changed by the Board of Managers without interest holder approval, the Board of Managers has adopted a policy requiring not less than 60 days written notice be provided to interest holders, in the manner required by Rule 35d-1 under the 1940 Act, before the effective date of any change in such a policy by a Fund which is subject to that Rule. Temporary Defensive Positions and Large Cash Positions. In anticipation of, or in response to, adverse market or other conditions, or atypical circumstances such as unusually large cash inflows or redemptions, or during the re-balance period, a Fund may temporarily hold all or a significant portion of its assets in cash, cash equivalents, affiliated and unaffiliated money market funds, or high quality debt instruments. A Fund reserves the right to invest without limitation in such instruments. During periods in which a Fund employs such a temporary defensive strategy or holds large cash positions, a Fund will not be pursuing, and will not achieve, its investment objective. Taking a defensive or large cash position may reduce the potential for appreciation of a Fund’s portfolio and may affect a Fund’s performance. Portfolio Turnover. Portfolio turnover rates also may be increased by purchases or redemptions of a Fund’s shares, because of the need to invest new cash resulting from purchases of shares or the need to sell portfolio securities owned in order to meet redemption requests. Increased portfolio turnover necessarily results in correspondingly higher costs, which can include brokerage commissions, and other transaction costs on the sale of securities and reinvestment in other securities. The re-balance of certain of the Funds on an annual basis may also increase portfolio turnover. Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks). The JNL/Mellon Capital Management DowSM 10 Fund, the JNL/Mellon Capital Management S&P® 10 Fund, the JNL/Mellon Capital Management Global 15 Fund, the JNL/Mellon Capital Management 25 Fund, the JNL/Mellon Capital Management Select Small-Cap Fund, the JNL/Mellon Capital Management Nasdaq® 25 Fund, the JNL/Mellon Capital Management Value Line ® 30 Fund, the JNL/Mellon Capital Management DowSM Dividend Fund, the JNL/Mellon Capital Management S&P® 24 Fund, the JNL/Mellon Capital Management S&P® SMid 60 Fund, the JNL/Mellon Capital Management NYSE® International 25 Fund, the JNL/Mellon Capital Management JNL 5 Fund, the JNL/Mellon Capital Management JNL Optimized 5 Fund, and the JNL/Mellon Capital Management VIP Fund (collectively, “JNL/MCM Funds”). It is generally not possible for the Sub-Adviser to purchase round lots (usually 100 shares) of stocks in amounts that will precisely duplicate the prescribed mix of securities. Also, it usually will be impossible for the JNL/MCM Funds to be 100% invested in the prescribed mix of securities at any time. To the extent that the JNL/MCM Funds are not fully invested, the interests of the interest holders may be diluted and total return may not directly track the investment results of the prescribed mix of securities. To minimize this effect, the Sub-Adviser generally attempts to maintain, to the extent practicable, a small cash position, ordinarily not more than 5% of net assets at all times. Normally, the only cash items held by the JNL/MCM Funds will be amounts expected to be deducted as expenses, amounts reserved for withdrawals and amounts too small to purchase additional round lots of the securities selected for the Funds’ portfolios. The Sub-Adviser attempts to replicate the percentage relationship of the stocks at the current percentage relationship (determined based on market value) when purchasing or selling stocks for the JNL/MCM Funds in response to cash inflows or outflows between Stock Selection Dates. This method of allocating purchases and sales of stocks based on the current percentage relationship of the stocks in the benchmark seeks to minimize the effect of such subsequent purchases and sales, and their timing, on the investment performance of the Fund. The percentage relationship among the stocks in the JNL/MCM Funds should therefore remain relatively stable between Stock Selection Dates. However, given the fact that the market price of each of the selected stocks will vary throughout the year, the value of the stock of each of the companies owned by the Fund, as compared to the total assets of the JNL/MCM Funds, will fluctuate during the year, above and below the proportions established on the previous Stock Selection Date. Section 817(h) of the Internal Revenue Code of 1986, as amended (“Code”), provides that, in order for a variable annuity contract that allocates funds to a Fund to qualify as an annuity contract, the Fund must be adequately diversified in accord with regulations issued under the Code. To be adequately diversified under current regulations, a Fund must have: (a) no more than 55% of the value of its total assets represented by any one investment; (b) no more than 70% of the value of its total assets represented by any two investments; (c) no more than 80% of its total assets represented by any three investments; and (d) no more than 90% of the value of its total assets represented by any four investments. The Sub-Adviser may depart from a JNL/MCM Fund’s investment strategy to the extent necessary to maintain compliance with these requirements. Corporate Reorganizations affecting securities held by the JNL/MCM Funds. If a portfolio company has a spin off, the Fund will retain the shares of the spin off until the next Stock Selection Date. If a portfolio company is merged into another company and is not the surviving company, the Fund will liquidate any shares it receives in the merger promptly and reinvest the proceeds and any cash distribution in the remaining portfolio companies in accordance with their respective investment percentages. If two portfolio companies in the same benchmark merge, the Fund will keep the resulting company in the portfolio in accordance with the combined weighting of the two companies prior to the merger. This may result in an increase or decrease in the number of securities held by each Fund. At the time of stock selection, a security may be removed from the stock selection universe if there is a pending acquisition or reorganization that is likely to be completed shortly after the stock selection date. For Each of the JNL/Mellon Capital Management Sub-Advised Funds. The Sub-Adviser is a subsidiary of The Bank of New York Mellon Corporation, the owner of a number of asset managers and a diversified global financial institution. Through this ownership structure and through other entities owned by the Sub-Adviser’s direct and indirect owners, the Sub-Adviser has various financial industry affiliations. As a result of the business activities of the Sub-Adviser and its affiliates, the Sub-Adviser may be prohibited or limited from effecting transactions on behalf of the Fund due to rules in the marketplace in which the Sub-Adviser trades, foreign laws or the Sub-Adviser’s own policies and procedures. By way of illustration only, in certain cases, the Sub-Adviser may face trading limitations or prohibitions because of aggregation issues due to its relationships with affiliated investment advisory firms, position limits imposed by regulators or foreign laws such as mandatory takeover offer requirements (which it will need to avoid). However, if the Sub-Adviser cannot invest in a security directly, the Fund may, instead, invest in the relevant American Depositary Receipt (“ADR”). In any case, the Fund may invest in securities of affiliates of the Fund and the Sub-Adviser to the extent permissible under applicable U.S. laws and regulations. Derivatives. The Sub-Adviser may, but will not necessarily, utilize derivative and other instruments, such as options, futures contracts, forward contracts, warrants, indexed securities, swaps, and delayed-delivery securities, for hedging, risk management, and to manage cash flows into and out of the Funds. Investments in derivative instruments involve special risks. In order to realize the desired results from the investment, the Fund’s Sub-Adviser must correctly predict price movements of the underlying asset during the life of the derivative. If the Sub-Adviser is incorrect in its predictions of such price movements, the Fund may achieve a result less favorable than if the derivative investment had not been made. The value of derivatives may rise or fall more rapidly than other investments, which may increase the volatility of the Fund depending on the nature and extent of the derivatives in the Fund’s portfolio. Additionally, if the Sub-Adviser uses derivatives in attempting to manage or “hedge” the overall risk of the Fund’s portfolio, the strategy might not be successful, for example, due to changes in the value of the derivatives that do not correlate with price movements in the rest of the portfolio. The Funds enter into certain kinds of derivative transactions that involve obligations to make future payments to third parties. These transactions include, but are not limited to, futures, forward contracts, swap contracts, the purchase of securities on a when issued or delayed delivery basis, or reverse repurchase agreements. In this connection, the Funds may be required to “set aside” or segregate liquid assets, or engage in other measures, to cover open derivatives positions, in accordance with federal securities laws, rules thereunder, or interpretations thereof, including positions that the SEC or its staff have taken. In such situations, the Funds set aside liquid assets on either of two bases. Where a derivatives contract does not require cash settlement, the Funds must set aside liquid assets on the basis of the contracts full notional value. Where a derivatives contract does require cash settlement, the Funds are permitted to set aside assets on the basis of daily marked-to-market net obligations (i.e., a Fund’s daily net liability or unrealized loss, if any), rather than the contract’s full notional value. In the latter situation, a fund may employ leverage to a greater extent than under the former situation. Each Fund reserves the right to change its procedures for setting aside assets in order to comply with any change in governing law, rules, interpretations, or SEC or Commodity Futures Trading Commission ( “CFTC” ) staff positions. Lending of Portfolio Securities.Each Fund may engage in securities lending. Securities lending involves the lending of securities owned by a Fund to financial institutions such as certain broker-dealers. The borrowers are required to secure their loans continuously with cash, cash equivalents, U.S. Government securities or letters of credit that meet certain guidelines. Cash collateral may be invested by a Fund in money market investments, and other short-term liquid investments. To the extent that cash collateral is so invested, such collateral will be subject to market depreciation or appreciation, and a Fund will be responsible for any loss that might result from its investment of the borrowers’ collateral. A Fund may lend its securities to increase its income. A Fund may, however, experience delay in the recovery of its securities or incur a loss if the institution with which it has engaged in a portfolio loan transaction breaches its agreement with the Fund or becomes insolvent. There is a risk that the price of the securities will increase while they are on loan and the collateral will not adequately cover their value. There is also a risk that securities on loan will not be recalled in a timely manner to facilitate proxy voting. Recent Market Events. Over the last several years, domestic and international markets have experienced acute turmoil. This turmoil resulted in unusual and extreme volatility in the equity and debt markets, in the prices of individual securities and in the world economy. In addition, many governments throughout the world responded to the turmoil with a variety of significant fiscal and monetary policy changes, including but not limited to, direct capital infusions into companies, new monetary programs and dramatically lower interest rates. An unexpected or quick reversal of these policies could increase volatility in the equity and debt markets. These market conditions and continuing economic risks add significantly to the risk of short-term volatility in the Funds. Natural disasters and adverse weather conditions. Certain areas of the world historically have been prone to major natural disasters, such as hurricanes, earthquakes, typhoons, flooding, tidal waves, tsunamis, erupting volcanoes, wildfires or droughts, and have been economically sensitive to environmental events. Such disasters, and the resulting damage, could have a severe and negative impact on a Fund’s investment portfolio and, in the longer term, could impair the ability of issuers in which a Fund invests to conduct their businesses in the manner normally conducted. Adverse weather conditions may also have a particularly significant negative affect on issuers in the agricultural sector and on insurance companies that insure against the impact of natural disasters. Description of Indices.The portfolios of certain of the Funds consist of the common stocks of companies included in various indices. Except as previously described, the publishers of the indices have not granted the JNL Variable Fund or the investment adviser a license to use their respective indices. Except as previously described for the JNL/MCM Sector Funds, none of the Funds are designed or intended to result in investment returns that parallel or correlate with the movements in any particular index or a combination of indices and it is expected that their investment returns will not parallel or correlate with such movements. The publishers of the indices have not participated in any way in the creation of any of the Funds of the JNL Variable Fund or in the selection of stocks that are purchased or sold for the Funds. A description of certain of the indices is provided below. For additional information, please refer to Appendix A. Please note that prior to December 15, 2003, the JNL/MCM Sector Funds were not managed as index strategies. The Dow Jones Industrial Average. The stocks included in the DJIA are chosen by the editors of The Wall Street Journal as representative of the broad market and of American industry. The companies are major factors in their industries and their stocks are widely held by individuals and institutional investors. The Financial Times Ordinary Index. The FT30 Indexis comprised of 30 common stocks chosen by the editors of The Financial Times as representative of the British industry and commerce. This index is an unweighted average of the share prices of selected companies. These companies are highly capitalized and major factors in their industries. In addition, their stocks are widely held by individuals and institutional investors. The Hang Seng Index. The Hang Seng Index presently consists of 45 of the approximately 1,000 stocks currently listed on the Stock Exchange of Hong Kong Ltd. (“Hong Kong Stock Exchange”), and it includes companies intended to represent four major market sectors: commerce and industry, finance, properties and utilities. The Hang Seng Index is a recognized indicator of stock market performance in Hong Kong. It is computed on an arithmetic basis, weighted by market capitalization, and is therefore strongly influenced by stocks with large market capitalizations. The Hang Seng Index represents approximately 66% of the total market capitalization of the stocks listed on the Hong Kong Stock Exchange. The S&P 500 Index. Widely regarded as the standard for measuring large-capitalization U.S. stock market performance, the S&P 500 Index includes a representative sample of leading U.S. companies in leading industries. The S&P 500 Index consists of 500 stocks chosen for market size, liquidity and industry group representation. It is a market-value weighted index with each stock’s weight in the Index proportionate to its market value. The Nasdaq-100 Index. The Nasdaq-100 Index includes 100 of the largest domestic and international non-financial companies listed on The Nasdaq Stock Market based on market capitalization. The Index reflects companies across major industry groups including computer hardware and software, telecommunications, retail/wholesale trade and biotechnology. It does not contain financial companies including investment companies. Dow Jones Select Dividend IndexSM. The Dow Jones Select Dividend IndexSM consists of 100 dividend-paying stocks, weighted by their indicated annualized yield. Eligible stocks are selected from a universe of all dividend-paying companies in the Dow Jones U.S. Total Market IndexSM that have a non-negative historical five-year dividend-per-share growth rate, a five-year average dividend to earnings-per-share ratio of less than or equal to 60% and a three-month average daily trading volume of 200,000 shares. Value Line Index®. The Value Line Index® is an equal-weighted stock index containing 1,700 companies from the New York Stock Exchange, American Stock Exchange, Nasdaq and over-the-counter market. Of these 1,700 stocks, only 100 are given their #1 ranking for TimelinessTM, which measures Value Line’s view of their probable price performance during the next six to 12 months relative to others. Value Line® bases their rankings on various factors, including long-term trend of earnings, prices, recent earnings, price momentum, and earnings surprise. NYSE International 100 IndexSM. The NYSE International 100 IndexSM is an unmanaged index of the 100 largest non-U.S. stocks trading on the New York Stock Exchange. The NYSE International 100 IndexSM assumes that all dividends received during a year are reinvested on a daily basis. S&P 1000 IndexSM. The S&P 1000 is a combination of the S&P MidCap 400 (the most widely used index for mid-size companies) and the S&P SmallCap 600 (an index of 600 U.S. small-cap companies), where the S&P MidCap 400 represents approximately 70% of the index and S&P SmallCap 600 represents approximately 30% of the index. The Dow Jones U.S. Technology Index. The Dow Jones U.S. Technology Indexis a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Technology sector by the Dow Jones Industry Classification Benchmark. The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. The Dow Jones U.S. Health Care Index. The Dow Jones U.S. Health Care Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Health Care sector by the Dow Jones Industry Classification Benchmark. The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. The Dow Jones U.S. Financials Index. The Dow Jones U.S. Financials Indexis a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Financials sector by the Dow Jones Industry Classification Benchmark. The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. The Dow Jones U.S. Oil & Gas Index. The Dow Jones U.S. Oil & Gas Indexis a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Oil & Gas sector by the Dow Jones Industry Classification Benchmark. The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. The Dow Jones U.S. Consumer Services Index. The Dow Jones U.S. Consumer Services Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Consumer Services sector by the Dow Jones U.S. Industry Classification Benchmark. The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones U.S. The Dow Jones U.S. Telecommunications Index. The Dow Jones U.S. Telecommunications Indexis a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Telecommunications sector by the Dow Jones Industry Classification Benchmark. The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. Legislation. At any time after the date of the Prospectus, legislation may be enacted that could negatively affect the common stock in the Funds or the issuers of such common stock. Further, changing approaches to regulation may have a negative impact on certain companies represented in the Funds. There can be no assurance that future legislation, regulation or deregulation will not have a material adverse effect on the Funds or will not impair the ability of the issuers of the common stock held in the Funds to achieve their business goals. GLOSSARY OF RISKS The following risks may apply to the Funds. Please consult the Summary Prospectus and Statutory Prospectus for applicable risks. Accounting risk– The Fund makes investment decisions in part, on information drawn from the financial statements of issuers. Financial statements may not be accurate and may reflect differing approaches, for example, of auditing and reporting standards, foreign and other jurisdictional requirements and affect the ability to identify appropriate investment opportunities. Company risk– Investments in U.S. and/or foreign traded equity securities may fluctuate more than the values of other types of securities in response to changes in a particular company’s financial conditions. For example, poor earnings performance of a company may result in a decline in its stock price. Currency risk– Currency exchange rates can be volatile and affected by a number of factors, such as the general economics of a country, the actions (or inaction) of U.S. and foreign governments or central banks, the imposition of currency controls, and speculation. The Fund accrues additional expenses when engaging in currency exchange transactions, and valuation of a Fund’s foreign securities may be subject to greater risk because both the price of the currency (relative to the U.S. dollar) and the price of the security may fluctuate with market and economic conditions. Emerging markets risk– Investments in emerging markets involve greater risk resulting from economic and political systems that typically are less developed, and likely to be less stable, than those of more advanced countries. There may be government policies that restrict investment by foreigners, and a higher risk of a government taking private property. Low or nonexistent trading volume in securities of issuers may result in a lack of liquidity and in price volatility. Issuers in emerging markets typically are subject to greater risk of adverse changes in earnings and business prospects than are companies in developed markets. Loss may also result from the imposition of exchange controls, confiscations and other government restrictions or from problems in security registration or settlement and custody. The Fund will also be subject to the risk of negative foreign currency rate fluctuations. Foreign regulatory risk – The Adviser is an indirect wholly-owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. Through its ownership structure, the Adviser has a number of global financial industry affiliated entities. As a result of this structure, and the asset management and financial industry business activities of the Adviser and its affiliates, the Adviser and the Funds may be prohibited or limited in effecting transactions in certain securities. The Adviser and the Funds may encounter trading limitations or restrictions because of aggregation issues or other foreign regulatory requirements. Foreign regulators or foreign laws may impose position limits on securities held by the Funds, and the Funds may be limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales. These foreign regulatory limits may increase the Funds ’ expenses and may limit the Funds ’ performance. Foreign securities risk– These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developmentsIn addition, there may be less publicly available information and more volatile or less liquid markets. Investments in foreign securities could be affected by restrictions on receiving the investment proceeds from a foreign country, confiscatory foreign tax laws, and potential difficulties in enforcing contractual obligations. Transactions may be subject to less efficient settlement practices, including extended clearance and settlement periods. Foreign accounting may be less revealing than U.S. accounting practices and regulation may be inadequate or irregular. Growth investing risk– Growth stocks can perform differently from the market as a whole or other types of stocks. Growth stocks are generally priced based on future or anticipated earnings, and may be more expensive relative to their earnings or assets. As a result of forward-looking growth and revenue expectations, growth stocks tend to be more sensitive to changes in their earnings, contributing to their volatility. Index investing risk– The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance. Market fluctuations can cause the performance of an index to be significantly influenced by a handful of companies. Because different types of stocks tend to shift in and out of favor depending on market and economic conditions, performance may sometimes be lower than funds that actively invest in stocks that comprise the index. As a result of index sampling the securities selected will not provide investment performance matching that of the Index. The correlation between the Fund and index performance may be affected by : the Fund’s expenses , which do not apply to the indes; changes in securities markets ; changes in the composition of the index ; the size of the portfolio ; the timing of purchases and redemptions of the Fund’s shares ; and the costs and investment effects of reallocating a portion of the portfolio to comply with the diversification requirements under the Internal Revenue Code. Industry concentration risk– Companies within an industry are often faced with the same economic conditions, government regulations, availability of basic resources or supplies, or other events that affect that industry, and their common stock may react similarly and move in unison to these and other market conditions. As a result, stocks in which the Fund invests may be more volatile, and carry greater risk of adverse developments affecting many of the Fund’s holdings, than a mixture of stocks of companies from a wide variety of industries. Investment strategy risk–The Adviser or Sub-Adviser uses the principal investment strategies and other investment strategies to seek to achieve the Fund’s investment objective. Investment decisions made by the Adviser or Sub-Adviser in using these investment strategies may not produce the returns expected by the Adviser or Sub-Adviser, may cause the Fund’s shares to lose value or may cause the Fund to underperform other funds with similar investment objectives. Investment value style risk–The returns from a certain investment style may trail returns from the overall stock market. Value funds typically emphasize stocks whose prices are below-average in comparison to earnings and book value, although they may yield above-average dividends. A value stock may not increase in price if other investors fail to recognize the company’s value or the factors that are expected to increase the price of the security do not occur. In the past, over the long-term, the growth and value stock categories have had similar returns; however, each category sometimes outperforms the other for longer periods of time. Companies that may be considered out of favor, particularly companies emerging from bankruptcy, may tend to lose value more quickly in periods of anticipated economic downturns, may have difficulty retaining customers and suppliers and, during economic downturns, may have difficulty paying their debt obligations or finding additional financing. License termination risk– The Fund relies on licenses from a third party that permit the use of the intellectual property of such party in connection with its name and/or investment strategies. The license may be terminated by the licensor, and as a result Fund may lose its ability to use the licensed name or strategy, or receive important data from the licensor. Accordingly, a license may have a significant effect on the future operation of the Fund, including the need to change the investment strategy. Limited management, trading cost and rebalance risk– The Fund’s strategy of investing according to specific, mechanical criteria and applied on a specific date each year may prevent a Fund from responding to market fluctuations, or changes in the financial condition or business prospects of the selected companies during the year . As compared to other mutual funds, this could subject the Fund to more risk if one of the selected stocks declines in price or if certain sectors of the market, or economy, experience downturns. The strategy may also prevent taking advantage of trading opportunities available to other funds. Liquidity risk– Investments in securities that are difficult to purchase or sell (illiquid or thinly-traded securities) may reduce returns if the Fund is unable to sell the securities at an advantageous time or price or achieve its desired level of exposure to a certain sector. Liquidity risk arises, for example, from small average trading volumes, trading restrictions, or temporary suspensions of trading. The Fund’s/Underlying Fund’s principal investment strategy that involves small-cap securities, large positions relative to market capitalization, foreign securities, derivatives, or securities with substantial market and/or credit risk will tend to have the exposure to liquidity risk. Small capitalization companies and companies domiciled in emerging markets pose greater liquidity and volatility risks of price fluctuations. Liquidity risk may also refer to the risk that the Fund will not be able to pay redemption proceeds within the allowable time period because of unusual market conditions, an unusually high volume of redemption requests, or other reasons. To meet redemption requests, the Fund may be forced to sell securities at an unfavorable time and/or under unfavorable conditions. The liquidity of floating rate loans, including the volume and frequency of secondary market trading in such loans, varies significantly over time and among individual floating rate loans. For example, if the credit quality of a floating rate loan unexpectedly declines significantly, secondary market trading in that floating rate loan can also decline for a period of time. During periods of infrequent trading, valuing a floating rate loan can be more difficult and buying and selling a floating rate loan at an acceptable price can be more difficult and delayed. Difficulty in selling a floating rate loan can result in a loss. Market risk – Stock market risk refers to the fact that stock (equities) prices typically fluctuate more than the values of other types of securities, typically in response to changes in the particular company’s financial condition and factors affecting the market in general. Over time, the stock market tends to move in cycles, with periods when stock prices rise, and periods when stock prices decline. A slower-growth or recessionary economic environment could have an adverse effect on the price of the various stocks held by the Fund. Consequently, a broad-based market drop may also cause a stock’s price to fall. Bond market risk generally refers to credit risk and interest rate risk. Credit risk is the actual or perceived risk that the issuer of the bond will not pay the interest and principal payments when due. Bond value typically declines if the issuer’s credit quality deteriorates. Interest rate risk is the risk that interest rates will rise and the value of bonds will fall. A broad-based market drop may also cause a bond’s price to fall. Securities may also decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the securities markets, such as competitive conditions. In addition, the markets may not favor a particular kind of security, such as dividend-paying securities, and may not favor equities or bonds at all. Mid-capitalization investing risk – The prices of securities of mid-capitalization companies tend to fluctuate more widely than those of larger, more established companies. Mid-capitalization companies may have limited product lines, markets or financial resources or may depend on the expertise of a few people and may be subject to more abrupt or erratic market movements than securities of larger, more established companies or the market averages in general. Securities of such issuers may lack sufficient market liquidity to effect sales at an advantageous time or without a substantial drop in price. Non-diversification risk– The Fund is “non-diversified.” Under a definition provided by the 1940 Act, non-diversified funds may invest in fewer securities, or in larger proportions of the securities of single companies or industries. If these securities were to decline in value, there could be a substantial loss of the investment. In addition, because of the investment strategies, the Fund may hold a smaller number of issuers than if it were “diversified.” With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Small cap investing risk – Investing in smaller, newer companies generally involves greater risks than investing in larger, more established ones. Small cap may have limited product lines, markets or financial resources or may depend on the expertise of a few people and may be subject to more abrupt or erratic market movements than securities of larger, more established companies or the market averages in general. Many small capitalization companies may be in the early stages of development. Since equity securities of smaller companies may lack sufficient market liquidity and may not be regularly traded, it may be difficult or impossible to sell securities at an advantageous time or a desirable price. Utility industry concentration risk – A Fund may considered to be concentrated in the utility industry. General problems of such issuers include risks of increases in fuel and other operating costs; restrictions on operations and increased costs and delays as a result of environmental, nuclear safety and other regulations; regulatory restrictions on the ability to pass increasing wholesale costs along to the retail and business customer; energy conservation; technological innovations which may render existing plants, equipment or products obsolete; the effects of local weather, maturing markets and difficulty in expanding to new markets due to regulatory and other factors; natural or man-made disasters; difficulty obtaining adequate returns on invested capital; the high cost of obtaining financing during periods of inflation; difficulties of the capital markets in absorbing utility debt and equity securities; and increased competition. In addition, taxes, government regulation, international politics, price and supply fluctuations, and volatile interest rates and energy conservation may cause difficulties for utilities. Many of such issuers have been experiencing certain of these problems in varying degrees. Utility companies are subject to extensive regulation at the federal and state levels in the United States. The value of utility company securities may decline as a result of changes to governmental regulation controlling the utilities industry. Adverse regulatory changes could prevent or delay utilities from passing along cost increases to customers, which could hinder a utility’s ability to meet its obligations to its suppliers. Furthermore, regulatory authorities, which may be subject to political and other pressures, may not grant future rate increases, or may impose accounting or operational policies, any of which could affect a company’s profitability and the value of its securities. In addition, federal, state and municipal governmental authorities may review existing, and impose additional, regulations governing the licensing, construction and operation of nuclear power plants. MANAGEMENT OF THE JNL VARIABLE FUND Under Delaware law and the JNL Variable Fund’s Certificate of Formation and Operating Agreement, the management of the business and affairs of the JNL Variable Fund is the responsibility of the Board of Managers of the JNL Variable Fund. Investment Adviser Jackson National Asset Management, LLCSM (“JNAM” or the “Adviser”), 1 Corporate Way, Lansing, Michigan 48951, is the investment adviser to the JNL Variable Fund and provides the JNL Variable Fund with professional investment supervision and management. The Adviser is registered with the SEC under the Investment Advisers Act of 1940, as amended (“1940 Act”). The Adviser is a wholly owned subsidiary of Jackson National Life Insurance Company (“Jackson”), which is in turn wholly owned by Prudential plc, a publicly traded company incorporated in the United Kingdom. Prudential plc is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. The Adviser has selected Mellon Capital as Sub-Adviser to manage the investment and reinvestment of the assets of the Funds. The Adviser monitors the compliance of the Sub-Adviser with the investment objectives and related policies of each Fund and reviews the performance of the Sub-Adviser and reports periodically on such performance to the Board of Managers of the JNL Variable Fund. As compensation for its services, the Adviser receives a fee from the JNL Variable Fund computed separately for each Fund. The fee for each Fund is stated as an annual percentage of the net assets of the Fund. The fee, which is accrued daily and payable monthly, is calculated on the basis of the average net assets of each Fund. Once the average net assets of a Fund exceed specified amounts, the fee is reduced with respect to such excess. Each of the Funds is obligated to pay the Adviser the following fees: Assets Annual Rate $0 to $50 million 0.34% $50 to $100 million 0.31% $100 to $750 million 0.28% Over $750 million 0.27% A discussion regarding the Board of Managers’ basis for approving the advisory agreement is available in the Fund’s Semi-Annual Report dated June 30, 2011 . Investment Sub-Adviser Mellon Capital, a Delaware corporation and an investment adviser registered with the U.S. Securities and Exchange Commission (“SEC”) under the 1940 Act, is the Sub-Adviser for each Fund. Mellon Capital’s address is 50 Fremont Street, Suite 3900, San Francisco, California 94105. Mellon Capital is a wholly owned indirect subsidiary of The Bank of New York Mellon Corporation, a publicly traded financial holding company. Under the terms of the Sub-Advisory Agreement between Mellon Capital and the Adviser, Mellon Capital manages the investment and reinvestment of the assets of each Fund, subject to the oversight and supervision of the Adviser and the Board of Managers of the JNL Variable Fund. Mellon Capital formulates a continuous investment program for each Fund consistent with its investment objectives and policies outlined in this Prospectus. Mellon Capital implements such programs by purchases and sales of securities and regularly reports to the Adviser and the Board of Managers of the JNL Variable Fund with respect to the implementation of such programs. Mellon Capital supervises and manages the investment portfolio of the Fund and directs the purchase and sale of the Fund’s investment securities. Mellon utilizes teams of investment professionals acting together to manage the assets of the Fund. The team meets regularly to review portfolio holdings and to discuss purchase and sale activity. The teams adjust holdings in the portfolio as they deem appropriate in the pursuit of the Fund’s investment objectives. The individual members of the team who are jointly and primarily responsible for the day-to-day management of the Fund’s portfolio are: Karen Q. Wong, CFA is a Managing Director, Head of Equity Portfolio Management at Mellon Capital. Ms. Wong joined Mellon Capital in 2000 as an associate portfolio manager. In 2001 she was promoted to a senior associate, in 2003 to an assistant vice president, in 2004 to a vice president and in 2006 to a director. Ms. Wong heads a team of portfolio managers covering domestic and international passive equity funds. Ms. Wong holds a M.B.A. from San Francisco State University. Ms. Wong has 12 years of investment experience. Ms. Wong is a member of the CFA Institute and the CFA Society of San Francisco. Richard A. Brown, CFA, has been a Director, Equity Portfolio Management at Mellon Capital since 2002. Mr. Brown holds an M.B.A. from California State University at Hayward. Mr. Brown joined Mellon Capital in 1995 as senior associate portfolio manager, was promoted to Vice President in 1998, and to his current position in 2002. Mr. Brown heads a team of portfolio managers covering domestic and international passive equity funds. Mr. Brown has 16 years of investment experience. Mr. Brown is a member of CFA Institute, formerly the Association for Investment Management and Research (“AIMR”), and the CFA Society of San Francisco. Mr. Brown has been a manager of the Fund since its inception. Thomas Durante, CFA, has been a Director, Equity Portfolio Management at Mellon Capital since 2000. Mr. Durante holds a B.A. degree from Fairfield University in Accounting. Mr. Durante has 29 years of investment experience, and 12 years at Mellon Capital Management. Mr. Durante heads a team of portfolio managers covering domestic and international index portfolios. He is responsible for the refinement and implementation of the equity portfolio manager process. Prior to joining Mellon Equity Associates, LLP, he worked in the fund accounting department for Dreyfus.Mr. Durante is a member of the CFA Institute and the CFA Society of Pittsburgh. Mr. Durante has been a manager of the Fund since 2010. Ms. Wong, Mr. Brown, and Mr. Durante review trades proposed by the portfolio managers, review and monitor accounts, and approve corporate action responses for all domestic and international equity indexing funds. Karen Wong, and Richard Brown, and Mr. Thomas Durante play equal roles with respect to the management of the Fund and each has the authority to approve transactions to the Fund. There are no limits on the team members’ roles. As compensation for its services, Mellon Capital receives a fee from the Adviser computed separately for each Fund, stated as an annual percentage of the net assets of such Fund. The SAI contains a schedule of the management fees the Adviser currently is obligated to pay Mellon Capital out of the advisory fee it receives from each Fund. The Statement of Additional Information provides additional information about the portfolio managers’ compensation, other accounts managed, and ownership of securities in the Fund. A discussion regarding the Board of Managers’ basis for approving the sub-advisory agreement is available in the Fund’s Semi-Annual Report dated June 30, 2011 . The Adviser and the JNL Variable Fund, together with other investment companies of which the Adviser is investment adviser, have been granted an exemption from the SEC that allows the Adviser to hire, replace or terminate unaffiliated Sub-Advisers with the approval of the Board of Managers, but without the approval of shareholders. The order also allows the Adviser to materially amend a sub-advisory agreement with unaffiliated Sub-Advisers with the approval of the Board of Managers, but without shareholder approval. Under the terms of the exemption, if a new Sub-Adviser is hired by the Adviser, shareholders in the affected Fund will receive information about the new Sub-Adviser within 90 days of the change. The order allows the Funds to operate more efficiently and with greater flexibility. The shareholders approved the application of this order to the Funds at a meeting held on December 1, 2003. The Adviser provides the following oversight and evaluation services to the Funds, including, but not limited to the following: · Performing initial due diligence on prospective Sub-Advisers for the Funds; · Monitoring the performance of Sub-Advisers; · Communicating performance expectations to the Sub-Advisers; and · Ultimately recommending to the Board of Managers whether a Sub-Adviser’s contract should be renewed, modified or terminated. The Adviser does not expect to recommend frequent changes of Sub-Advisers. Although the Adviser will monitor the performance of the Sub-Advisers, there is no certainty that any Sub-Adviser or Funds will obtain favorable results at any given time. ADMINISTRATIVE FEE In addition to the investment advisory fee, each Fund pays to JNAM (“Administrator”) an Administrative Fee. Each Fund, except the JNL/Mellon Capital Management Global 15 Fund and JNL/Mellon Capital Management NYSE® International 25 Fund, pays the Administrator an Administrative Fee of 0.15% of the average daily net assets of each Fund. The JNL/Mellon Capital Management Global 15 Fund and JNL/Mellon Capital Management NYSE® International 25 Fund pay the Administrator an Administrative Fee of 0.20% of the average daily net assets of the each Fund. In return for the Administrative Fee, the Administrator provides or procures all necessary administrative functions and services for the operation of the Funds. In addition, the Administrator, at its own expense, arranges for legal, audit, fund accounting, custody (except overdraft and interest expense), printing and mailing, a portion of the Chief Compliance Officer costs and all other services necessary for the operation of each Fund. Each Fund is responsible for trading expenses including brokerage commissions, interest and taxes, and other non-operating expenses. Each Fund is also responsible for registration fees, licensing costs, directors and officers insurance and the fees and expenses of the disinterested Managers and of independent legal counsel to the disinterested Managers (categorized as “Other Expenses” in the fee tables). CLASSES OF SHARES Effective December 15, 2003, the JNL Variable Fund has adopted a multi-class plan pursuant to Rule 18f-3 under the 1940 Act. Under the multi-class plan, each Fund has two classes of interests (Class A and Class B), except the JNL/Mellon Capital Management DowSM 10 Fund, the JNL/Mellon Capital Management S&P® 10 Fund, and the JNL/Mellon Capital Management Global 15 Fund have one class of shares. The outstanding shares of all Funds as of that date have been redesignated Class A shares. The Class A interests of each Fund will be subject to a Rule 12b-1 fee equal to 0.20% of the Fund’s average daily net assets attributable to Class A interests. Class B interests will not be subject to the Rule 12b-1 fee. Under the multi-class structure, the Class A and Class B interests of each Fund represent interests in the same portfolio of securities and will be substantially the same except for “class expenses.” The expenses of each Fund will be borne by each Class of interests based on the net assets of the Fund attributable to each Class, except that class expense will be allocated to the appropriate Class. “Class expenses” will include any distribution or administrative or service expense allocable to that Class, pursuant to the Rule 12b-1 Plan described below, and any other expense that JNAM determines, subject to ratification or approval by the Board, to be properly allocable to that Class, including: (i) printing and postage expenses related to preparing and distributing to the shareholders of a particular Class (or contract owners of variable contracts funded by shares of such Class) materials such as prospectuses, shareholder reports, and (ii) professional fees relating solely to one Class. RULE 12b-1 PLAN The Board of Managers of JNL Variable Fund, including all of the Independent Managers, approves, at least annually, the continuation of the Rule 12b-1 Plan (“Plan”) in connection with the Board’s adoption of a multi-class plan authorizing Class A and Class B interests. Under the Plan, each Fund will pay a Rule 12b-1 fee at an annual rate of up to 0.20% of the Fund’s average daily net assets attributed to Class A interests, to be used to pay or reimburse distribution and administrative or other service expenses with respect to Class A interests. Jackson National Life Distributors LLC (“JNLD”), as principal underwriter, to the extent consistent with existing law and the Plan, may use the Rule 12b-1 fee to reimburse fees or to compensate broker-dealers, administrators, or others for providing distribution, administrative or other services. Current interest holders of each Fund, who will become Class A interest holders of the Fund, must approve the Plan before it becomes effective for that Fund. INVESTMENT IN FUND INTERESTS Interests in the Funds are currently sold to separate accounts of Jackson, 1 Corporate Way, Lansing, Michigan 48951, and Jackson NY, 2900 Westchester Avenue, Purchase, New York 10577, to fund the benefits under certain variable annuity and variable life contracts (“Contracts”), and other regulated investment companies. An insurance company purchases interests in the Funds at net asset value (“NAV”) using premiums received on Contracts issued by the insurance company. Purchases are effected at NAV next determined after the purchase order, in proper form, is received by the Funds’ transfer agent. There is no sales charge. Interests in the Funds are not available to the general public directly. The NAV per interest (share) of each Fund is determined by the Adviser at the close of regular trading on the New York Stock Exchange (normally 4:00 p.m., Eastern time) each day that the New York Stock Exchange is open. The NAV per interest may not be calculated on days determined by the Board of Managers or in times of emergency or market closure as determined by the SEC . The NAV per interest is calculated by adding the value of all securities and other assets of a Fund, deducting its liabilities, and dividing by the number of interests outstanding. Generally, the value of exchange-listed or -traded securities is based on their respective market prices, bonds are valued based on prices provided by an independent pricing service and short-term debt securities are valued at amortized cost, which approximates market value. The Board of Managers has adopted procedures pursuant to which the Adviser may determine, subject to Board verification, the “fair value” of a security for which a current market price is not available. A Fund may invest in securities primarily listed on foreign exchanges and that trade on days when the Fund does not price its interests. As a result, a Fund’s NAV may change on days when shareholders are not able to purchase or redeem the Fund’s interests. Because the calculation of a Fund’s NAV does not take place contemporaneously with the determination of the closing prices of the majority of foreign portfolio securities used in the calculation there exists a risk that the value of foreign portfolio securities will change after the close of the exchange on which they are traded, but before calculation of the Fund’s NAV (“time–zone arbitrage”). Accordingly, the Variable Fund’s procedures for pricing of portfolio securities also authorize the Adviser, subject to verification by the Board, to determine the fair value of such securities for purposes of calculating a Fund’s NAV. The Adviser will “fair value” the international securities in the Funds if it determines that a “significant event” has occurred subsequent to the close of trading in such securities on the exchanges or markets on which they principally are traded, but prior to the time of a Fund’s NAV calculation. A significant event is one that can be expected materially to affect the value of such securities. Certain specified percentage movements in U.S. equity market indices are deemed under the Variable Fund’s pricing procedures to be a “significant event.” A “significant event” affecting multiple issuers might also include, but is not limited to, a substantial price movement in other securities markets, an announcement by a governmental, regulatory or self-regulatory authority relating to securities markets, political or economic matters, or monetary or credit policies, a natural disaster such as an earthquake, flood or storm, or the outbreak of civil strife or military hostilities. Accordingly, on any day when such specified percentage movements in U.S. equity market indices occur, the Adviser will adjust the closing prices of all foreign securities held in any Fund’s portfolio, based upon an adjustment factor for each such security provided by an independent pricing service, in order to reflect the fair value of such securities for purposes of determining a Fund’s NAV. When fair-value pricing is employed, the securities prices used to calculate a Fund’s NAV may differ from quoted or published prices for the same securities. These procedures seek to minimize the opportunities for “time zone arbitrage” in Funds that invest all or substantial portions of their assets in foreign securities, thereby seeking to make those Funds significantly less attractive to “market timers” and other investors who might seek to profit from time zone arbitrage and seeking to reduce the potential for harm to other Fund investors resulting from such practices. However, these procedures may not completely eliminate opportunities for time zone arbitrage, because it is not possible to predict in all circumstances whether post-closing events will have a significant impact on securities prices. All investments in the Funds are credited to the interest holder’s account in the form of full and fractional shares of the designated Funds (rounded to the nearest 1/1000 of a share). The Funds do not issue interest certificates. MARKET TIMING POLICY Fund shares may only be purchased by separate accounts of Jackson and an affiliated insurance company, by those insurance companies themselves and other regulated investment companies. The interests of the Fund’s long-term shareholders may be adversely affected by certain short-term trading activity by other contract owners invested in separate accounts of Jackson and an affiliated insurance company that invest in the Fund. Such short-term trading activity, when excessive, has the potential to interfere with efficient portfolio management, generate transaction and other costs, dilute the value of Fund shares held by long-term shareholders and have other adverse effects on the Fund. This type of excessive short-term trading activity is referred to herein as “market timing.” The Funds are not intended as vehicles for market timing. The Board of Managers of JNL Variable Fund has adopted the policies and procedures set forth below with respect to frequent trading of Fund shares. The Funds, directly and through its service providers, and the insurance company and qualified retirement plan service providers (collectively, “service providers”) with the cooperation of the insurance companies takes various steps designed to deter and curtail market timing. For example, regarding round trip transfers, redemptions by a shareholder from a sub-account investing in the Fund is permitted; however, once a complete or partial redemption has been made from a sub-account that invests in a Fund, through a sub-account transfer, shareholders will not be permitted to transfer any value back into that sub-account (and corresponding Fund) within fifteen (15) calendar days of the redemption. We will treat as short-term trading activity any transfer that is requested into a sub-account that was previously redeemed within the previous fifteen (15) calendar days, whether the transfer was requested by the shareholders or a third party authorized by the shareholder. See the Separate Account Prospectus for the contract that describes Jackson’s anti-market timing policies and procedures. The rights of the Separate Accounts to purchase and redeem shares of a Fund are not affected by any Fund anti-market timing policies if they are not in violation of the Separate Accounts anti-market timing policies and procedures. In addition to identifying any potentially disruptive trading activity, the Board of Managers of JNL Variable Fund have adopted a policy of “fair value” pricing to discourage investors from engaging in market timing or other excessive trading strategies in the international Fund. The Funds’ “fair value” pricing policy applies to all Funds where a significant event (as described above) has occurred. The Funds’ “fair value” pricing policy is described under “Investment in Fund Interests” above. The practices and policies described above are intended to deter and curtail market timing in the Fund. However, there can be no assurance that these policies, together with those of Jackson, its affiliated insurance company, and any other insurance company that may invest in the Funds in the future, will be totally effective in this regard. The Funds rely on Jackson and its affiliated insurance company to take the appropriate steps, including daily monitoring of separate account trading activity, to further deter market timing. If they are ineffective, the adverse consequences described above could occur. DISCLOSURE OF PORTFOLIO SECURITIES A description of the Fund’s policies and procedures relating to disclosure of portfolio securities is available in the Fund’s Statement of Additional Information and at www.jackson.com. REDEMPTION OF FUND INTERESTS A separate account redeems interests in the Funds to make benefit or withdrawal payments under the terms of its Contracts. Redemptions are processed on any day on which the JNL Variable Fund and New York Stock Exchange are open for business and are effected at net asset value next determined after the redemption order, in proper form, is received. The JNL Variable Fund may suspend the right of redemption only under the following unusual circumstances: • When the New York Stock Exchange is closed (other than weekends and holidays) or trading is restricted; • When an emergency exists, making disposal of portfolio securities or the valuation of net assets not reasonably practicable; or • During any period when the SEC has by order permitted a suspension of redemption for the protection of shareholders. TAX STATUS General The JNL Variable Fund is a limited liability company formed under the Delaware Limited Liability Company Act (“Act”). JNL Variable Fund consists of two types of Funds for tax purposes: (i) Disregarded Entity Funds, and (ii) Regulated Investment Company Funds. Under the Act, the assets of any one Fund are not chargeable with liabilities of any other Fund. Disregarded Entity Funds A disregarded entity is an entity that is treated as an entity not separate from its single owner (Jackson, pursuant to variable insurance contracts). As a limited liability company whose interests are sold only to Jackson Separate Accounts, the JNL Variable Fund and its Disregarded Entities are ignored as separate entities for federal tax purposes. Regulated Investment Company Funds Each Regulated Investment Company Fund intends to qualify as a “Regulated Investment Company” under Subchapter M of the Internal Revenue Code of 1986, as amended, (the “Code”). Each Regulated Investment Company Fund intends to distribute all of its net investment income and net capital gains to its owners and, therefore, will not be required to pay any federal income or excise taxes. The interests in each Regulated Investment Company Fund are owned by one or more separate accounts of Jackson and Jackson NY that hold such interests pursuant to variable annuity and variable life insurance contracts and by various funds of the JNL Series Trust, which are regulated investment companies under Subchapter M of the Code. Each Regulated Investment Company Fund is treated as a separate corporation for purposes of the Code. Therefore, the assets, income and distributions of each Regulated Investment Company Fund are considered separately for purposes of determining whether or not the Regulated Investment Company Fund qualifies as a regulated investment company. Contract Owners Because the shareholders of each Regulated Investment Company Fund are separate accounts of variable insurance contracts, qualified and unqualified retirement plans, there are no tax consequences to those shareholders for buying, holding, exchanging and selling shares of the Funds. Distributions from the Regulated Investment Company Funds are not taxable to those shareholders. However, owners of Contracts should consult the applicable Account Prospectus for more detailed information on tax issues related to the Contracts. Internal Revenue Code Diversification Requirements The Regulated Investment Company Funds intend to comply with the diversification requirements currently imposed by the Internal Revenue Code and U.S. Treasury regulations thereunder, on separate accounts of insurance companies as a condition of maintaining the tax deferred status of the Contracts issued by separate accounts of Jackson and Jackson NY. The Sub-Advisory Agreement requires the Funds to be operated in compliance with these diversification requirements. The Sub-Adviser may depart from the investment strategy of a Fund only to the extent necessary to meet these diversification requirements. See the SAI for more specific information. FINANCIAL HIGHLIGHTS The following table provides selected per interest data for one share of each Fund. The information does not reflect any charges imposed under a variable insurance contract. If charges imposed under a variable contract were reflected, the returns would be lower. You should refer to the appropriate variable insurance contract Prospectus regarding such charges. The information below has been derived from financial statements audited by KPMG LLP, an independent registered public accounting firm, and should be read in conjunction with the financial statements and notes thereto, together with the report of KPMG LLP thereon, in the Annual Report. JNL Variable Fund LLC Financial Highlights For a Share Outstanding Increase (Decrease) from Investment Operations(a) Distributions from Supplemental Data Ratios Period Ended Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized & Unrealized Gains (Losses) Total from Investment Operations Net Investment Income Net Realized Gains on Investment Transactions Net Asset Value, End of Period Total Return(b) Net Assets, End of Period (in thousands) Portfolio Turnover(c) Expenses to Average Net Assets(d) Net Investment Income (Loss) to Average Net Assets(d) JNL/Mellon Capital Management Dow 10 Fund Class A 12/31/2011 $ 10.01 $ 0.35 $ 1.45 $ 1.80 $ – $ – $ 11.81 17.98 % $ 492,059 40 % 0.67 % 3.26 % 12/31/2010 8.03 0.29 1.69 1.98 – – 10.01 24.66 376,744 60 0.67 3.35 12/31/2009 6.93 0.29 0.81 1.10 – – 8.03 15.87 338,067 45 0.68 4.37 12/31/2008 12.84 0.43 (6.34 ) (5.91 ) – – 6.93 (46.03 ) 335,802 24 0.67 4.24 12/31/2007 12.71 0.39 (0.26 ) 0.13 – – 12.84 1.02 815,451 11 0.66 2.92 JNL/Mellon Capital Management S&P 10 Fund Class A 12/31/2011 10.94 0.09 (1.78 ) (1.69 ) – – 9.25 (15.45 ) 205,887 109 0.67 0.88 12/31/2010 9.82 0.10 1.02 1.12 – – 10.94 11.41 289,648 114 0.67 1.01 12/31/2009 8.20 0.15 1.47 1.62 – – 9.82 19.76 320,377 98 0.67 1.84 12/31/2008 16.28 0.10 (8.18 ) (8.08 ) – – 8.20 (49.63 ) 319,682 109 0.67 0.74 12/31/2007 15.50 0.14 0.64 0.78 – – 16.28 5.03 833,585 111 0.65 0.87 JNL/Mellon Capital Management Global 15 Fund Class A 12/31/2011 16.94 0.67 (2.07 ) (1.40 ) – – 15.54 (8.26 ) 400,363 45 0.70 4.02 12/31/2010 14.77 0.57 1.60 2.17 – – 16.94 14.69 522,900 63 0.70 3.81 12/31/2009 11.27 0.54 2.96 3.50 – – 14.77 31.06 571,353 64 0.71 4.39 12/31/2008 21.89 0.75 (11.37 ) (10.62 ) – – 11.27 (48.52 ) 523,669 66 0.70 4.32 12/31/2007 19.70 0.68 1.51 2.19 – – 21.89 11.12 1,308,309 34 0.69 3.13 JNL/Mellon Capital Management Nasdaq 25 Fund Class A 12/31/2011 11.50 0.04 0.19 0.23 (0.06 ) – 11.67 1.98 286,871 71 0.69 0.33 12/31/2010 9.83 0.10 1.59 1.69 (0.02 ) – 11.50 17.20 209,278 67 0.70 0.95 12/31/2009 7.33 0.04 2.46 2.50 – – 9.83 34.11 118,145 19 0.72 0.46 12/31/2008 13.42 (0.01 ) (5.58 ) (5.59 ) (0.00 )(e) (0.50 ) 7.33 (41.51 ) 55,091 87 0.75 (0.07 ) 12/31/2007 11.26 (0.02 ) 2.18 2.16 – – 13.42 19.18 111,306 161 0.74 (0.20 ) Class B 12/31/2011 8.84 0.04 0.16 0.20 (0.07 ) – 8.97 2.27 156 71 0.49 0.49 12/31/2010 7.55 0.09 1.23 1.32 (0.03 ) – 8.84 17.48 139 67 0.50 1.15 12/31/2009 5.62 0.04 1.89 1.93 – – 7.55 34.34 94 19 0.52 0.70 12/31/2008 10.52 0.01 (4.38 ) (4.37 ) (0.03 ) (0.50 ) 5.62 (41.41 ) 68 87 0.55 0.14 12/31/2007 * 10.00 0.00 0.52 0.52 – – 10.52 5.20 105 161 0.54 0.42 JNL/Mellon Capital Management Value Line 30 Fund Class A 12/31/2011 13.14 0.01 (3.03 ) (3.02 ) – – 10.12 (22.98 ) 722,540 107 0.74 0.06 12/31/2010 10.79 (0.01 ) 2.43 2.42 (0.07 ) – 13.14 22.45 816,198 100 0.79 (0.06 ) 12/31/2009 9.44 0.08 1.28 1.36 (0.01 ) – 10.79 14.44 629,223 24 0.80 0.80 12/31/2008 18.77 0.01 (8.91 ) (8.90 ) (0.05 ) (0.38 ) 9.44 (47.36 ) 553,390 88 0.79 0.09 12/31/2007 15.70 0.04 3.03 3.07 – – 18.77 19.55 1,166,889 159 0.79 0.23 Class B 12/31/2011 6.64 0.01 (1.53 ) (1.52 ) – – 5.12 (22.89 ) 178 107 0.54 0.21 12/31/2010 5.48 0.01 1.24 1.25 (0.09 ) – 6.64 22.82 260 100 0.59 0.15 12/31/2009 4.83 0.05 0.64 0.69 (0.04 ) – 5.48 14.37 108 24 0.60 1.08 12/31/2008 10.13 0.03 (4.87 ) (4.84 ) (0.08 ) (0.38 ) 4.83 (47.63 ) 79 88 0.59 0.31 12/31/2007 * 10.00 0.02 0.11 0.13 – – 10.13 1.30 101 159 0.59 3.20 JNL Variable Fund LLC Financial Highlights For a Share Outstanding Increase (Decrease) from Investment Operations(a) Distributions from Supplemental Data Ratios Period Ended Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized & Unrealized Gains (Losses) Total from Investment Operations Net Investment Income Net Realized Gains on Investment Transactions Net Asset Value, End of Period Total Return(b) Net Assets, End of Period (in thousands) Portfolio Turnover(c) Expenses to Average Net Assets(d) Net Investment Income (Loss) to Average Net Assets(d) JNL/Mellon Capital Management Dow Dividend Fund Class A 12/31/2011 $ 6.65 $ 0.26 $ 0.12 $ 0.38 $ (0.20 ) $ – $ 6.83 5.77 % $ 318,594 64 % 0.67 % 3.83 % 12/31/2010 6.10 0.23 0.50 0.73 (0.18 ) – 6.65 12.05 271,225 90 0.68 3.58 12/31/2009 5.40 0.19 0.89 1.08 (0.38 ) – 6.10 20.03 244,605 18 0.68 3.66 12/31/2008 10.79 0.39 (5.71 ) (5.32 ) (0.04 ) (0.03 ) 5.40 (49.27 ) 197,854 87 0.68 4.67 12/31/2007 11.99 0.37 (1.57 ) (1.20 ) – – 10.79 (10.01 ) 400,792 110 0.67 3.08 Class B 12/31/2011 5.71 0.23 0.11 0.34 (0.21 ) – 5.84 6.05 196 64 0.47 4.03 12/31/2010 5.26 0.20 0.44 0.64 (0.19 ) – 5.71 12.27 134 90 0.48 3.70 12/31/2009 4.70 0.17 0.79 0.96 (0.40 ) – 5.26 20.39 155 18 0.48 3.73 12/31/2008 9.46 0.35 (5.02 ) (4.67 ) (0.06 ) (0.03 ) 4.70 (49.31 ) 86 87 0.48 4.92 12/31/2007 * 10.00 0.03 (0.57 ) (0.54 ) – – 9.46 (5.40 ) 95 110 0.48 4.57 JNL/Mellon Capital Management S&P 24 Fund Class A 12/31/2011 10.15 0.07 0.43 0.50 (0.05 ) – 10.60 4.91 535,213 85 0.65 0.65 12/31/2010 8.72 0.10 1.35 1.45 (0.02 ) – 10.15 16.70 367,430 56 0.66 1.16 12/31/2009 7.36 0.13 1.25 1.38 (0.02 ) – 8.72 18.70 138,638 27 0.70 1.61 12/31/2008 11.08 0.09 (3.72 ) (3.63 ) – (0.09 ) 7.36 (32.73 ) 32,072 117 0.74 0.93 12/31/2007 10.30 0.11 0.67 0.78 – – 11.08 7.57 23,326 184 0.73 1.03 Class B 12/31/2011 9.09 0.08 0.39 0.47 (0.06 ) – 9.50 5.14 316 85 0.45 0.84 12/31/2010 7.81 0.11 1.20 1.31 (0.03 ) – 9.09 16.76 173 56 0.46 1.33 12/31/2009 6.57 0.12 1.14 1.26 (0.02 ) – 7.81 19.18 110 27 0.50 1.81 12/31/2008 9.89 0.09 (3.32 ) (3.23 ) – (0.09 ) 6.57 (32.63 ) 80 117 0.54 1.10 12/31/2007 * 10.00 0.00 (0.11 ) (0.11 ) – – 9.89 (1.10 ) 99 184 0.54 0.06 JNL/Mellon Capital Management 25 Fund Class A 12/31/2011 12.50 0.33 0.78 1.11 (0.35 ) – 13.26 8.87 588,267 100 0.64 2.48 12/31/2010 10.40 0.36 2.01 2.37 (0.27 ) – 12.50 22.85 544,590 109 0.65 3.11 12/31/2009 7.07 0.28 3.46 3.74 (0.41 ) – 10.40 52.94 409,737 67 0.65 3.43 12/31/2008 13.25 0.35 (5.06 ) (4.71 ) (0.41 ) (1.06 ) 7.07 (35.23 ) 343,607 80 0.65 3.04 12/31/2007 14.13 0.31 (0.70 ) (0.39 ) (0.24 ) (0.25 ) 13.25 (2.83 ) 705,842 66 0.64 2.15 Class B 12/31/2011 12.59 0.35 0.80 1.15 (0.37 ) – 13.37 9.15 501 100 0.44 2.66 12/31/2010 10.46 0.39 2.03 2.42 (0.29 ) – 12.59 23.16 423 109 0.45 3.30 12/31/2009 7.11 0.30 3.49 3.79 (0.44 ) – 10.46 53.31 253 67 0.45 3.62 12/31/2008 13.36 0.37 (5.11 ) (4.74 ) (0.45 ) (1.06 ) 7.11 (35.17 ) 151 80 0.45 3.23 12/31/2007 14.14 0.33 (0.69 ) (0.36 ) (0.17 ) (0.25 ) 13.36 (2.59 ) 293 66 0.44 2.29 JNL/Mellon Capital Management Select Small-Cap Fund Class A 12/31/2011 11.09 0.03 0.12 0.15 (0.12 ) – 11.12 1.36 246,853 92 0.65 0.25 12/31/2010 9.67 0.09 1.38 1.47 (0.05 ) – 11.09 15.23 287,058 95 0.65 0.97 12/31/2009 9.30 0.05 0.40 0.45 (0.08 ) – 9.67 4.89 337,393 91 0.65 0.55 12/31/2008 19.17 0.10 (7.95 ) (7.85 ) (0.05 ) (1.97 ) 9.30 (40.06 ) 308,084 115 0.65 0.58 12/31/2007 23.79 0.04 (2.46 ) (2.42 ) – (2.20 ) 19.17 (10.45 ) 639,967 107 0.65 0.19 Class B 12/31/2011 11.07 0.05 0.13 0.18 (0.15 ) – 11.10 1.59 105 92 0.45 0.45 12/31/2010 9.66 0.12 1.36 1.48 (0.07 ) – 11.07 15.38 110 95 0.45 1.21 12/31/2009 9.30 0.07 0.40 0.47 (0.11 ) – 9.66 5.10 100 91 0.45 0.78 12/31/2008 19.22 0.13 (7.97 ) (7.84 ) (0.11 ) (1.97 ) 9.30 (39.91 ) 72 115 0.45 0.74 12/31/2007 23.81 0.10 (2.49 ) (2.39 ) – (2.20 ) 19.22 (10.32 ) 179 107 0.45 0.43 JNL Variable Fund LLC Financial Highlights For a Share Outstanding Increase (Decrease) from Investment Operations(a) Distributions from Supplemental Data Ratios Period Ended Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized & Unrealized Gains (Losses) Total from Investment Operations Net Investment Income Net Realized Gains on Investment Transactions Net Asset Value, End of Period Total Return(b) Net Assets, End of Period (in thousands) Portfolio Turnover(c) Expenses to Average Net Assets(d) Net Investment Income (Loss) to Average Net Assets(d) JNL/Mellon Capital Management JNL 5 Fund Class A 12/31/2011 $ 8.70 $ 0.24 $ (0.42 ) $ (0.18 ) $ (0.29 ) $ – $ 8.23 (2.07 )% $ 3,037,863 64 % 0.64 % 2.78 % 12/31/2010 7.58 0.24 1.05 1.29 (0.17 ) – 8.70 17.11 3,545,906 90 0.64 3.11 12/31/2009 6.33 0.15 1.35 1.50 (0.25 ) – 7.58 23.74 3,504,852 28 0.64 2.32 12/31/2008 14.24 0.30 (6.40 ) (6.10 ) (0.27 ) (1.54 ) 6.33 (42.39 ) 3,049,435 74 0.64 2.59 12/31/2007 14.31 0.29 (0.08 ) 0.21 (0.11 ) (0.17 ) 14.24 1.51 5,684,481 90 0.64 1.95 Class B 12/31/2011 8.72 0.26 (0.42 ) (0.16 ) (0.31 ) – 8.25 (1.85 ) 7,978 64 0.44 2.98 12/31/2010 7.60 0.26 1.05 1.31 (0.19 ) – 8.72 17.27 9,381 90 0.44 3.31 12/31/2009 6.34 0.16 1.37 1.53 (0.27 ) – 7.60 24.19 8,863 28 0.44 2.51 12/31/2008 14.29 0.32 (6.44 ) (6.12 ) (0.29 ) (1.54 ) 6.34 (42.35 ) 7,172 74 0.44 2.81 12/31/2007 14.35 0.32 (0.07 ) 0.25 (0.14 ) (0.17 ) 14.29 1.78 10,550 90 0.44 2.15 JNL/Mellon Capital Management VIP Fund Class A 12/31/2011 6.97 0.13 (0.38 ) (0.25 ) (0.10 ) – 6.62 (3.66 ) 256,342 79 0.68 1.83 12/31/2010 6.18 0.11 0.83 0.94 (0.15 ) – 6.97 15.32 297,498 101 0.69 1.73 12/31/2009 5.06 0.09 1.12 1.21 (0.09 ) – 6.18 23.95 330,358 18 0.69 1.81 12/31/2008 14.55 0.16 (6.51 ) (6.35 ) (0.18 ) (2.96 ) 5.06 (42.83 ) 250,184 79 0.69 1.39 12/31/2007 13.56 0.17 1.30 1.47 (0.10 ) (0.38 ) 14.55 10.91 448,864 148 0.69 1.18 Class B 12/31/2011 6.98 0.14 (0.38 ) (0.24 ) (0.11 ) – 6.63 (3.45 ) 870 79 0.48 2.03 12/31/2010 6.20 0.12 0.83 0.95 (0.17 ) – 6.98 15.31 979 101 0.49 1.95 12/31/2009 5.07 0.11 1.12 1.23 (0.10 ) – 6.20 24.37 845 18 0.49 2.03 12/31/2008 14.59 0.18 (6.53 ) (6.35 ) (0.21 ) (2.96 ) 5.07 (42.70 ) 695 79 0.49 1.60 12/31/2007 13.61 0.20 1.29 1.49 (0.13 ) (0.38 ) 14.59 11.07 1,180 148 0.49 1.36 JNL/Mellon Capital Management JNL Optimized 5 Fund Class A 12/31/2011 8.89 0.22 (1.09 ) (0.87 ) (0.17 ) – 7.85 (9.84 ) 356,585 77 0.68 2.46 12/31/2010 7.97 0.17 0.92 1.09 (0.17 ) – 8.89 13.67 497,065 95 0.69 2.13 12/31/2009 5.92 0.12 2.11 2.23 (0.18 ) – 7.97 37.72 458,245 19 0.70 1.73 12/31/2008 11.99 0.23 (5.77 ) (5.54 ) (0.00 ) (e) (0.53 ) 5.92 (46.08 ) 316,910 72 0.70 2.48 12/31/2007 10.79 0.19 1.27 1.46 (0.10 ) (0.16 ) 11.99 13.58 407,297 116 0.71 1.58 Class B 12/31/2011 8.86 0.23 (1.09 ) (0.86 ) (0.19 ) – 7.81 (9.77 ) 836 77 0.48 2.68 12/31/2010 7.93 0.19 0.92 1.11 (0.18 ) – 8.86 14.04 1,048 95 0.49 2.32 12/31/2009 5.89 0.13 2.11 2.24 (0.20 ) – 7.93 38.00 953 19 0.50 1.91 12/31/2008 11.91 0.24 (5.73 ) (5.49 ) (0.00 ) (e) (0.53 ) 5.89 (45.97 ) 648 72 0.50 2.60 12/31/2007 10.79 0.21 1.27 1.48 (0.20 ) (0.16 ) 11.91 13.80 540 116 0.52 1.81 JNL/Mellon Capital Management S&P SMid 60 Fund Class A 12/31/2011 11.33 0.11 (0.98 ) (0.87 ) (0.08 ) (0.45 ) 9.93 (7.72 ) 481,692 71 0.65 1.04 12/31/2010 9.39 0.14 1.81 1.95 (0.01 ) – 11.33 20.76 377,694 75 0.66 1.38 12/31/2009 5.85 0.03 3.57 3.60 (0.06 ) – 9.39 61.59 196,309 40 0.69 0.33 12/31/2008 8.66 0.20 (2.84 ) (2.64 ) (0.00 )(e) (0.17 ) 5.85 (30.22 ) 45,155 152 0.73 2.74 12/31/2007 * 10.00 0.27 (1.34 ) (1.07 ) (0.17 ) (0.10 ) 8.66 (10.71 ) 37,981 130 0.73 4.26 Class B 12/31/2011 11.22 0.12 (0.95 ) (0.83 ) (0.09 ) (0.45 ) 9.85 (7.42 ) 203 71 0.45 1.12 12/31/2010 9.30 0.15 1.78 1.93 (0.01 ) – 11.22 20.81 329 75 0.46 1.57 12/31/2009 5.79 0.04 3.54 3.58 (0.07 ) – 9.30 61.79 188 40 0.49 0.57 12/31/2008 8.56 0.21 (2.81 ) (2.60 ) (0.00 )(e) (0.17 ) 5.79 (30.10 ) 65 152 0.53 2.86 12/31/2007 * 10.00 0.24 (1.30 ) (1.06 ) (0.28 ) (0.10 ) 8.56 (10.58 ) 97 130 0.53 3.81 JNL Variable Fund LLC Financial Highlights For a Share Outstanding Increase (Decrease) from Investment Operations(a) Distributions from Supplemental Data Ratios Period Ended Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized & Unrealized Gains (Losses) Total from Investment Operations Net Investment Income Net Realized Gains on Investment Transactions Net Asset Value, End of Period Total Return(b) Net Assets, End of Period (in thousands) Portfolio Turnover(c) Expenses to Average Net Assets(d) Net Investment Income (Loss) to Average Net Assets(d) JNL/Mellon Capital Management NYSE International 25 Fund Class A 12/31/2011 $ 7.36 $ 0.20 $ (1.95 ) $ (1.75 ) $ (0.16 ) $ – $ 5.45 (23.86 )% $ 71,733 84 % 0.77 % 2.84 % 12/31/2010 7.35 0.16 0.00 0.16 (0.15 ) – 7.36 2.26 101,350 64 0.77 2.21 12/31/2009 5.65 0.19 1.82 2.01 (0.31 ) – 7.35 35.56 85,158 43 0.78 2.92 12/31/2008 11.30 0.40 (5.60 ) (5.20 ) (0.00 )(e) (0.45 ) 5.65 (45.79 ) 54,050 71 0.80 4.47 12/31/2007 * 10.00 0.52 1.16 1.68 (0.29 ) (0.09 ) 11.30 16.91 67,684 100 0.81 6.94 Class B 12/31/2011 7.24 0.22 (1.92 ) (1.70 ) (0.18 ) – 5.36 (23.64 ) 114 84 0.57 3.13 12/31/2010 7.23 0.17 0.00 0.17 (0.16 ) – 7.24 2.45 138 64 0.57 2.38 12/31/2009 5.57 0.20 1.78 1.98 (0.32 ) – 7.23 35.60 139 43 0.58 3.14 12/31/2008 11.12 0.42 (5.52 ) (5.10 ) (0.00 )(e) (0.45 ) 5.57 (45.62 ) 111 71 0.60 4.76 12/31/2007 * 10.00 0.49 1.19 1.68 (0.47 ) (0.09 ) 11.12 17.03 188 100 0.61 6.66 JNL/Mellon Capital Management Communications Sector Fund Class A 12/31/2011 3.47 0.12 (0.23 ) (0.11 ) (0.10 ) – 3.26 (3.19 ) 59,255 42 0.71 3.45 12/31/2010 2.89 0.11 0.54 0.65 (0.07 ) – 3.47 22.53 63,680 50 0.72 3.70 12/31/2009 2.39 0.11 0.50 0.61 (0.11 ) – 2.89 25.59 40,864 31 0.72 4.17 12/31/2008 5.78 0.16 (2.49 ) (2.33 ) (0.24 ) (0.82 ) 2.39 (39.64 ) 28,835 53 0.76 3.51 12/31/2007 5.88 0.13 0.11 0.24 (0.05 ) (0.29 ) 5.78 4.30 86,673 38 0.72 1.98 Class B 12/31/2011 3.32 0.12 (0.23 ) (0.11 ) (0.10 ) – 3.11 (3.18 ) 107 42 0.51 3.73 12/31/2010 2.77 0.11 0.51 0.62 (0.07 ) – 3.32 22.55 153 50 0.52 3.84 12/31/2009 2.29 0.11 0.49 0.60 (0.12 ) – 2.77 26.12 110 31 0.52 4.34 12/31/2008 5.66 0.15 (2.43 ) (2.28 ) (0.27 ) (0.82 ) 2.29 (39.64 ) 72 53 0.56 3.36 12/31/2007 5.79 0.14 0.11 0.25 (0.09 ) (0.29 ) 5.66 4.46 231 38 0.52 2.15 JNL/Mellon Capital Management Consumer Brands Sector Fund Class A 12/31/2011 9.93 0.10 0.55 0.65 (0.05 ) – 10.53 6.53 112,726 36 0.70 0.99 12/31/2010 8.12 0.08 1.77 1.85 (0.04 ) – 9.93 22.76 78,065 30 0.71 0.91 12/31/2009 6.13 0.07 1.96 2.03 (0.04 ) – 8.12 33.14 34,896 27 0.72 1.08 12/31/2008 11.05 0.08 (3.60 ) (3.52 ) (0.03 ) (1.37 ) 6.13 (31.29 ) 23,446 56 0.75 0.84 12/31/2007 12.54 0.04 (1.03 ) (0.99 ) (0.05 ) (0.45 ) 11.05 (7.86 ) 19,065 65 0.75 0.30 Class B 12/31/2011 10.01 0.12 0.56 0.68 (0.06 ) – 10.63 6.79 166 36 0.50 1.16 12/31/2010 8.18 0.09 1.78 1.87 (0.04 ) – 10.01 22.92 150 30 0.51 1.08 12/31/2009 6.17 0.09 1.97 2.06 (0.05 ) – 8.18 33.41 109 27 0.52 1.31 12/31/2008 11.12 0.09 (3.62 ) (3.53 ) (0.05 ) (1.37 ) 6.17 (31.20 ) 86 56 0.55 0.99 12/31/2007 12.61 0.07 (1.04 ) (0.97 ) (0.07 ) (0.45 ) 11.12 (7.67 ) 112 65 0.55 0.53 JNL/Mellon Capital Management Financial Sector Fund Class A 12/31/2011 7.19 0.08 (1.01 ) (0.93 ) (0.05 ) – 6.21 (12.89 ) 160,983 31 0.68 1.23 12/31/2010 6.41 0.06 0.80 0.86 (0.08 ) – 7.19 13.49 182,141 24 0.69 0.86 12/31/2009 5.48 0.10 0.92 1.02 (0.09 ) – 6.41 18.62 147,124 22 0.70 1.79 12/31/2008 12.38 0.24 (6.56 ) (6.32 ) (0.11 ) (0.47 ) 5.48 (50.64 ) 75,650 32 0.73 2.71 12/31/2007 16.02 0.33 (3.12 ) (2.79 ) (0.22 ) (0.63 ) 12.38 (17.36 ) 54,961 40 0.74 2.15 Class B 12/31/2011 7.17 0.10 (1.01 ) (0.91 ) (0.07 ) – 6.19 (12.76 ) 225 31 0.48 1.43 12/31/2010 6.39 0.07 0.80 0.87 (0.09 ) – 7.17 13.68 247 24 0.49 1.05 12/31/2009 5.46 0.11 0.92 1.03 (0.10 ) – 6.39 18.80 236 22 0.50 2.05 12/31/2008 12.34 0.26 (6.55 ) (6.29 ) (0.12 ) (0.47 ) 5.46 (50.54 ) 141 32 0.53 2.79 12/31/2007 15.93 0.36 (3.10 ) (2.74 ) (0.22 ) (0.63 ) 12.34 (17.17 ) 209 40 0.54 2.38 JNL Variable Fund LLC Financial Highlights For a Share Outstanding Increase (Decrease) from Investment Operations(a) Distributions from Supplemental Data Ratios Period Ended Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized & Unrealized Gains (Losses) Total from Investment Operations Net Investment Income Net Realized Gains on Investment Transactions Net Asset Value, End of Period Total Return(b) Net Assets, End of Period (in thousands) Portfolio Turnover(c) Expenses to Average Net Assets(d) Net Investment Income (Loss) to Average Net Assets(d) JNL/Mellon Capital Management Healthcare Sector Fund Class A 12/31/2011 $ 11.35 $ 0.17 $ 1.06 $ 1.23 $ (0.10 ) $ – $ 12.48 10.88 % $ 271,364 27 % 0.68 % 1.40 % 12/31/2010 11.04 0.15 0.28 0.43 (0.12 ) – 11.35 3.88 170,516 17 0.69 1.31 12/31/2009 9.53 0.13 1.87 2.00 (0.13 ) (0.36 ) 11.04 20.97 160,212 29 0.70 1.37 12/31/2008 13.34 0.15 (3.29 ) (3.14 ) (0.09 ) (0.58 ) 9.53 (23.20 ) 127,267 41 0.70 1.31 12/31/2007 12.89 0.15 0.84 0.99 (0.08 ) (0.46 ) 13.34 7.65 113,281 31 0.72 1.09 Class B 12/31/2011 11.33 0.19 1.07 1.26 (0.12 ) – 12.47 11.13 302 27 0.48 1.59 12/31/2010 11.01 0.17 0.28 0.45 (0.13 ) – 11.33 4.13 281 17 0.49 1.52 12/31/2009 9.51 0.15 1.86 2.01 (0.15 ) (0.36 ) 11.01 21.12 247 29 0.50 1.56 12/31/2008 13.31 0.17 (3.28 ) (3.11 ) (0.11 ) (0.58 ) 9.51 (23.05 ) 200 41 0.50 1.50 12/31/2007 12.91 0.17 0.84 1.01 (0.15 ) (0.46 ) 13.31 7.83 166 31 0.52 1.28 JNL/Mellon Capital Management Oil & Gas Sector Fund Class A 12/31/2011 26.76 0.32 0.56 0.88 (0.21 ) – 27.43 3.27 864,716 14 0.66 1.14 12/31/2010 22.67 0.28 4.04 4.32 (0.23 ) – 26.76 19.11 656,024 14 0.67 1.26 12/31/2009 20.47 0.30 3.76 4.06 (0.20 ) (1.66 ) 22.67 19.97 481,777 19 0.67 1.39 12/31/2008 36.83 0.27 (14.16 ) (13.89 ) (0.20 ) (2.27 ) 20.47 (37.80 ) 340,494 39 0.67 0.81 12/31/2007 28.99 0.23 9.91 10.14 (0.16 ) (2.14 ) 36.83 35.29 515,660 28 0.67 0.67 Class B 12/31/2011 27.06 0.38 0.57 0.95 (0.24 ) – 27.77 3.50 1,132 14 0.46 1.34 12/31/2010 22.90 0.33 4.10 4.43 (0.27 ) – 27.06 19.37 1,082 14 0.47 1.45 12/31/2009 20.66 0.34 3.81 4.15 (0.25 ) (1.66 ) 22.90 20.22 886 19 0.47 1.57 12/31/2008 37.17 0.34 (14.32 ) (13.98 ) (0.26 ) (2.27 ) 20.66 (37.70 ) 721 39 0.47 1.06 12/31/2007 29.21 0.29 10.01 10.30 (0.20 ) (2.14 ) 37.17 35.57 865 28 0.47 0.85 JNL/Mellon Capital Management Technology Sector Fund Class A 12/31/2011 7.22 0.03 (0.05 ) (0.02 ) (0.01 ) (0.16 ) 7.03 (0.33 ) 336,473 26 0.67 0.36 12/31/2010 6.45 0.02 0.76 0.78 (0.01 ) – 7.22 12.11 292,219 34 0.68 0.26 12/31/2009 3.94 0.02 2.49 2.51 (0.00 )(e) – 6.45 63.82 246,091 25 0.69 0.31 12/31/2008 7.68 0.01 (3.35 ) (3.34 ) (0.00 )(e) (0.40 ) 3.94 (43.42 ) 52,884 70 0.73 0.20 12/31/2007 6.84 0.00 0.99 0.99 – (0.15 ) 7.68 14.56 104,335 33 0.73 0.02 Class B 12/31/2011 7.29 0.04 (0.05 ) (0.01 ) (0.02 ) (0.16 ) 7.10 (0.18 ) 305 26 0.47 0.54 12/31/2010 6.51 0.03 0.77 0.80 (0.02 ) – 7.29 12.26 451 34 0.48 0.45 12/31/2009 3.97 0.03 2.52 2.55 (0.01 ) – 6.51 64.21 404 25 0.49 0.55 12/31/2008 7.74 0.02 (3.38 ) (3.36 ) (0.01 ) (0.40 ) 3.97 (43.31 ) 104 70 0.53 0.37 12/31/2007 6.88 0.02 0.99 1.01 – (0.15 ) 7.74 14.77 245 33 0.53 0.21 * Commencement of operations was as follows: JNL/Mellon Capital Management Nasdaq 25 Fund Class B - December 3, 2007; JNL/Mellon Capital Management Value Line 30 Fund Class B – December 3, 2007; JNL/Mellon Capital Management Dow Dividend Fund Class B – December 3, 2007; JNL/Mellon Capital Management S&P 24 Fund Class B - December 3, 2007; JNL/Mellon Capital Management S&P SMid 60 Fund – April 30, 2007; JNL/Mellon Capital Management NYSE International 25 Fund – April 30, 2007. (a) Calculated using the average shares method. (b) Total return assumes reinvestment of all distributions for the period. Total return is not annualized for periods less than one year and does not reflect payment of the expenses that apply to the variable accounts or any annuity charges. (c) Not annualized for periods of less than one year. (d) Annualized for periods less than one year. (e) Amount represents less than $0.005. APPENDIX A The “Dow Jones®”, “Dow Jones Industrial AverageSM”, “DJIASM” “Dow Jones Select Dividend IndexSM,” “The DowSM” and “the Dow 10SM” are products of Dow Jones Indexes, the marketing name of and a licensed trademark of CME Group Index Services LLC (“CME”), and have been licensed for use. “Dow Jones®”, “Dow Jones Industrial AverageSM”, “DJIASM” “Dow Jones Select Dividend IndexSM,” “The DowSM” and “the Dow 10SM” are service marks of Dow Jones Trademark Holdings, LLC (“Dow Jones”) and have been licensed to CME and have been sub-licensed for use for certain purposes by Jackson National Life Insurance Company® (“Jackson”). The JNL/Mellon Capital Management Dow SM 10 Fund, the JNL/Mellon Capital Management JNL 5 Fund, the JNL/Mellon Capital Management VIP Fund, the JNL/Mellon Capital Management DowSM Dividend Fund, the JNL/Mellon Capital Management JNL Optimized 5 Fund, the JNL/Mellon Capital Management Communications Sector Fund, the JNL/Mellon Capital Management Consumer Brands Sector Fund, the JNL/Mellon Capital Management Financial Sector Fund, the JNL/Mellon Capital Management Healthcare Sector Fund, the JNL/Mellon Capital Management Oil & Gas Sector Fund, and the JNL/Mellon Capital Management Technology Sector Fund (“Funds”) are not sponsored, endorsed, sold or promoted by Dow Jones, CME or their respective affiliates. Dow Jones, CME and their respective affiliates make no representation or warranty, expressed or implied, to the owners of the Funds or any member of the public regarding the advisability of investing in securities generally or in the Funds particularly. The only relationship of Dow Jones, CME or any of their respective affiliates to the Funds is the licensing of certain trademarks, trade names and service marks of Dow Jones and of the “Dow Jones®”, “Dow Jones Industrial AverageSM”, “DJIASM” “Dow Jones Select Dividend IndexSM,” “The DowSM” and “the Dow 10SM”, which is determined, composed and calculated by CME without regard to Jackson or the Funds. Dow Jones and CME have no obligation to take the needs of Jackson or the owners of the Funds into consideration in determining, composing or calculating the Funds. Dow Jones, CME and their respective affiliates are not responsible for and have not participated in the determination of the timing of, prices at, or quantities of the Funds to be issued or in the determination or calculation of the equation by which the Funds are to be converted into cash. Dow Jones, CME and their respective affiliates have no obligation or liability in connection with the administration, marketing or trading of the Funds. Dow Jones, CME and their respective affiliates do not: · Sponsor, endorse, sell or promote the Funds. · Recommend that any person invest in the Funds. · Have any responsibility or liability for or make any decisions about the timing, amount or pricing of the Funds. · Have any responsibility or liability for the administration, management or marketing of the Funds. · Consider the needs of the Funds or the owners of the Funds in determining, composing or calculating the DJIA or have any obligation to do so. Dow Jones, CME and their respective affiliates will not have any liability in connection with the Funds. Specifically, ·Dow Jones, CME and their respective affiliates do not make any warranty, express or implied, and Dow Jones, CME and their respective affiliates disclaim any warranty about: ·The results to be obtained by the Funds, the owners of the Funds or any other person in connection with the use of the DJIA and the data included in the DJIA; ·The accuracy or completeness of the DJIA and its data; ·The merchantability and the fitness for a particular purpose or use of the DJIA and its data; ·Dow Jones, CME and/or their respective affiliates will have no liability for any errors, omissions or interruptions in the DJIA or its data; ·Under no circumstances will Dow Jones, CME and/or their respective affiliates be liable for any lost profits or indirect, punitive, special or consequential damages or losses, even if they know that they might occur. The licensing agreement relating to the use of the indexes and trademarks referred to above by Jackson National Life Insurance Company® and Dow Jones is solely for the benefit of the Funds and not for any other third parties. DOW JONES, CME AND THEIR RESPECTIVE AFFILIATES DO NOT GUARANTEE THE ACCURACY AND/OR THE COMPLETENESS OF THE “DOW JONES®”, “DOW JONES INDUSTRIAL AVERAGESM”, “DJIASM” “DOW JONES SELECT DIVIDEND INDEXSM,” “THE DOWSM” and “THE DOW 10SM” OR ANY DATA INCLUDED THEREIN AND DOW JONES, CME AND THEIR RESPECTIVE AFFILIATES SHALL HAVE NO LIABILITY FOR ANY ERRORS, OMISSIONS, OR INTERRUPTIONS THEREIN. DOW JONES, CME AND THEIR RESPECTIVE AFFILIATES MAKE NO WARRANTY, EXPRESS OR IMPLIED, AS TO THE RESULTS TO BE OBTAINED BY JACKSON, OWNERS OF THE FUNDS, OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE “DOW JONES®”, “DOW JONES INDUSTRIAL AVERAGESM”, “DJIASM” “DOW JONES SELECT DIVIDEND INDEXSM,” “THE DOWSM” and “THE DOW 10SM” OR ANY DATA INCLUDED THEREIN. DOW JONES, CME AND THEIR RESPECTIVE AFFILIATES MAKE NO EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY DISCLAIMS ALL WARRANTIES, OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE “DOW JONES®”, “DOW JONES INDUSTRIAL AVERAGESM”, “DJIASM” “DOW JONES SELECT DIVIDEND INDEXSM,” “THE DOWSM” and “THE DOW 10SM” OR ANY DATA INCLUDED THEREIN. WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT SHALL DOW JONES, CME OR THEIR RESPECTIVE AFFILIATES HAVE ANY LIABILITY FOR ANY LOST PROFITS OR INDIRECT, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES OR LOSSES, EVEN IF NOTIFIED OF THE POSSIBILITY THEREOF. THERE ARE NO THIRD PARTY BENEFICIARIES OF ANY AGREEMENTS OR ARRANGEMENTS BETWEEN CME AND JACKSON, OTHER THAN THE LICENSORS OF CME. “STANDARD & POOR’S ®,” “S&P®,” “S&P 500®,” “S&P MIDCAP 400 Index®,” “STANDARD & POOR’S MIDCAP 400 Index®,” “S&P SmallCap 600 Index®” and “STANDARD & POOR’S 500®” are trademarks of Standard & Poor’s Financial Services LLC and have been licensed for use by Jackson National Life Insurance Company® (“Jackson”). The JNL/Mellon Capital Management S&P® 10 Fund, JNL/Mellon Capital Management S&P® SMid 60 Fund, JNL/Mellon Capital Management VIP Fund, JNL/Mellon Capital Management JNL 5 Fund, and the JNL/Mellon Capital Management S&P® 24 Fund and any other investment fund or other vehicle that is offered by third parties that uses a S&P Indices index as a benchmark or measure of performance, bears the “ S&P ” or “ Standard & Poor ’ s ” mark and/or seeks to provide an investment return based on any S&P Indices index is not sponsored, endorsed, sold or promoted by Standard & Poor’s and its affiliates . S&P is not an investment adviser and S&P and its affiliates make no representation regarding the advisability of investing in the Funds or such other fund or vehicle . Among the fund option considered are index funds based on the S&P 500 and other indexes that are published by S&P. S&P Indices typically receives license fees from the issuers of such funds, some of which may be based on the amount of assets invested in the fund. Please see the SAI which sets forth certain additional disclaimers and limitations of liabilities on behalf of S&P and its affiliates . The Product(s) is not sponsored, endorsed, sold or promoted by The Nasdaq Stock Market, Inc. (including its affiliates) (Nasdaq, with its affiliates, are referred to as the Corporations). The Corporations have not passed on the legality or suitability of, or the accuracy or adequacy of descriptions and disclosures relating to, the Product(s). The Corporations make no representation or warranty, express or implied to the owners of the Product(s) or any member of the public regarding the advisability of investing in securities generally or in the Product(s) particularly, or the ability of the Nasdaq-100 Index® to track general stock market performance. The Corporations’ only relationship to Jackson (Licensee) is in the licensing of the Nasdaq-100®, Nasdaq-100 Index®, and Nasdaq® trademarks or service marks, and certain trade names of the Corporations and the use of the Nasdaq-100 Index® which is determined, composed and calculated by Nasdaq without regard to Licensee or the Product(s). Nasdaq has no obligation to take the needs of the Licensee or the owners of the Product(s) into consideration in determining, composing or calculating the Nasdaq-100 Index®. The Corporations are not responsible for and have not participated in the determination of the timing of, prices at, or quantities of the Product(s) to be issued or in the determination or calculation of the equation by which the Product(s) is to be converted into cash. The Corporations have no liability in connection with the administration, marketing or trading of the Product(s). The Corporations do not guarantee the accuracy and/or uninterrupted calculation of the Nasdaq-100 index® or any data included therein. The Corporations make no warranty, express or implied, as to results to be obtained by Licensee, owners of the product(s), or any other person or entity from the use of the Nasdaq-100 Index® or any data included therein. The Corporations make no express or implied warranties, and expressly disclaim all warranties of merchantability or fitness for a particular purpose or use with respect to the Nasdaq-100 Index® or any data included therein. Without limiting any of the foregoing, in no event shall the Corporations have any liability for any lost profits or special, incidental, punitive, indirect, or consequential damages, even if notified of the possibility of such damages. “The Nasdaq-100®,” “Nasdaq-100 Index®,” “Nasdaq Stock Market®” and “Nasdaq®” are trade or service marks of The Nasdaq, Inc. (which with its affiliates are the “Corporations”) and have been licensed for use by Jackson. The Corporations have not passed on the legality or suitability of the JNL/Mellon Capital Management Nasdaq® 25 Fund, the JNL/Mellon Capital Management VIP Fund, or the JNL/Mellon Capital Management JNL Optimized 5 Fund. The JNL/Mellon Capital Management Nasdaq® 25 Fund, JNL/Mellon Capital Management VIP Fund and JNL/Mellon Capital Management JNL Optimized 5 Fund are not issued, endorsed, sponsored, managed, sold or promoted by the Corporations. THE CORPORATIONS MAKE NO WARRANTIES AND BEAR NO LIABILITY WITH RESPECT TO THE JNL/MELLON CAPITAL MANAGEMENT NASDAQ® 25 FUND, THE JNL/MELLON CAPITAL MANAGEMENT VIP FUND AND THE JNL/MELLON CAPITAL MANAGEMENT JNL OPTIMIZED 5 FUND. “Value Line®,” “The Value Line Investment Survey,” and “Value Line TimelinessTM Ranking System” are trademarks of Value Line Securities, Inc. or Value Line Publishing, Inc. that have been licensed to Jackson. The JNL/Mellon Capital Management Value Line® 30 Fund and JNL/Mellon Capital Management JNL Optimized 5 Fund are not sponsored, recommended, sold or promoted by Value Line Publishing, Inc., Value Line, Inc. or Value Line Securities, Inc. (“Value Line”). Value Line makes no representation regarding the advisability of investing in the JNL/Mellon Capital Management Value Line® 30 Fund, in the JNL/Mellon Capital Management VIP Fund and JNL/Mellon Capital Management JNL Optimized 5 Fund. Jackson is not affiliated with any Value Line Company. “NYSE®” is a registered mark of, and “NYSE International 100 IndexSM” is a service mark of, the New York Stock Exchange, Inc. (“NYSE”) and have been licensed for use for certain purposes by Jackson National Asset Management, LLC. The JNL/Mellon Capital Management NYSE® International 25 Fund is not sponsored, endorsed, sold or promoted by NYSE, and NYSE makes no representation regarding the advisability of investing in the JNL/Mellon Capital Management NYSE® International 25 Fund. “NYSE International 100 IndexSM” is a service mark of NYSE Group, Inc. NYSE Group, Inc. has no relationship to the Jackson National Asset Management, LLC, other than the licensing of the “NYSE International 100 IndexSM” (the “Index”) and its service marks for use in connection with the JNL/Mellon Capital Management NYSE® International 25 Fund. NYSE Group, Inc. does not: · Sponsor, endorse, sell or promote the JNL/Mellon Capital Management NYSE® International 25 Fund. · Recommend that any person invest in the JNL/Mellon Capital Management NYSE® International 25 Fund or any other securities. · Have any responsibility or liability for or make any decisions about the timing, amount or pricing of JNL/Mellon Capital Management NYSE® International 25 Fund. · Have any responsibility or liability for the administration, management or marketing of the JNL/Mellon Capital Management NYSE® International 25 Fund. · Consider the needs of the JNL/Mellon Capital Management NYSE® International 25 Fund or the owners of the JNL/Mellon Capital Management NYSE® International 25 Fund in determining, composing or calculating the NYSE International 100 IndexSM or have any obligation to do so. NYSE Group, Inc. and its affiliates will not have any liability in connection with the JNL/Mellon Capital Management NYSE® International 25 Fund. Specifically, ·NYSE Group, Inc. and its affiliates make no warranty, express or implied, and NYSE Group, Inc. and its affiliates disclaim any warranty about: ·The results to be obtained by the JNL/Mellon Capital Management NYSE® International 25 Fund, theowner of the JNL/Mellon Capital Management NYSE® International 25 Fund or any other person in connection with the use of the Index and the data included in the NYSE International 100 IndexSM; ·The accuracy or completeness of the Index and its data; ·The merchantability and the fitness for a particular purpose or use of the Index and its data; ·NYSE Group, Inc. will have no liability for any errors, omissions or interruptions in the Index or its data; ·Under no circumstances will NYSE Group, Inc. or any of its affiliates be liable for any lost profits or indirect, punitive, special or consequential damages or losses, even if NYSE Group, Inc. knows that they might occur. The licensing agreement between Jackson National Asset Management, LLC and NYSE Group, Inc. is solely for their benefit and not for the benefit of the owners of the JNL/Mellon Capital Management NYSE® International 25 Fund or any other third parties. PROSPECTUS April 30, 2012 JNL® VARIABLE FUND LLC You can find more information about the JNL Variable Fund in: • The JNL Variable Fund’s Statement of Additional Information (“SAI”) dated April 30, 2012 , which contains further information about the JNL Variable Fund and the Funds of the JNL Variable Fund, particularly their investment practices and restrictions. The current SAI is on file with the Securities and Exchange Commission (“SEC”) and is incorporated into the Prospectus by reference (which means the SAI is legally part of the Prospectus). • The JNL Variable Fund’s Annual and Semi-Annual Reports to shareholders, which show the Fund’s actual investments and include financial statements as of the close of the particular annual or semi-annual period. The Annual Report also discusses the market conditions and investment strategies that significantly affected each Fund’s performance during the year covered by the report. You may obtain a copy of the current SAI or the most recent Annual and Semi-Annual Reports without charge, or make other inquiries, by calling 1-800-873-5654 (Annuity and Life Service Center), 1-800-599-5651 (NY Annuity and Life Service Center), 1-800-777-7779 (for contracts purchased through a bank or financial institution) or 1-888-464-7779 (for NY contracts purchased through a bank or financial institution), or writing the JNL Variable Fund LLC Service Center, P.O. Box 30314, Lansing, Michigan 48909-7814 or by visiting www.jackson.com. You also can review and copy information about the JNL Variable Fund (including its current SAI and most recent Annual and Semi-Annual Reports) at the SEC’s Public Reference Room in Washington, D.C. Reports and other information about the JNL Variable Fund also are available on the EDGAR database on the SEC’s Internet site (http://www.sec.gov), and copies may be obtained, after payment of a duplicating fee, by electronic request (publicinfo@sec.gov) or by writing the SEC’s Public Reference Section, 100 F. Street, N.E., Washington, D.C., 20549. You can find out about the operation of the Public Reference Section and copying charges by calling 1-202-551-8090. File No.: 811-09121 STATEMENT OF ADDITIONAL INFORMATION April 30, 2012 JNL® VARIABLE FUND LLC This Statement of Additional Information (“SAI”) is not a prospectus.It contains information in addition to and more detailed than set forth in the Prospectus and should be read in conjunction with the JNL Variable Fund LLC Prospectus, dated April 30, 2012 .Not all Funds described in this Statement of Additional Information may be available for investment in each variable contract offered by Jackson National Life Insurance Company® (“JacksonSM”).The financial statements of the JNL Variable Fund LLC for the period ended December 31, 2011 , are incorporated by reference (which means they legally are a part of this SAI) from the JNL Variable Fund’s Annual Report to interest holders.The Prospectus, SAI and Annual/Semi-Annual Reports may be obtained at no charge by calling 1-800-873-5654 (Annuity and Life Service Center), 1-800-599-5651 (NY Annuity and Life Service Center), 1-800-777-7779 (for contracts purchased through a bank or financial institution) or 1-888-464-7779 (for NY contracts purchased through a bank or financial institution), by writing P.O. Box 30314, Lansing, Michigan 48909-7814 or by visiting www.jackson.com. Shareholder Communications with Managers Shareholders of the Funds can communicate directly with the Board of Managers (“Board”) by writing to the Chair of the Board, Michelle Engler, P.O. Box 30902, Lansing, MI 48909-8402.Shareholders can communicate directly with an individual manager by writing to that manager at P.O. Box 30902, Lansing, MI 48909-8402.Such communications to the Board or individual managers are not screened before being delivered to the addressee. TABLE OF CONTENTS General Information and History 1 Common Types of Investments and Management Practices 2 Additional Risk Considerations 10 Investment Restrictions Applicable to All Funds 21 Managers and Officers of the JNL Variable Fund 23 Principal Holders of the Funds’ Interests 33 Investment Adviser, Sub-Adviser and Other Service Providers 36 Disclosure of Portfolio Information 54 Purchases, Redemptions and Pricing of Interests 60 Description of Interests; Voting Rights; Interest Holder Inquiries 62 Tax Status 62 Financial Statements 66 GENERAL INFORMATION AND HISTORY JNL Variable Fund LLC (“JNL Variable Fund”) is an open-end management company organized as a Delaware limited liability company on October 13, 1998.The JNL Variable Fund LLC is registered with the U.S. Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940, as amended (“1940 Act”).Jackson National Asset Management, LLCSM (“JNAM” or the “Adviser”) serves as the investment adviser to the JNL Variable Fund.The JNL Variable Fund offers interests in separate Funds (each a “Fund” and collectively, the “Funds”), which are comprised of two groups as defined in the Prospectus – “Disregarded Entity Funds” and Regulated Investment Company Funds. The Disregarded Entity Funds consist of the JNL/Mellon Capital Management DowSM 10 Fund, the JNL/Mellon Capital Management S&P® 10 Fund, and the JNL/Mellon Capital Management Global 15 Fund.All other Funds within JNL Variable Fund comprise the Regulated Investment Company Funds.Each of the Funds is “non-diversified” as defined in the 1940 Act, which means a Fund may hold securities of a smaller number of issuers than if it was a “diversified” fund. COMMON TYPES OF INVESTMENTS AND MANAGEMENT PRACTICES This section describes some of the types of securities a Fund may hold in its portfolio and the various kinds of investment practices that may be used in day-to-day portfolio management.A Fund may invest in the following securities or engage in the following practices to the extent that such securities and practices are consistent with the Fund’s investment objective(s) and policies described in the Prospectus and in this SAI. Bank Obligations.A Fund may invest in bank obligations, which include certificates of deposit, bankers’ acceptances, and other short-term debt obligations.Certificates of deposit are short-term obligations of commercial banks.Certificates of deposit may also be purchased or sold through broker-dealers.A bankers’ acceptance is a time draft drawn on a commercial bank by a borrower, usually in connection with international commercial transactions.Certificates of deposit may have fixed or variable rates.The Funds may invest in U.S. banks, foreign branches of U.S. banks, U.S. branches of foreign banks, and foreign branches of foreign banks. Borrowing and Lending.A Fund may borrow money from banks for temporary or emergency purposes in amounts up to 25% of its total assets.The Funds may borrow for investment purposes to the extent permitted under the 1940 Act.To secure borrowings, a Fund may mortgage or pledge securities in amounts up to 15% of its net assets. Cash Position.A Fund may hold a certain portion of its assets in repurchase agreements and money market securities maturing in one year or less that are rated in one of the two highest rating categories by a nationally recognized statistical rating organization.The Funds also may invest cash balances in shares of affiliated money market funds and unaffiliated money market funds.For temporary, defensive purposes, a Fund may invest without limitation in such securities.This reserve position provides flexibility in meeting redemptions, expenses, the timing of new investments, rebalances, and serves as a short-term defense during periods of unusual market volatility. Commercial Paper.A Fund may invest in commercial paper.Commercial paper is a short-term promissory note issued by a corporation primarily to finance short-term credit needs.Commercial paper may have fixed, floating or variable rates, and a maturity of up to 270 days. Commodities, Commodities Futures, and Commodity Linked Notes.The Funds may invest directly in commodities, such as gold or silver.Certain of the Funds may invest in commodity futures, which are futures agreements on certain commodities or on a commodities index.Certain of the Funds may also invest in commodity-linked notes.Like any other investment, commodities are subject to risk of loss, and the prices and values of commodities move with market and economic conditions. Besides investment risk, investments in commodities and commodities futures are limited by their tax treatment under the Internal Revenue Code of 1986, as amended (the “Code”).For example, neither the direct purchase or sale of commodities nor the purchase or sale of commodity futures contracts generate “qualifying income” for a regulated investment company under Section 851(b)(2) of the Code.However, the Internal Revenue Service has held that certain commodity linked notes could generate regulated investment companies qualifying income. A commodity-linked note requires an initial investment by the Fund and provides a return based on a formula referenced to a commodity index or specific commodity.The Funds will typically invest in commodity linked notes referenced to a particular commodity index.At maturity, the issuer repays the initial investment to the Fund, plus a return, if any, based on the percentage change increase or decrease (sometimes magnified by a “leverage factor”) of the referenced index or commodity during the investment's term.Typically, the issuer is also required to repay or retire the instrument before maturity if the index or commodity declines by a certain amount.For example, a 15% decline in the referenced commodities index would trigger repayment.Although these features may moderate a Fund’s exposure to the relevant commodity index or commodity, they do not prevent the Fund from loss if the referenced commodities index or commodity underperforms.A Fund may lose money investing in commodity linked notes. Corporate Reorganizations affecting securities held by all Funds excluding the JNL/Mellon Capital Management Sector Funds.If a portfolio company has a spin off, the Fund will retain the shares of the spin off until the next Stock Selection Date. If a portfolio company is merged into another company and is not the surviving company, the Fund will liquidate any shares it receives in the merger and reinvest the proceeds and any cash distribution in the remaining portfolio companies in accordance with their respective investment percentages.If two portfolio companies in the same benchmark merge, the Fund will keep the resulting company in the portfolio in accordance with the combined weighting of the two companies prior to the merger. At the time of stock selection, a security may be removed from the stock selection universe if there is a pending acquisition or reorganization that is likely to be completed shortly after the stock selection date. Counterparty and settlement risk.The Fund may be exposed to credit risk on the counterparties (the other party(ies) involved in the transaction with each Fund) with which it trades in relation to certain options, futures contracts and other derivative financial instruments that do not trade or settle on an exchange.Such instruments are not afforded the same protections as may apply to participants trading futures or options on organized exchanges, such as the performance guarantee of an exchange clearing house. The Fund will be subject to the possibility of the insolvency, bankruptcy or default of a counterparty with which each Fund trades, which could result in substantial losses to the Fund.The Fund will also be exposed to credit risk on parties with whom it trades securities, and may also bear the risk of settlement default, in particular in relation to debt securities such as bonds, notes and similar debt obligations or instruments.Investors should also note that settlement mechanisms in emerging markets are generally less developed and reliable than those in more developed countries and this therefore increases the risk of settlement default, which could result in substantial losses for each Fund in respect to investments in emerging markets.Investors should also note that the securities of small capitalization companies as well as the securities of companies domiciled in emerging markets are often less liquid and more volatile than securities of large capitalization companies or companies domiciled in more developed markets, which may result in fluctuations in the price of the Fund.While the Sub-Advisers continually assess the risk posed by the various counterparties, there can be no guarantee against default.Each counterparty presents credit and default risk. Depository Receipts. American Depositary Receipts (“ADRs”) typically are issued by a U.S. bank or trust company and evidence ownership of underlying securities issued by a foreign corporation. European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”) typically are issued by foreign banks or trust companies, although they may be issued by U.S. banks or trust companies, and evidence ownership of underlying securities issued by either a foreign or U.S. corporation. Generally, depositary receipts in registered form are intended for use in the U.S. securities markets, while depositary receipts in bearer form are intended for use in securities markets outside the U.S. Depositary receipts may or may not be denominated in the same currency as the underlying securities which they represent. Depositary receipts may be issued in sponsored or unsponsored programs. In a sponsored program, a security issuer has made arrangements to have its securities traded in the form of depositary receipts. In an unsponsored program, the issuer may not be directly involved in the creation of the program. Although the U.S. regulatory requirements applicable to ADRs generally are similar for both sponsored and unsponsored programs, in some cases it may be easier to obtain financial and other information from an issuer that has participated in the creation of a sponsored program. To the extent a Fund invests in depositary receipts of an unsponsored program, there may be an increased possibility the Fund would not become aware of and be able to respond to corporate actions such as stock splits or rights offerings involving the foreign issuer on a timely basis. Depositary receipts involve many of the same risks as direct investments in foreign securities, described below. Equity Securities. The Funds may also invest directly in equity securities.Equity securities, such as common stock, represent an ownership interest, or the right to acquire an ownership interest, in an issuer. Common stock generally takes the form of shares in a corporation.The value of a company’s stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the company’s products or services.A stock’s value also may fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs.The value of a company’s stock also may be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates.In addition, a company’s stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds, other debt and preferred stock.For this reason, the value of a company’s stock will usually react more strongly than its bonds, other debt and preferred stock to actual or perceived changes in the company’s financial condition or prospects.Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies.Stocks of companies that the portfolio managers believe are fast-growing may trade at a higher multiple of current earnings than other stocks.The value of such stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. Different types of equity securities provide different voting and dividend rights and priority in the event of the bankruptcy and/or insolvency of the issuer.In addition to common stock, equity securities may include preferred stock, convertible securities and warrants, which are discussed elsewhere in the Prospectuses and this Statement of Additional Information.Equity securities other than common stock are subject to many of the same risks as common stock, although possibly to different degrees. The risks of equity securities are generally magnified in the case of equity investments in distressed companies. Exchange-Traded Funds. Investments in investment companies may include shares of exchange-traded funds (collectively, “ETFs”), which are designed to provide investment results generally corresponding to a securities index. ETFs usually are units of beneficial interest in an investment trust or represent undivided ownership interests in a portfolio of securities, in each case with respect to a portfolio of all or substantially all of the component securities of, and in substantially the same weighting as, the relevant benchmark index. ETFs are listed on an exchange and trade in the secondary market on a per-share basis. The values of ETFs are subject to change as the values of their respective component securities fluctuate according to market volatility. Investments in ETFs that are designed to correspond to an equity index, for example, involve certain inherent risks generally associated with investments in a broadly based portfolio of common stocks, including the risk that the general level of stock prices may decline, thereby adversely affecting the value of ETFs invested in by each Portfolio. Moreover, a Portfolio’s investments in ETFs may not exactly match the performance of a direct investment in the respective indices to which they are intended to correspond due to the temporary unavailability of certain index securities in the secondary market or other extraordinary circumstances, such as discrepancies with respect to the weighting of securities. Foreign Currency Transactions.A Fund that may invest in foreign currency-denominated securities may also purchase and sell foreign currency options, foreign currency contracts, and foreign currency futures contracts and related options (see “Derivative Instruments”), and may engage in foreign currency transactions either on a spot (cash) basis at the rate prevailing in the currency exchange market at the time or through forward currency contracts with terms generally of less than one year.A Fund may engage in these transactions in order to protect against uncertainty in the level of future foreign exchange rates in the purchase and sale of securities.A Fund also may use foreign currency options and foreign currency forward contracts to increase exposure to a foreign currency or to shift exposure to foreign currency fluctuations from one country to another. A forward involves an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract.These contracts may be bought or sold to protect a Fund against a possible loss resulting from an adverse change in the relationship between foreign currencies and the U.S. dollar or to increase exposure to a particular foreign currency. Although forwards are intended to minimize the risk of loss due to a decline in the value of the hedged currencies, at the same time, they tend to limit any potential gain which might result should the value of such currencies increase.Forwards will be used primarily to adjust the foreign exchange exposure of each Fund with a view to protecting the outlook, and the Fund might be expected to enter into such contracts under the following circumstances: Lock In.When a Fund desires to lock in the U.S. dollar price on the purchase or sale of a security denominated in a foreign currency. Cross Hedge.If a particular currency is expected to decrease against another currency, a Fund may sell the currency expected to decrease and purchase a currency which is expected to increase against the currency sold in an amount approximately equal to some or all of the Fund’s portfolio holdings denominated in the currency sold. Direct Hedge.If a Fund wants to a eliminate substantially all of the risk of owning a particular currency, or if the sub-adviser expects that a Fund may benefit from price appreciation in a security denominated in a particular foreign currency but does not wish to maintain exposure to that currency, it may employ a direct hedge back into the U.S. dollar.In either case, a Fund would enter into a forward contract to sell the currency in which a portfolio security is denominated and purchase U.S. dollars at an exchange rate established at the time it initiated the contract.The cost of the direct hedge transaction may offset most, if not all, of the yield advantage offered by the foreign security, but a Fund would hope to benefit from an increase (if any) in value of the security. Proxy Hedge.A Fund might choose to use a “proxy” hedge, which may be less costly than a direct hedge.In this case, a Fund, having purchased a security denominated in a foreign currency, will sell a currency whose value is expected to be closely linked to the currency in which the security is denominated.Interest rates prevailing in the country whose currency was sold would be expected to be closer to those in the U.S. and lower than those of securities denominated in the currency of the original holding.This type of hedging entails greater risk than a direct hedge because it is dependent on a stable relationship between the two currencies paired as proxies and the relationships can be very unstable at times. Foreign Securities. A Fund may invest in foreign securities. These include non-U.S. dollar-denominated securities traded principally outside the U.S. and dollar-denominated securities traded in the U.S. and other exchanges (such as ADRs and GDRs).Investors should realize that investing in foreign securities involves certain special considerations that typically are not associated with investing in U.S. securities.Such investments increase a Fund’s diversification and may enhance return, but they also involve some special risks such as exposure to potentially adverse local political and economic developments; nationalization and exchange controls; potentially lower liquidity and higher volatility; possible problems arising from accounting, disclosure, settlement, and regulatory practices that differ from U.S. standards; and the chance that fluctuations in foreign exchange rates will decrease the investment’s value (favorable changes can increase its value).In addition, foreign securities purchased by the Fund may be subject to foreign government taxes, higher custodian fees, higher brokerage commissions and dividend collection fees.Foreign government securities are issued or guaranteed by a foreign government, province, instrumentality, political subdivision or similar unit thereof. Futures and Options.Futures contracts are often used to manage risk, because they enable the investor to buy or sell an asset in the future at an agreed upon price.Options give the investor the right, but not the obligation, to buy or sell an asset at a predetermined price in the future.A Fund may buy and sell futures contracts (and options on such contracts) to manage its exposure to changes in securities prices and foreign currencies and as an efficient means of adjusting overall exposure to certain markets.A Fund may purchase or sell call and put options on securities, financial indices, and foreign currencies, and may invest in futures contracts on foreign currencies and financial indices, including interest rates or an index of U.S. government securities, foreign government securities or equity or fixed-income securities. A Fund may buy or sell “regulated” futures contracts that are traded on U.S. exchanges, as well as standardized futures contracts that are traded on foreign exchanges or boards of trade, or non-standardized instruments traded in U.S. or foreign over-the-counter or inter-dealer markets. Futures contracts and options may not always be successful hedges; their prices can be highly volatile; using them could lower a Fund’s total return; and the potential loss from the use of futures can exceed the Fund’s initial investment in such contracts.These instruments may also be used for non-hedging purposes such as increasing a Fund’s income. The Fund’s use of commodity futures and commodity options trading should not be viewed as providing a vehicle for shareholder participation in a commodity pool.JNAM and the Sub-Advisers have claimed an exclusion from the definition of the term “commodity pool operator” and the Funds’ have claimed an exclusion from the definition of the term under the Commodity Exchange Act of 1936, as amended (“CEA”) , and, therefore, they are not subject to registration or regulation as commodity pool advisers or commodity pool operators under the CEA . If a Fund were unable to liquidate a futures contract or an option on a futures contract position due to the absence of a liquid secondary market or the imposition of price limits, it could incur substantial losses. The Fund would continue to be subject to market risk with respect to the position. In addition, except in the case of purchased options, the Fund would continue to be required to make daily variation margin payments and might be required to maintain the position being hedged by the futures contract or option or to maintain cash or securities in a segregated account (alternatively, a Fund may earmark liquid assets on its records for segregated asset purposes). Hybrid Instruments.A Fund may purchase hybrid instruments, which combine the elements of futures contracts or options with those of debt, preferred equity or a depository instrument.Often these hybrid instruments are indexed to the price of a commodity, a particular currency, or a domestic or foreign debt or common stock index.Hybrid instruments may take a variety of forms, including, but not limited to, debt instruments with interest or principal payments or redemption terms determined by reference to the value of a currency or commodity or securities index at a future point in time, preferred stock with dividend rates determined by reference to the value of a currency, or convertible securities with the conversion terms related to a particular commodity. Illiquid Securities. A Fund may hold illiquid investments.Illiquid investments are generally investments that cannot be sold or disposed of in the ordinary course of business within seven days at approximately the price at which they are valued.Illiquid investments generally include: repurchase agreements with remaining maturities in excess of seven days; securities for which market quotations are not readily available; certain loan participation interests; fixed time deposits which are not subject to prepayment or provide for withdrawal penalties upon prepayment (other than overnight deposits); certain swaps, and restricted securities (securities that cannot be offered for sale to the public without first being registered under the Securities Act of 1933, as amended) not determined to be liquid in accordance with guidelines established by the Fund’s Board of Managers; over-the-counter (“OTC”) options and, in certain instances, their underlying collateral; and securities involved in swap, cap, collar and floor transactions.See the description of the Funds’ investment restrictions below for more information about the Funds’ policies with respect to investments in illiquid securities. Reduced liquidity in the secondary market for illiquid securities may make it difficult or impossible for the Funds to obtain market quotations based on actual transactions for purposes of valuing the Funds’ shares. Installment Receipts.Installment receipts are viewed as new issues of stock sold with the obligation that buyers will pay the issue price in a series of installment payments instead of one lump sum payment. The buyer usually pays a deposit upon settlement, normally one-half the issue price of the shares, with the balance to be paid in one year. Investment Companies.A Fund may invest in investment companies to the extent permitted under the 1940 Act, including unaffiliated money market funds.A Fund may invest cash balances in shares of investment companies, including affiliated investment companies, which are money market funds managed by the JNL Variable Fund’s investment adviser or its affiliates.As a shareholder in an investment company, a Fund would bear its pro rata share of that investment company’s expenses, which could result in duplication of certain fees, including management and administrative fees. A Fund may also invest, without limitation, in affiliated and unaffiliated money market funds in accordance with Rule 12d1-1 under the 1940 Act (see “Cash Position”). Portfolio Turnover. Portfolio turnover rates also may be increased by purchases or redemptions of a Fund’s shares, because of the need to invest new cash resulting from purchases of shares or the need to sell portfolio securities owned in order to meet redemption requests. Increased portfolio turnover necessarily results in correspondingly higher costs, which can include brokerage commissions, and other transaction costs on the sale of securities and reinvestment in other securities. Real Estate Investment Trusts (“REITs”).REITs are pooled investment vehicles that own, and typically operate, income-producing real estate. If a REIT meets certain requirements, including distributing to shareholders substantially all of its taxable income (other than net capital gains), then it is not taxed on the income distributed to shareholders. REITs are subject to management fees and other expenses, and so the Funds that invest in REITs will bear their proportionate share of the costs of the REITs’ operations. There are three general categories of REITs: Equity REITs, Mortgage REITs and Hybrid REITs. Equity REITs invest primarily in direct fee ownership or leasehold ownership of real property; they derive most of their income from rents. Mortgage REITs invest mostly in mortgages on real estate, which may secure construction, development or long-term loans, and the main source of their income is mortgage interest payments. Hybrid REITs hold both ownership and mortgage interests in real estate. Along with the risks common to different types of real estate-related securities, REITs, no matter the type, involve additional risk factors. These include poor performance by the REIT’s manager, changes to the tax laws, and failure by the REIT to qualify for tax-free distribution of income or exemption under the 1940 Act. Furthermore, REITs are not diversified and are heavily dependent on cash flow. Repurchase Agreements and Reverse Repurchase Agreements.A Fund may invest in repurchase or reverse repurchase agreements.A repurchase agreement involves the purchase of a security by a Fund and a simultaneous agreement by the seller (generally by a bank or broker-dealer) to repurchase that security from the Fund at a specified price and date or upon demand.This technique offers a method of earning income on idle cash.A repurchase agreement may be considered a loan collateralized by the underlying security, which typically is a U.S. Treasury bill or note, government agency security, or other highly liquid short-term security.A Fund will only enter into repurchase agreements that are fully collateralized.For a repurchase agreement to be considered fully collateralized, the Fund must take physical possession of the security or receive written confirmation of the purchase and a custodial or safekeeping receipt from a third party or be recorded as the owner of the security through the Federal Reserve Book Entry System. The Fund may invest in open repurchase agreements which vary from the typical agreement in the following respects:(1) the agreement has no set maturity, but instead matures upon 24 hours’ notice to the seller; and (2) the repurchase price is not determined at the time the agreement is entered into, but is instead based on a variable interest rate and the duration of the agreement.In addition, a Fund, together with other registered investment companies having management agreements with the Investment Adviser or its affiliates, may transfer uninvested cash balances into a single joint account, the daily aggregate balance of which will be invested in one or more repurchase agreements. When a Fund invests in a reverse repurchase agreement, it sells a portfolio security to another party, such as a bank or a broker-dealer, in return for cash, and agrees to buy the security back at a future date and price.Reverse repurchase agreements may be used to provide cash to satisfy unusually heavy redemption requests or for other temporary or emergency purposes without the necessity of selling portfolio securities or to earn additional income on portfolio securities, such as Treasury bills and notes. Securities Lending.The Funds’ Board of Managers (“Board” or “Managers”) has approved each Fund’s participation in a securities lending program.Under the securities lending program, the Funds have retained JPMorgan Chase Bank, N.A. as the securities lending agent.JPMorgan Chase Bank, N.A. serves as the Funds’ custodian.A Fund will receive amounts equivalent to any dividends, interest or other distributions on the securities loaned.The Funds’ Board will periodically review information on the Funds’ securities lending program. Lending portfolio securities enables a Fund to earn additional income, but could result in a loss or delay in recovering these securities.The borrower of a Fund’s portfolio securities must deposit acceptable collateral with the Fund’s custodian in an amount, marked to market daily, at least equal to the market value of the securities loaned, plus accrued interest and dividends.Acceptable collateral is limited to cash, U.S. government securities and irrevocable letters of credit that meet certain guidelines. A Fund may reinvest any cash collateral in money market investments or other investments subject to guidelines approved by the Adviser and the Funds’ Board.A Fund retains authority to terminate any of its loans at any time.A Fund may terminate a loan and regain record ownership of loaned securities to exercise ownership rights, such as voting and subscription rights, when regaining such rights is considered to be in the Fund’s interest. Collateral is invested in a securities lending pool managed by an affiliate of the custodian, J.P. Morgan Investment Management Inc.The value of the securities lending pool is not guaranteed, and is subject to investment risks.Such investment risks include, but are not limited to, credit risk, default risk, prepayment risk, and market risk. In the event of bankruptcy or other default of the borrower, a Fund could experience delays in liquidating the loan collateral or recovering the loaned securities and incur expenses related to enforcing its rights.In addition, there could be a decline in the value of the collateral or in the fair value of the securities loaned while a Fund seeks to enforce its rights thereto and the Fund could experience subnormal levels of income or lack of access to income during that period.The Funds also bear the risk of any deficiency in the amount of collateral available for return to a borrower due to a loss in an approved investment. The net securities lending revenue is shared by the lending agent and the Funds.The Funds retain 100% of their portion.The securities lending revenue “split” between the Funds and the lending agent was determined based on the Adviser’s review of competitive industry information. The Adviser and the Funds’ Board will periodically review the “split” between the lending agent and the Funds. Security-Related Issuers.The JNL Variable Fund has been granted exemptive relief from the SEC to allow some of the Funds to invest more than 5% of its assets (up to percentage limits specified in the exemptive relief as to some of the Disregarded Entity Funds) in the securities of any issuer that derives more than 15% of its gross revenue from “securities related activities” (as defined in Rule 12d3-1 under the 1940 Act). The Funds to which this exemptive relief apply are the JNL/Mellon Capital Management DowSM 10 Fund, the JNL/Mellon Capital Management S&P® 10 Fund, and the JNL/Mellon Capital Management Global 15 Fund. This exemptive relief permits these Funds to pursue their principal investment strategies that involve investment of a Fund’s assets in securities of only a limited number of issuers, even where certain of those issuers may be “securities related” issuers. Short Sales.The Funds may make short sales of securities:(i) to offset potential declines in long positions in similar securities, (ii) to increase the flexibility of a Fund, (iii) for investment return, (iv) as part of a risk arbitrage strategy, and (v) as part of its overall portfolio management strategies involving the use of derivative instruments.A short sale is a transaction in which a Fund sells a security it does not own in anticipation that the market price of that security will decline. When a Fund makes a short sale, it must borrow the security sold short and deliver it to the broker-dealer through which it made the short sale as collateral for its obligation to deliver the security upon conclusion of the sale.The Fund may have to pay a fee to borrow particular securities and is often obligated to pay over any accrued interest and dividends on such borrowed securities. If the price of the security sold short increases between the time of the short sale and the time that the Fund replaces the borrowed security, the Fund will incur a loss; conversely, if the price declines, the Fund will realize a capital gain.Any gain will be decreased, and any loss increased, by the transaction costs described above.The successful use of short selling may be adversely affected by imperfect correlation between movements in the price of the security sold short and the securities being hedged. The Funds may invest pursuant to a risk arbitrage strategy to take advantage of a perceived relationship between the value of two securities.Frequently, a risk arbitrage strategy involves the short sale of a security. To the extent that a Fund engages in short sales, it will provide collateral to the broker-dealer and (except in the case of short sales “against the box”) will maintain additional asset coverage in the form of segregated or “earmarked” assets that the Sub-Adviser determines to be liquid in accordance with procedures established by the Board of Trustees and that is equal to the current market value of the securities sold short, or will ensure that such positions are covered by “offsetting” positions, until the Fund replaces the borrowed security.A short sale is “against the box” to the extent that the Fund contemporaneously owns, or has the right to obtain at no added cost, securities identical to those sold short.The Funds will engage in short selling to the extent permitted by the federal securities laws and rules and interpretations thereunder.To the extent a Fund engages in short selling in foreign (non-U.S.) jurisdictions, the Fund will do so to the extent permitted by the laws and regulations of such jurisdiction. Short-Term Corporate Debt Securities.A Fund may invest in short-term corporate debt securities.These are non-convertible corporate debt securities (e.g., bonds, debentures or notes) which have one year or less remaining to maturity.Short-term corporate debt securities may have fixed, variable, or floating rates. Warrants.A Fund may invest in warrants.Warrants have no voting rights, pay no dividends and have no rights with respect to the assets of the corporation issuing them.Warrants constitute options to purchase common stock at a specific price, and are valid for a specific period of time.They do not represent ownership of the equity securities, but only the right to buy them.Warrants differ from call options in that warrants are issued by the issuer of the security that may be purchased on their exercise, whereas call options may be issued by anyone.The prices of warrants do not necessarily move parallel to the prices of the underlying securities. When-Issued Securities and Forward Commitment Contracts.A Fund may purchase securities on a when-issued or delayed delivery basis (“when-issueds”) and may purchase securities on a forward commitment basis (“forwards”).Any or all of a Fund’s investments in debt securities may be in the form of when-issueds and forwards.The price of such securities, which may be expressed in yield terms, is fixed at the time the commitment to purchase is made, but delivery and payment take place at a later date.Normally, the settlement date occurs within 90 days of the purchase for when-issueds, but the period may be substantially longer for forwards.During the period between purchaseand settlement, no payment is made by the Fund to the issuer and no interest accrues to the Fund.The purchase of these securities will result in a loss if their value declines priorto the settlement date.This could occur, for example, if interest rates increase prior to settlement.The longer the period between purchase and settlement, the greater the risk.At the time the Fund makes the commitment to purchase these securities, it will record the transaction and reflect the value of the security in determining its net asset value.The Fund will maintain segregated cash or liquid assets with its custodian bank at least equal in value to its when-issued and forward commitments during the period between the purchase and the settlement (alternatively, a Fund may earmark liquid assets on its records for segregated asset purposes).During this period, alternative investment options are not available to the Fund to the extent that it must maintain segregated assets, cash, or liquid assets to cover its purchase of when-issued securities and forward commitment contracts. A Fund may enter into buy/sell back transactions (a form of delayed delivery agreement).In a buy/sell back transaction, a Fund enters a trade to sell securities at one price and simultaneously enters a trade to buy the same securities at another price for settlement at a future date. A Fund may also sell securities on a when-issued or delayed delivery basis.These transactions involve a commitment by the Fund to sell securities at a pre-determined price or yield, with payment taking place beyond the customary settlement date. Writing Covered Options on Securities.A Fund may “write” (sell) covered call options and covered put options on optionable securities of the types in which it is permitted to invest from time to time as the Sub-Adviser determines is appropriate in seeking to attain a Fund’s investment objective.Call options written by a Fund give the holder the right to buy the underlying security from the Fund at a stated exercise price; put options give the holder the right to sell the underlying security to the Fund at a stated price. A Fund may only write call options on a covered basis or for cross-hedging purposes and will only write covered put options.A put option would be considered “covered” if the Fund owns an option to sell the underlying security subject to the option having an exercise price equal to or greater than the exercise price of the “covered” option at all times while the put option is outstanding.A call option is covered if the Fund owns or has the right to acquire the underlying securities subject to the call option (or comparable securities satisfying the cover requirements of securities exchanges) at all times during the option period.A call option is for cross-hedging purposes if it is not covered, but is designed to provide a hedge against another security which the Fund owns or has the right to acquire.In the case of a call written for cross-hedging purposes or a put option, the Fund will maintain in a segregated account at the Fund’s custodian bank cash or short-term U.S. government securities with a value equal to or greater than the Fund’s obligation under the option (alternatively, a Fund may earmark liquid assets on its records for segregated asset purposes).A Fund may also write combinations of covered puts and covered calls on the same underlying security. A Fund will receive a premium from writing an option, which increases the Fund’s return in the event the option expires unexercised or is terminated at a profit.The amount of the premium will reflect, among other things, the relationship of the market price of the underlying security to the exercise price of the option, the term of the option, and the volatility of the market price of the underlying security.By writing a call option, a Fund will limit its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option.By writing a put option, a Fund will assume the risk that it may be required to purchase the underlying security for an exercise price higher than its then current market price, resulting in a potential capital loss if the purchase price exceeds the market price plus the amount of the premium received. A Fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction in which it purchases an option having the same terms as the option written.The Fund will realize a profit (or loss) from such transaction if the cost of such transaction is less (or more) than the premium received from the writing of the option.Because increases in the market price of a call option will generally reflect increases in the market price of the underlying security, any loss resulting from the repurchase of a call option may be offset in whole or in part by unrealized appreciation of the underlying security owned by the Fund. ADDITIONAL RISK CONSIDERATIONS Emerging Markets.The risk considerations noted below under “Foreign Securities” may be particularly relevant in the case of investments in developing countries. Investments in securities of issuers in emerging markets may involve a high degree of risk and many may be considered speculative.These investments carry all of the risks of investing in securities of foreign issuers to a heightened degree. These heightened risks include:(i) greater risks of expropriation, confiscatory taxation, nationalization, and less social, political and economic stability; (ii)limitations on daily price changes and the small current size of the markets for securities of emerging markets issuers and the currently low or nonexistent volume of trading, resulting in lack of liquidity and in price volatility; (iii) certain national policies which may restrict a Fund’s investment opportunities including limitations on aggregate holdings by foreign investors and restrictions on investing in issuers or industries deemed sensitive to relevant national interests; and (iv) the absence of developed legal structures governing private or foreign investment and private property.In addition, emerging markets economies may be based on only a few industries, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme and volatile debt burdens or inflation rates. Foreign Securities.Investments in foreign securities, including those of foreign governments, involve risks that are different in some respects from investments in securities of U.S. issuers, such as the risk of fluctuations in the value of the currencies in which they are denominated, a heightened risk of adverse political and economic developments and, with respect to certain countries, the possibility of expropriation, nationalization or confiscatory taxation or limitations on the removal of funds or other assets of a Fund.Securities of some foreign issuers are less liquid and more volatile than securities of comparable domestic issuers.There also may be less publicly available information about foreign issuers than domestic issuers, and foreign issuers generally are not subject to the uniform accounting, auditing and financial reporting standards, practices and requirements applicable to domestic issuers.Certain markets may require payment for securities before delivery.A Fund may have limited legal recourse against the issuer in the event of a default on a debt instrument.Delays may be encountered in settling securities transactions in certain foreign markets and a Fund will incur costs in converting foreign currencies into U.S. dollars.Bank custody charges are generally higher for foreign securities.The Funds that invest primarily in foreign securities are particularly susceptible to such risks.Investments in ADRs generally involve the same risks as direct investments in foreign securities, except they do not involve all of the same direct currency and liquidity risks as direct investments in foreign securities. The share price of a Fund that invests in foreign securities will reflect the movements of both the prices of the portfolio securities and the currencies in which such securities are denominated.A Fund’s foreign investments may cause changes in a Fund’s share price that have a low correlation with movement in the U.S. markets.Because most of the foreign securities in which a Fund invests will be denominated in foreign currencies, or otherwise will have values that depend on the performance of foreign currencies relative to the U.S. dollar, the relative strength of the U.S. dollar may be an important factor in the performance of a Fund, depending on the extent of the Fund’s foreign investments. A Fund may employ certain strategies in order to manage currency exchange rate risks.For example, a Fund may hedge some or all of its investments denominated in or exposed to a foreign currency against a decline in the value of that currency.A Fund may enter into contracts to sell that foreign currency for U.S. dollars (not exceeding the value of a Fund’s assets denominated in or exposed to that currency) or by participating in options or futures contracts with respect to such currency (position hedge).A Fund could also hedge that position by selling a second currency, which is expected to perform similarly to the currency in which portfolio investments are denominated, for U.S. dollars (proxy hedge).A Fund may also enter into a forward contract to sell the currency in which the security is denominated for a second currency that is expected to perform better relative to the U.S. dollar if the sub-adviser believes there is a reasonable degree of correlation between movements in the two currencies (cross hedge).A Fund may also enter into a forward contract to sell a currency in which portfolio securities are denominated in exchange for a second currency in order to manage its currency exposure to selected countries.In addition, when a Fund anticipates purchasing or selling securities denominated in or exposed to a particular currency, the Fund may enter into a forward contract to purchase or sell such currency in exchange for the dollar or another currency (anticipatory hedge). These strategies seek to minimize the effect of currency appreciation as well as depreciation, but do not protect against a decline in the underlying value of the hedged security.In addition, such strategies may reduce or eliminate the opportunity to profit from increases in the value of the original currency and may impact adversely a Fund’s performance if the sub-adviser’s projection of future exchange rates is inaccurate.If the sub-adviser employs such strategies based on an incorrect prediction of future exchange rates, the Fund’s return may be lower than if such strategies had not been employed at all. Futures, Options and Other Derivative Instruments. The use of futures, options, forward contracts, swaps other derivative instruments exposes a Fund to additional investment risks and transaction costs.If the Sub-Adviser seeks to protect a Fund against potential adverse movements in portfolio securities, foreign currency or interest rate markets using these instruments, and such markets do not move in a direction adverse to the Fund, that Fund could be left in a less favorable position than if such strategies had not been used.Risks inherent in the use of futures, options, forward contracts, swaps, and other derivative instruments include:(1) the risk that interest rates, securities prices and currency markets will not move in the directions anticipated; (2) imperfect correlation between the price of derivative instruments and movements in the prices of the securities, interest rates or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the possible absence of a liquid secondary market for any particular instrument at any time; and (5) counterparty risk associated with the ability of the derivative instrument counterparty to meet its obligations under the agreement.The Funds may also use futures, options, and other derivative instruments during re-balance periods and when large purchases/redemptions require. Hybrid Instruments. The risks of investing in hybrid instruments reflect a combination of the risks of investing in securities, options, futures and currencies, including volatility and lack of liquidity.Reference is made to the discussion of “Futures, Options, and Other Derivative Instruments” herein for a discussion of these risks.Further, the prices of the hybrid instrument and the related commodity or currency may not move in the same direction or at the same time.Hybrid instruments may bear interest or pay preferred dividends at below market (or even relatively nominal) rates.Alternatively, hybrid instruments may bear interest at above market rates but bear an increased risk of principal loss.In addition, because the purchase and sale of hybrid instruments could take place in an over-the-counter or in a private transaction between the Fund and the seller of the hybrid instrument, the creditworthiness of the counter-party to the transaction would be an additional risk factor that the Fund must consider.Hybrid instruments also may not be subject to regulation of the Commodity Futures Trading Commission (“CFTC”), which generally regulates the trading of commodity futures on U.S. exchanges; the SEC, which regulates the offer and sale of securities by and to U.S. persons; or any other governmental regulatory authority. Investment Strategy Risks.The common stocks selected for certain Funds generally share attributes that have caused them to have lower prices or higher yields relative to other stocks in their respective index or exchange.The issuers of such common stocks may, for example, be experiencing financial difficulty, or be out of favor in the market because of weak performance, poor earnings forecasts or negative publicity; or they may be reacting to general market cycles.There can be no assurance that the market factors that caused the relatively low prices and high dividend yields of the common stocks selected will or will not change, that any negative conditions adversely affecting the stock prices will not deteriorate, that the dividend rates on the common stocks will be maintained or that share prices will not decline further during the holding period of such stocks in the Funds, or that the common stock will continue to be included in the respective indices or exchanges.Investing in stocks with low share prices or highest dividend yields amounts to a “contrarian” strategy because these shares are often out of favor.Such strategy may be effective in achieving the respective strategy-based Fund’s investment objective because regular dividends are common for established companies and dividends have often accounted for a substantial portion of the total return on stocks of the index as a group.However, there is no guarantee that either a Fund’s objective will be achieved or that a Fund will achieve capital appreciation of its portfolio holdings in excess of such Fund’s expenses.Because of the contrarian nature of the investment strategies of the Funds, and the attributes of the common stock which caused inclusion in their portfolios, such Funds may not be appropriate for investors seeking either preservation of capital or high current income.In addition, the strategies for all of the Funds have underperformed their respective index or indices in certain years. Liquidity risk.Liquidity risks exist when particular investments are difficult to purchase or sell.A Fund’s investment in a particular security may reduce the returns of the Fund because it may be unable to sell that security at an advantageous time or price.Securities with liquidity risk include those that have small average trading volumes or become subject to trading restrictions.Funds with principal investment strategies that involve small-cap securities, large positions relative to market capitalization, foreign securities, derivatives, or securities with substantial market and/or credit risk tend to have the greatest exposure to liquidity risk.Further, price movements of securities during the rebalance period could also negatively affect performance. Litigation.At any time, litigation may be instituted on a variety of grounds with respect to the issuer of a common stock held in a Fund’s portfolio.It is not possible to predict whether any litigation, including the above-described litigation, that has been or will be instituted, might have a material adverse effect on the JNL Variable Fund or any Funds. Further, the Funds may be subject to litigation, and depending upon the nature of the litigation, the Funds may incur costs associated with the defense and/or settlement of any litigation. Trading cost and rebalance risk.Due to certain of the investment strategies of the Fund, a Fund’s entire portfolio may be repositioned or rebalanced around the Stock Selection Date.A Fund’s rebalance of its portfolio may lead to higher transaction costs because the Fund could be trading large volumes in a particular security during a short trading period.In addition, a Fund may pay a higher price for a security, or receive a lesser price for a security it sells due to the timing of the Stock Selection Date.As part of the rebalance process, a Fund may incur significant trading costs and commissions, which could negatively affect performance.The Funds may not be able to effectively transact in certain securities during the rebalance period, which could also negatively affect performance. Sector Funds JNL/Mellon Capital Management Communications Sector Fund.An investment in this Fund should be made with an understanding of the problems and risks inherent in an investment in the communications industry in general. The market for high-technology communications products and services is characterized by rapidly changing technology, rapid product obsolescence, cyclical market patterns, evolving industry standards and frequent new product introductions.The success of the issuers of the common stocks in which the Fund may invest depends in substantial part on the timely and successful introduction of new products and services.An unexpected change in one or more of the technologies affecting an issuer’s products or in the market for products based on a particular technology could have a material adverse affect on an issuer’s operating results.Furthermore, there can be no assurance that the issuer will be able to respond in a timely manner to compete in the rapidly developing marketplace. The communications industry is subject to governmental regulation.However, as market forces develop, the government may continue to deregulate the communications industry, promoting vigorous economic competition and resulting in rapid development of new communications technologies.The products and services of communications companies may be subject to rapid obsolescence.These factors could affect the value of the stocks held by the Fund.For example, while telephone companies in the United States are subject to both state and federal regulations affecting permitted rates of return and the kinds of services that may be offered, the prohibition against phone companies delivering video services has been lifted.This creates competition between phone companies and cable operators and encourages phone companies to modernize their communications infrastructure.Certain types of companies represented in the Fund’s portfolio are engaged in fierce competition for a share of the market for their products.As a result, competitive pressures are intense and the stocks are subject to rapid price volatility. Many communications companies rely on a combination of patents, copyrights, trademarks and trade secret laws to establish and protect their proprietary rights in their products and technologies.There can be no assurance that the steps taken by the issuers to protect their proprietary rights will be adequate to prevent misappropriation of their technology or that competitors will not independently develop technologies that are substantially equivalent or superior to such issuers’ technology. JNL/Mellon Capital Management Consumer Brands Sector Fund.An investment in this Fund should be made with an understanding of the problems and risks inherent in an investment in the consumer goods industry in general.These include the cyclicality of revenues and earnings, changing consumer demands, regulatory restrictions, product liability litigation and other litigation resulting from accidents, extensive competition (including that of low-cost foreign competition), unfunded pension fund liabilities and employee and retiree benefit costs and financial deterioration resulting from leveraged buy-outs, takeovers or acquisitions.In general, expenditures on consumer goods will be affected by the economic health of consumers, including available disposable household incomes.A weak economy with its consequent effect on consumer spending could have an adverse effect on consumer goods companies.Other factors of particular relevance to the profitability of the industry are the effects of increasing environmental regulation on packaging and on waste disposal, the continuing need to conform with foreign regulations governing packaging and the environment, the outcome of trade negotiations and the effect on foreign subsidies and tariffs, foreign exchange rates, the price of oil and its effect on energy costs, inventory cutbacks by retailers, transportation and distribution costs, health concerns relating to the consumption of certain products, the effect of demographics on consumer demand, the availability and cost of raw materials and the ongoing need to develop new products and to improve productivity. JNL/Mellon Capital Management Financial Sector Fund.An investment in this Fund should be made with an understanding of the problems and risks inherent in the banking and financial services sector in general. Banks, thrifts and their holding companies are actively subject to the adverse effects of economic recession; volatile interest rates; portfolio concentrations in geographic markets, in commercial and residential real estate loans or any particular segment or industry; and competition from new entrants in their fields of business. Banks and thrifts are highly dependent on net interest margin. Banks and thrifts traditionally receive a significant portion of their revenues from consumer mortgage fee income as a result of activity in mortgage and refinance markets. As initial home purchasing and refinancing activity subsides, this revenue will diminish. Economic conditions in the real estate markets, which have been weak in the past, can have a substantial effect upon banks and thrifts because they generally have a portion of their assets invested in loans secured by real estate. Difficulties in the mortgage and broader credit markets have resulted in decreases in the availability of funds. Financial performance of many banks and thrifts, especially in securities collateralized by mortgage loans has deteriorated. Banks, thrifts and their holding companies are subject to extensive federal regulation and, when such institutions are state-chartered, to state regulation as well. Such regulations impose strict capital requirements and limitations on the nature and extent of business activities that banks and thrifts may pursue. Furthermore, bank regulators have a wide range of discretion in connection with their supervisory and enforcement authority and may substantially restrict the permissible activities of a particular institution if deemed to pose significant risks to the soundness of such institution or the safety of the federal deposit insurance fund. Regulatory actions, such as increases in the minimum capital requirements applicable to banks and thrifts and increases in deposit insurance premiums required to be paid by banks and thrifts to the FDIC, can negatively impact earnings and the ability of a company to pay dividends. Neither federal insurance of deposits nor governmental regulations, however, insures the solvency or profitability of banks or their holding companies, or insures against any risk of investment in the securities issued by such institutions. In light of the current credit market difficulties, the U.S. Government enacted the Dodd-Frank Wall Street Reform and Consumer Protection Act in 2010, and is considering changes to the laws and regulatory structure. New legislation and regulatory changes could cause business disruptions, result in significant loss of revenue, limit financial firms’ ability to pursue business opportunities, impact the value of business assets and impose additional costs that may adversely affect business. There can be no assurance as to the actual impact these laws and their implementing regulations, or any other governmental program, will have on the financial markets. Currently the FRB, FDIC, SEC, Office of Comptroller of the Currency (a bureau of the U.S. Treasury which regulates national banks), and the CFTC (which oversees commodity futures and option markets) all play a role in the supervision of the financial markets. The statutory requirements applicable to and regulatory supervision of banks, thrifts and their holding companies have increased significantly and have undergone substantial change in the recent years. To a great extent, these changes are embodied in the Financial Institutions Reform, Recovery and Enforcement Act of 1989, the Federal Deposit Insurance Corporation Improvement Act of 1991, the Resolution Trust Corporation Refinancing, Restructuring, and Improvement Act of 1991, the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 and the regulations promulgated under these laws. Their impact on the business, financial condition and prospects of the issuers of the common stock in the Fund’s portfolio cannot be predicted with certainty.In 1999, the Gramm-Leach-Bliley Act repealed most of the barriers set up by the 1933 Glass-Steagall Act which separated the banking, insurance and securities industries. Now banks, insurance companies and securities firms can merge to form one-stop financial conglomerates marketing a wide range of financial service products to investors.This legislation has resulted in increased merger activity and heightened competition among existing and new participants in the field. Efforts to expand the ability of federal thrifts to branch on an interstate basis have been successful through promulgation of regulations and legislation to liberalize interstate banking has been signed into law. Under the legislation, banks are able to purchase or establish subsidiary banks in any state. Since mid-1997, banks have been allowed to turn existing banks into branches, thus leading to continued consolidation. The SEC and the Financial Accounting Standards Board (“FASB”) require the expanded use of market value accounting by banks and have imposed rules requiring mark-to-market accounting for investment securities held in trading accounts or available for sale. Adoption of additional such rules may result in increased volatility in the reported health of the industry, and mandated regulatory intervention to correct such problems. Recently, Accounting Standards Codification 820, “Fair Value Measurements,” changed the requirements of mark-to-market accounting and determining fair value when the volume and level of activity for the asset or liability has significantly decreased. These changes and other potential changes in financial accounting rules and valuation techniques may have a significant impact on the banking and financial services industries in terms of accurately pricing assets or liabilities. The Federal Bank Holding Company Act of 1956 (“BHC Act”) generally prohibits a bank holding company from (1) acquiring, directly or indirectly, more than 25% of the outstanding shares of any class of voting securities of a bank or bank holding company, (2) acquiring control of a bank or another bank holding company, (3) acquiring all or substantially all the assets of a bank, or (4) merging or consolidating with another bank holding company, without first obtaining FRB approval.In considering an application with respect to any such transaction, the FRB is required to consider a variety of factors, including the potential anti-competitive effects of the transaction, the financial condition and future prospects of the combining and resulting institutions, the managerial resources of the resulting institution, the convenience and needs of the communities the combined organization would serve, the record of performance of each combining organization under the Community Reinvestment Act and the Equal Credit Opportunity Act, and the prospective availability to the FRB of information appropriate to determine ongoing regulatory compliance with applicable banking laws. In addition, the federal Change In Bank Control Act and various state laws impose limitations on the ability of one or more individuals or other entities to acquire control of banks or bank holding companies. The FRB has issued a policy statement on the payment of cash dividends by bank holding companies in which the FRB expressed its view that a bank holding company experiencing earnings weaknesses should not pay cash dividends which exceed its net income or which could only be funded in ways that would weaken its financial health, such as by borrowing. The FRB also may impose limitations on the payment of dividends as a condition to its approval of certain applications, including applications for approval of mergers and acquisitions. It is not possible to make any prediction as to the effect, if any, such laws will have on the issuers of common stocks held by the Fund or whether such approvals, if necessary, will be obtained. Companies engaged in investment banking/brokerage and investment management include brokerage firms, broker/dealers, investment banks, finance companies and mutual fund companies. Brokerage firms, broker/dealers, investment banks, finance companies and mutual fund companies are also financial services providers. These companies compete with banks and thrifts to provide traditional financial service products, in addition to their traditional services, such as brokerage and investment advice. In addition, all financial service companies face shrinking profit margins due to new competitors, the cost of new technology and the pressure to compete globally.Earnings and share prices of companies in this industry are quite volatile, and often exceed the volatility levels of the market as a whole. Major determinants of future earnings of these companies are the direction of the stock market, investor confidence, equity transaction volume, the level and direction of long-term and short-term interest rates, and the outlook for emerging markets.Negative trends in any of these earnings determinants could have a serious adverse effect on the financial stability, as well as on the stock prices, of these companies.Negative economic events in the credit markets have led some firms to declare bankruptcy, forced short-notice sales to competing firms, or required government intervention by the FDIC or through an infusion of Troubled Asset Relief Program funds. Consolidation in the industry and the volatility in the stock market have negatively impacted investors. Additionally, government intervention has required many financial institutions to become bank holding companies under the BHC Act. Under the system of functional regulation established under the BHC Act, the FRB supervises bank holding companies as an umbrella regulator. The BHC Act and regulations generally restrict bank holding companies from engaging in business activities other than the business of banking and certain closely related activities. The FRB and FDIC have also issued substantial risk-based and leverage capital guidelines applicable to U.S. banking organizations. The guidelines define a three-tier framework, requiring depository institutions to maintain certain leverage ratios depending on the type of assets held. If any depository institution controlled by a financial or bank holding company ceases to meet capital or management standards, the FRB may impose corrective capital and/or managerial requirements on the company and place limitations on its ability to conduct broader financial activities.Furthermore, proposed legislation will allow the Treasury and the FDIC to create a resolution regime to “take over” bank and financial holding companies. The “taking over” would be based on whether the firm is in default or in danger of defaulting and whether such a default would have a serious adverse affect on the financial system or the economy. This mechanism would only be used by the government in exceptional circumstances to mitigate these effects. This type of intervention has unknown risks and costs associated with it, which may cause unforeseeable harm in the industry. Companies involved in the insurance industry are engaged in underwriting, reinsuring, selling, distributing or placing of property and casualty, life or health insurance. Other growth areas within the insurance industry include brokerage, reciprocals, claims processors and multi-line insurance companies. Interest rate levels, general economic conditions and price and marketing competition affect insurance company profits. Property and casualty insurance profits may also be affected by weather catastrophes and other disasters. Life and health insurance profits may be affected by mortality and morbidity rates. Individual companies may be exposed to material risks including reserve inadequacy and the inability to collect from reinsurance carriers. Insurance companies are subject to extensive governmental regulation, including the imposition of maximum rate levels, which may not be adequate for some lines of business. Proposed or potential tax law changes may also adversely affect insurance companies' policy sales, tax obligations, and profitability. In addition to the foregoing, profit margins of these companies continue to shrink due to the commoditization of traditional businesses, new competitors, capital expenditures on new technology and the pressures to compete globally. In addition to the normal risks of business, companies involved in the insurance industry are subject to significant risk factors, including those applicable to regulated insurance companies, such as: (i) the inherent uncertainty in the process of establishing property-liability loss reserves, particularly reserves for the cost of environmental, asbestos and mass tort claims, and the fact that ultimate losses could materially exceed established loss reserves which could have a material adverse effect on results of operations and financial condition; (ii) the fact that insurance companies have experienced, and can be expected in the future to experience, catastrophe losses resulting from many things, including acts of terrorism, which could have a material adverse impact on their financial condition, results of operations and cash flow; (iii) the inherent uncertainty in the process of establishing property-liability loss reserves due to changes in loss payment patterns caused by new claims settlement practices; (iv) the need for insurance companies and their subsidiaries to maintain appropriate levels of statutory capital and surplus, particularly in light of continuing scrutiny by rating organizations and state insurance regulatory authorities, and in order to maintain acceptable financial strength or claims-paying ability rating; (v) the extensive regulation and supervision to which insurance companies’ subsidiaries are subject, various regulatory initiatives that may affect insurance companies, and regulatory and other legal actions; (vi) the adverse impact that increases in interest rates could have on the value of an insurance company’s investment portfolio and on the attractiveness of certain of its products; (vii) the need to adjust the effective duration of the assets and liabilities of life insurance operations in order to meet the anticipated cash flow requirements of its policyholder obligations; and (viii) the uncertainty involved in estimating the availability of reinsurance and the collectibility of reinsurance recoverables; and (ix) proposed legislation that would establish the Office of National Insurance within the Treasury. This proposed federal agency would gather information, develop expertise, negotiate international agreements, and coordinate policy in the insurance sector. This enhanced oversight into the insurance industry may pose unknown risks to the sector as a whole. The state insurance regulatory framework has, during recent years, come under increased federal scrutiny, and certain state legislatures have considered or enacted laws that alter and, in many cases, increase state authority to regulate insurance companies and insurance holding company systems. Further, the National Association of Insurance Commissioners and state insurance regulators are re-examining existing laws and regulations, specifically focusing on insurance companies, interpretations of existing laws and the development of new laws. In addition, Congress and certain federal agencies have investigated the condition of the insurance industry in the United States to determine whether to promulgate additional federal regulations. It is difficult to predict whether any state or federal legislation will be enacted to change the nature or scope of regulation of the insurance industry, or what effect, if any, such legislation would have on the industry. All insurance companies are subject to state laws and regulations that require diversification of their investment portfolios and limit the amount of investments in certain investment categories. Failure to comply with these laws and regulations could cause non-conforming investments to be treated as non-admitted assets for purposes of measuring statutory surplus and, in some instances, would require divestiture. Environmental pollution clean-up is the subject of both federal and state regulation. By some estimates, there are thousands of potential waste sites subject to clean up. The insurance industry is involved in extensive litigation regarding coverage issues. The Comprehensive Environmental Response Compensation and Liability Act of 1980 (“Superfund”) and comparable state statutes (“mini-Superfund”) govern the clean-up and restoration by “Potentially Responsible Parties” (“PRPs”). Superfund and the mini-Superfunds establish a mechanism to pay for clean-up of waste sites if PRPs fail to do so, and to assign liability to PRPs. The extent of liability to be allocated to a PRP is dependent on a variety of factors.The extent of clean-up necessary and the assignment of liability has not been fully established. The insurance industry is disputing many such claims. Key coverage issues include whether Superfund response costs are considered damages under the policies, when and how coverage is triggered, applicability of pollution exclusions, the potential for joint and several liability and definition of an occurrence. Similar coverage issues exist for clean up and waste sites not covered under Superfund. To date, courts have been inconsistent in their rulings on these issues. An insurer's exposure to liability with regard to its insureds which have been, or may be, named as PRPs is uncertain.The Superfund Amendments and Reauthorization Act (“SARA”) amended Superfund on October 17, 1986.SARA reflected the Environmental Protection Agency’s experience in administering the complex Superfund program during its first six years and made several important changes.Among other things, SARA: required Superfund actions to consider the standards and requirements found in other State and Federal environmental laws and regulations; provided new enforcement authorities and settlement tools; increased state involvement in every phase of the Superfund program; and increased the size of the trust fund to $8.5 billion.Superfund reform proposals have been introduced in Congress, but none have been enacted. There can be no assurance that any Superfund reform legislation will be enacted or that any such legislation will provide for a fair, effective and cost-efficient system for settlement of Superfund related claims. While current federal income tax law permits the tax-deferred accumulation of earnings on the premiums paid by an annuity owner and holders of certain savings-oriented life insurance products, no assurance can be given that future tax law will continue to allow such tax deferrals. If such deferrals were not allowed, consumer demand for the affected products would be substantially reduced. In addition, proposals to lower the federal income tax rates through a form of flat tax or otherwise could have, if enacted, a negative impact on the demand for such products. Major determinants of future earnings of companies in the financial services sector are the direction of the stock market, investor confidence, equity transaction volume, the level and direction of long-term and short-term interest rates, and the outlook for emerging markets. Negative trends in any of these earnings determinants could have a serious adverse effect on the financial stability, as well as the stock prices, of these companies. Furthermore, there can be no assurance that the issuers of the Securities included in the Trust will be able to respond in a timely manner to compete in the rapidly developing marketplace. In addition to the foregoing, profit margins of these companies continue to shrink due to the commoditization of traditional businesses, new competitors, capital expenditures on new technology and the pressures to compete globally. Recent negative developments relating to the subprime mortgage market have adversely affected credit and capital markets worldwide and reduced the willingness of lenders to extend credit, thus making borrowing on favorable terms more difficult. In addition, the liquidity of certain debt instruments has been reduced or eliminated due to the lack of available market makers. Banks and thrifts face increased competition from nontraditional lending sources as regulatory changes, such as the recently enacted financial- services overhaul legislation, permit new entrants to offer various financial products. Technological advances such as the Internet allow these nontraditional lending sources to cut overhead and permit the more efficient use of customer data. JNL/Mellon Capital Management Healthcare Sector Fund.An investment in this Fund should be made with an understanding of the characteristics of the pharmaceutical and healthcare industries and the risks that such investment may entail. Pharmaceutical and healthcare companies include companies involved in drug development and production services, biotechnology, and advanced medical devices and instruments.Such companies are subject to governmental regulation of their products and services, a factor that could have a significant and possibly unfavorable effect on the price and availability of such products or services.Furthermore, such companies face the risk of increasing competition from new products and services, generic drug sales, the termination of their patent protection for drug or medical supplies products and the risk that technological advances will render their products or services obsolete.The research and development costs of bringing a drug or other medical product to market are substantial and include lengthy government review processes, with no guarantee that the product will ever come to market.Such companies may also have persistent losses during a new product’s transition from development to production, and revenue patterns may be erratic.In addition, healthcare facility operators may be affected by events and conditions including, among others, demand for services, the ability of the facility to provide the services required, physicians’ confidence in the facility, management capabilities, competition with other hospitals, efforts by insurers and governmental agencies to limit rates, legislation establishing state rate-setting agencies, expenses, government regulation, the cost and possible unavailability of malpractice insurance and the termination or restriction of governmental financial assistance, including that associated with Medicare, Medicaid and other similar third party payor programs. As the population of the United States ages, the companies involved in the pharmaceutical field will continue to search for and develop new drugs, medical products and medical services through advanced technologies and diagnostics.On a worldwide basis, such companies are involved in the development and distribution of drugs, vaccines, medical products and services.These activities may make the pharmaceutical and healthcare sectors very attractive for investors seeking the potential for growth in their investment portfolio.However, there are no assurances that the Fund’s objectives will be met. Legislative proposals concerning healthcare are considered from time to time.These proposals span a wide range of topics, including cost and price controls (which might include a freeze on the prices of prescription drugs), national health insurance, incentives for competition in the provision of healthcare services, tax incentives and penalties related to healthcare insurance premiums and promotion of prepaid healthcare plans.The recently enacted Patient Protection and Affordable Care Act of 2010 (“PPACA”) is a broad-reaching piece of legislation with an indeterminate impact on the healthcare industry.As the impact of PPACA become evident, there will be an effect on companies in the healthcare industry.It is not possible to predict the effect of the legislation on the issuers of common stock in the Fund. JNL/Mellon Capital Management Oil & Gas Sector Fund.An investment in this Fund should be made with an understanding of the problems and risks inherent in an investment in the energy industry in general. The Oil & Gas Sector Fund invests in common stock of companies involved in the energy industry.The business activities of companies whose stocks are held in this Fund may include: production, generation, transmission, marketing, control, or measurement of energy or energy fuels; providing component parts or services to companies engaged in the above activities; energy research or experimentation; and environmental activities related to the solution of energy problems, such as energy conservation and pollution control.Companies participating in new activities resulting from technological advances or research discoveries in the energy field are also considered for this Fund. The securities of companies in the energy field are subject to changes in value and dividend yield that depend, to a large extent, on the price and supply of energy fuels.Swift price and supply fluctuations may be caused by events relating to international politics, energy conservation, the success of exploration projects, and tax and other regulatory policies of various governments.As a result of the foregoing, the common stocks held in this Fund may be subject to rapid price volatility.It is not possible to predict what impact the foregoing factors will have on the common stocks held in this Fund. According to the U.S. Department of Commerce, the factors which will most likely shape the energy industry include the price and availability of oil from the Middle East, changes in United States environmental policies and the continued decline in U.S. production of crude oil.Possible effects of these factors may be increased U.S. and world dependence on oil from the Organization of Petroleum Exporting Countries (“OPEC”) and highly uncertain and potentially more volatile oil prices.The possibility or outbreak of war in the Middle East also may affect the cost and supply of oil and oil-related products.The existence of surplus crude oil production capacity and the willingness to adjust production levels are the two principal requirements for stable crude oil markets.Without excess capacity, supply disruptions in some countries cannot be compensated for by others.Surplus capacity in Saudi Arabia and a few other countries and the utilization of that capacity prevented, during the Persian Gulf crisis, and continues to prevent, severe market disruption.Although unused capacity contributed to market stability in 1990 and 1991, it ordinarily creates pressure to overproduce and contributes to market uncertainty.Formerly, OPEC members attempted to exercise control over production levels in each country through a system of mandatory production quotas.Because of the 1990-1991 crisis in the Middle East, the mandatory system has since been replaced with a voluntary system.Production under the new system has had to be curtailed on at least one occasion as a result of weak prices.The pressure to deviate from mandatory quotas, if they are re-imposed, is likely to be substantial and could lead to a weakening of prices.In the longer term, additional capacity and production will be required to accommodate the expected large increases in world oil demand and to compensate for expected sharp drops in U.S. crude oil production.Only a few OPEC countries, particularly Saudi Arabia, have the petroleum reserves that will allow the required increase in production capacity to be attained.Given the large-scale financing that is required, the prospect that such expansion will occur soon enough to meet the increased demand is uncertain. Declining U.S. crude oil production likely will lead to increased dependence on OPEC oil, putting refiners at risk of continued and unpredictable supply disruptions.Increasing sensitivity to environmental concerns also will pose serious challenges to the industry over the coming decade.Refiners likely will be required to make heavy capital investments and major production adjustments in order to comply with increasingly stringent environmental legislation, such as the 1990 amendments to the Clean Air Act.If the cost of these changes is substantial enough to cut deeply into profits, smaller refiners may be forced out of the industry entirely.Moreover, lower consumer demand due to increases in energy efficiency and conservation, gasoline reformulations that call for less crude oil, warmer winters or a general slowdown in economic growth in this country and abroad could negatively affect the price of oil and the profitability of oil companies.No assurance can be given that the demand for or prices of oil will increase or that any increases will not be marked by great volatility.Some oil companies may incur large cleanup and litigation costs relating to oil spills and other environmental damage.Oil production and refining operations are subject to extensive federal, state and local environmental laws and regulations governing air emissions and the disposal of hazardous materials.Increasingly stringent environmental laws and regulations are expected to require companies with oil production and refining operations to devote significant financial and managerial resources to pollution control.General problems of the oil and petroleum products industry include the ability of a few influential producers to significantly affect production, the concomitant volatility of crude oil prices, increasing public and governmental concern over air emissions, waste product disposal, fuel quality and the environmental effects of fossil fuel use in general. In addition, any future scientific advances concerning new sources of energy and fuels or legislative changes relating to the energy industry or the environment could have a negative impact on the petroleum products industry.While legislation has been enacted to deregulate certain aspects of the oil industry, no assurances can be given that new or additional regulations will not be adopted.Each of the problems referred to could adversely affect the financial stability of the issuers of any petroleum industry stocks in this Fund. JNL/Mellon Capital Management Technology Sector Fund.An investment in this Fund should be made with an understanding of the characteristics of the technology industry and the risks such an investment may entail. Technology companies generally include companies involved in the development, design, manufacture and sale of computers and peripherals, software and services, data networking, communications equipment, Internet access, information providers, semiconductors and semiconductor equipment, and other related products, systems and services.The market for these products, especially those specifically related to the Internet, is characterized by rapidly changing technology, rapid product obsolescence, cyclical market patterns, evolving industry standards and frequent new product introductions.The success of the issuers of the common stocks in which the Fund may invest depends in substantial part on the timely and successful introduction of new products.An unexpected change in one or more of the technologies affecting an issuer’s products or in the market for products based on a particular technology could have a material adverse affect on an issuer’s operating results.Furthermore, there can be no assurance that the issuers of the common stock in which the Fund may invest will be able to respond in a timely manner to compete in the rapidly developing marketplace. Based on trading history of common stocks of issuers in the technology sector, factors such as announcements of new products or development of new technologies and general conditions of the industry have caused and are likely to cause the market price of high-technology common stocks to fluctuate substantially.In addition, technology company stocks have experienced extreme price and volume fluctuations that often have been unrelated to the operating performance of such companies.This market volatility may adversely affect the market price of the common stocks in which the Fund invests. Some key components of certain products of technology issuers are currently available only from single sources.There can be no assurance that in the future suppliers will be able to meet the demand for components in a timely and cost effective manner.Accordingly, an issuer’s operating results and customer relationships could be adversely affected by either an increase in price for, or an interruption or reduction in supply of, any key components.Additionally, many technology issuers are characterized by a highly concentrated customer base consisting of a limited number of large customers who may require product vendors to comply with rigorous industry standards.Any failure to comply with such standards may result in a significant loss or reduction of sales.Because many products and technologies of technology companies are incorporated into other related products, such companies are often highly dependent on the performance of the personal computer, electronics and telecommunications industries.There can be no assurance that these customers will place additional orders, or that an issuer of common stock will obtain orders of similar magnitude such as past orders from other customers.Similarly, the success of certain technology companies is tied to a relatively small concentration of products or technologies.Accordingly, a decline in demand of such products, technologies or from such customers could have a material adverse impact on issuers of common stock owned by the Fund. Many technology companies rely on a combination of patents, copyrights, trademarks and trade secret laws to establish and protect their proprietary rights in their products and technologies.There can be no assurance that the steps taken by the issuers of the common stocks in which the Fund may invest to protect their proprietary rights will be adequate to prevent misappropriation of their technology or that competitors will not independently develop technologies that are substantially equivalent or superior to such issuers’ technology.In addition, due to the increasing public use of the Internet, it is possible that other laws and regulations may be adopted to address issues such as privacy, pricing, characteristics, and quality of Internet products and services.The adoption of any such laws could have a material adverse impact on the common stock in which the Fund may invest. Like many areas of technology, the semiconductor business environment is highly competitive, notoriously cyclical and subject to rapid and often unanticipated change.Recent industry downturns have resulted, in part, from weak pricing, persistent overcapacity, slow down in Asian demand and a shift in retail personal computer sales toward the low end, or “sub-$1000” segment.Industry growth is dependent upon several factors, including: the rate of global economic expansion; demand for products such as personal computers and networking and communications equipment; excess productive capacity and the resultant effect on pricing; and the rate of growth in the market for low-price personal computers. INVESTMENT RESTRICTIONS APPLICABLE TO ALL FUNDS Fundamental Policies Applicable to All Funds.The following are fundamental policies, which means they may not be changed without the affirmative vote of the majority of the outstanding voting securities of the JNL Variable Fund (or, as to a matter affecting only a particular Fund or Funds, a vote of the majority of the outstanding voting securities of such Fund or Funds).The 1940 Act defines a majority vote as the vote of the lesser of (i) 67% of the Fund interests represented at a meeting at which more than 50% of the outstanding interests are represented or (ii) more than 50% of the outstanding voting interests.With respect to the submission of a change in an investment policy to the holders of outstanding voting interests of a particular Fund, such matter shall be deemed to have been effectively acted upon with respect to such Fund if a majority of the outstanding voting interests of such Fund vote for the approval of such matter, notwithstanding that: (i) such matter has not been approved by the holders of a majority of the outstanding voting interests of any other Funds affected by such matter, and (ii)such matter has not been approved by the vote of a majority of the outstanding voting JNL Variable Fund interests. No Fund may issue senior securities. A Fund will not borrow money, except for temporary or emergency purposes, from banks. The aggregate amount borrowed shall not exceed 25% of the value of a Fund’s assets. In the case of any borrowing, a Fund may pledge, mortgage or hypothecate up to 15% of its assets. A Fund will not underwrite the securities of other issuers except to the extent the Fund may be considered an underwriter under the Securities Act of 1933, as amended, when selling portfolio securities. A Fund will not purchase or sell real estate or interests therein. A Fund will not lend any security or make any other loan if, as a result, more than 33 1/3% of the Fund’s total assets would be lent to other parties (but this limitation does not apply to purchases of commercial paper, debt securities or repurchase agreements). A Fund may invest in repurchase agreements and warrants and engage in futures and options transactions and securities lending. None of the Funds are a “diversified company,” as that term is defined in the 1940 Act.There are no limitations on the concentration of the investments held by any Fund in any particular industry or group of industries.However, because each Sector Fund invests primarily in common stocks of companies within specific industries, the Sector Funds’ performance is closely tied to, and affected by, those specific industries.Companies within an industry are often faced with the same obstacles, issues or regulatory burdens, and their common stocks may react similarly to and move in unison with these and other market conditions.As a result of these factors, stocks in which the Sector Funds invest may be more volatile than a mixture of stocks of companies from a wide variety of industries. Operating Policies.The Managers have adopted additional investment restrictions for the Funds.The restrictions or operating policies of the Funds may be changed by the Managers without shareholder approval.The additional investment restrictions adopted by the Managers to date include the following: (a) A Fund will not acquire any securities of registered open-end investment companies or unit investment trusts in reliance upon paragraphs (F) or (G) of Section 12(d)(1) of the 1940 Act. However, the Funds may acquire the securities of investment companies in compliance with Rule 12d1-1, Rule 12d1-2, and Rule 12d1-3, under the 1940 Act. Minimum Requirement of Rule 35d-1.Certain of the Funds, as noted herein or in the Prospectus, have adopted non-fundamental operating policies that require at least 80% (or, in the case of certain Funds, an amount greater than 80%) of the Fund’s assets (net assets plus the amount of any borrowings for investment purposes) be invested, under normal circumstances, in securities of the type connoted by the name of the Fund. Although these 80% or greater requirements are non-fundamental operating policies that may be changed by the Funds’ Board without interest holder approval, the Funds’ Board has adopted a policy requiring not less than 60 days’ written notice be provided to interest holders, in the manner required by Rule 35d-1 under the 1940 Act, before the effective date of any change in such a policy by a Fund which is subject to that rule.This includes Funds of the JNL Variable Fund the names of which include terms that suggest a focus on a particular type of investment. Insurance Law Restrictions.In connection with the JNL Variable Fund’s agreement to sell interests in the Funds to separate accounts of insurance companies, JNAM and insurance companies may enter into agreements, required by certain state insurance departments, under which the Adviser may agree to use its best efforts to assure and to permit insurance companies to monitor that each Fund of the JNL Variable Fund complies with the investment restrictions and limitations prescribed by state insurance laws and regulations applicable to the investment of separate account assets in shares of mutual funds.If a Fund failed to comply with such restrictions or limitations, the insurance company would take appropriate action, which might include ceasing to make investments in the Fund or JNL Variable Fund or withdrawing from the state imposing the limitation.Such restrictions and limitations are not expected to have a significant impact on the JNL Variable Fund’s operations. MANAGERS AND OFFICERS OF THE JNL VARIABLE FUND The officers of the JNL Variable Fund manage its day-to-day operations and are responsible to the Fund’s Board.The Board of Managers sets broad policies for each Fund and chooses the JNL Variable Fund’s officers.All of the Managers also serve as Trustees or Managers for the other investment companies in the Fund Complex (as defined below). The following is a list of the Managers and officers of the JNL Variable Fund, and a statement of their present positions and principal occupations during the past five years.The following also lists the number of portfolios overseen by the Managers and other directorships of public companies or other registered investment companies held by the Managers. For purposes of this section, the term “Fund Complex” includes each of the following investment companies: JNL Series Trust ( 89 portfolios), JNL Investors Series Trust (2 portfolios), and JNL Variable Fund LLC (20 portfolios). The Term Fund Complex does not include other funds that are part of the same group of investment companies, including funds sponsored by Curian Capital, LLC. Name, Address and (Age) Position(s) Held with the JNL Variable Funds (Length of Time Served) Number of Portfolios in Fund Complex to be Overseen by Manager or Officer Interested Manager Mark D. Nerud ( 45 ) 1 1 Corporate Way Lansing, MI48951 Manager 2 (1/2007 to present) President and Chief Executive Officer (12/2006 to present) 111 Principal Occupation(s) During Past 5 Years: Chief Executive Officer of the Adviser (1/2010 to present); President of the Adviser (1/2007 to present); Managing Board Member of Curian Capital, LLC (1/2011 to present) and Curian Clearing LLC (1/2011 to present); Chief Financial Officer of the Adviser (11/2000 to 1/2007) and Managing Board Member of the Adviser (11/2000 to 11/2003) (1/2007 to 12/2010); President and CEO of other Investment Companies advised by the Adviser (12/2006 to present); Vice President – Fund Accounting & Administration of Jackson National Life Insurance Company (1/2000 to 12/2009) Other Directorships Held by Manager During Past 5 Years:None Disinterested Managers Michael Bouchard ( 56 ) 1 Corporate Way Lansing, MI 48951 Manager 2 (4/2000 to present) 111 Principal Occupation(s) During Past 5 Years: Sheriff, Oakland County, Michigan (1/1999 to present) Other Directorships Held by Manager During Past 5 Years:None William J. Crowley, Jr. ( 66 ) 1 Corporate Way Lansing, MI 48951 Manager 2 (1/2007 to present) 111 Principal Occupation(s) During Past 5 Years: Managing Partner (Baltimore Office) – Arthur Andersen LLP (1995 to 2002); Board Member of various corporate boards (2002 to present) Other Directorships Held by Manager During Past 5 Years: Director of Alpha Natural Resources (07/2009 to present); Director of Foundation Coal Holdings, Inc. (from 12/2004 until 7/2009 when the company was acquired); Director of Bio Veris Corporation (from 5/2003 until 6/2007 when the company was acquired); Director of Provident Bankshares Corporation (from 5/2003 until 5/2009 when the company was acquired) Dominic D’Annunzio ( 74 ) 1 Corporate Way Lansing, MI 48951 Manager 2 (6/2003 to present) Chairman of the Board (2/2004 to 12/2010) 111 Principal Occupation(s) During Past 5 Years: Acting Commissioner of Insurance for the State of Michigan (1/1990 to 5/1990) and (8/1997 to 5/1998) Other Directorships Held by Manager During Past 5 Years:None Michelle Engler ( 54 ) 1 Corporate Way Lansing, MI 48951 Chair of the Board 3 (1/2011 to present) Manager 2 (4/2000 to present) 111 Principal Occupation(s) During Past 5 Years: Attorney (1983 to present) Other Directorships Held by Manager During Past 5 Years: Director of Federal Home Loan Mortgage Corporation (2001 to 9/2008) James Henry, Ph.D. ( 73 ) 1 Corporate Way Lansing, MI 48951 Manager 2 (1/2007 to present) 111 Principal Occupation(s) During Past 5 Years: Dean Emeritus and Professor of Finance, Eli Broad College of Business and Graduate School of Management at Michigan State University (2001 to July 2009) Other Directorships Held by Manager During Past 5 Years: None Richard McLellan ( 69 ) 1 Corporate Way Lansing, MI 48951 Manager 2 (12/2003 to present) 111 Principal Occupation(s) During Past 5 Years: Attorney (2010 to present); Senior Counsel, Dykema Gossett PLLC (2007 to 2009); Member, Dykema Gossett PLLC (Law Firm) (1973 to 2007); Adjunct Associate Professor, Michigan State University (2008 to present) Other Directorships Held by Manager During Past 5 Years: Member of the Board of Directors of ITC Holdings Corp. (11/2007 to present) William R. Rybak ( 61 ) 1 Corporate Way Lansing, MI 48951 Manager 2 (1/2007 to present) 111 Principal Occupation(s) During Past 5 Years: Board Member of various corporate boards (see below) (2002 to present) Other Directorships Held by Manager During Past 5 Years: Member of the Board of Directors of Christian Brothers Investments, Inc. (2010 to present); Chairman of the Board of Trustees of Lewis University (1982 – 2009) and Chair Emeritus (2009 to present); Member of the Board of Directors of Howe Barnes Hoefer Arnett (2001 to 3/2011 ); Member of the Boards of each of the Calamos Mutual Funds (2002 to present) since 2002; Member of the Board of Directors of The PrivateBancorp (2003 to present); Chairman of the Board of Trustees of St. Coletta’s of Illinois (2004 to 2007) and Member of the Board (2000 to 2007) Patricia A. Woodworth ( 57 ) 1 Corporate Way Lansing, MI 48951 Manager 2 (1/2007 to present) 111 Principal Occupation(s) During Past 5 Years: Vice President, Chief Financial Officer and Chief Operating Officer, The J. Paul Getty Trust (12/2007 to present); Executive Vice President for Finance and Administration, Chief Financial Officer, Art Institute of Chicago (2002 to 11/2007) Other Directorships Held by Manager During Past 5 Years: None 1 Mr. Nerud is an “interested person” of the JNL Variable Funds due to his position with Jackson National Asset Management, LLC, the Adviser. 2 The interested and disinterested Managers are elected to serve for an indefinite term. 3 Beginning January 1, 2011, the Chairperson shall serve as Chairperson for no more than three consecutive years and may not be re-elected as Chairperson until at least one year has elapsed since the end of the Chairperson’s term. Chairperson Engler’s term will lapse at the end of 2013. Name, Address and (Age) Position(s) Held with the JNL Variable Funds (Length of Time Served) Number of Portfolios in Fund Complex to be Overseen by
